Exhibit 10.4

Loan No: 33-0924150

 

 

 

LOAN AGREEMENT

Dated as of June 27, 2014

Between

IREIT FLOWOOD DOGWOOD, L.L.C.,
as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

 

 

 

TABLE OF CONTENTS

ARTICLE 1.  DEFINITIONS; PRINCIPLES OF CONSTRUCTION  1 Section 1.1 Definitions
 1 Section 1.2 Principles of Construction  19       ARTICLE 2.  GENERAL TERMS
 19 Section 2.1 The Loan  19 Section 2.2 Disbursement to Borrower  19 Section
2.3 The Note and the other Loan Documents  19 Section 2.4 Use of Proceeds  20
Section 2.5 Interest Rate  20 Section 2.6 Loan Payments  24 Section 2.7
Prepayments  25 Section 2.8 Interest Rate Protection Agreement  27 Section 2.9
Extension of Maturity Date  30 Section 2.10 Intentionally Omitted  31      
ARTICLE 3.  REPRESENTATIONS AND WARRANTIES  31 Section 3.1 Legal Status and
Authority  31 Section 3.2 Validity of Documents  31 Section 3.3 Litigation  32
Section 3.4 Agreements  32 Section 3.5 Financial Condition  32 Section 3.6
Disclosure  33 Section 3.7 No Plan Assets  33 Section 3.8 Not a Foreign Person
 33 Section 3.9 Business Purposes  33 Section 3.10 Borrower Information  33
Section 3.11 Status of Property  34 Section 3.12 Financial Information  36
Section 3.13 Condemnation  36 Section 3.14 Separate Lots  36 Section 3.15
Insurance  36 Section 3.16 Use of Property  36 Section 3.17 Leases and Rent Roll
 37 Section 3.18 Filing and Recording Taxes  37 Section 3.19 Management
Agreement  38 Section 3.20 Illegal Activity/Forfeiture  38 Section 3.21 Taxes
 38 Section 3.22 Permitted Encumbrances  38 Section 3.23 Material Agreements  39

i

 

 

Section 3.24 Non-Consolidation Opinion Assumptions  39 Section 3.25 Federal
Reserve Regulations  39 Section 3.26 Investment Company Act  39 Section 3.27
Fraudulent Conveyance  40 Section 3.28 Embargoed Person  40 Section 3.29 Patriot
Act  41 Section 3.30 Organizational Chart  42 Section 3.31 Bank Holding Company
 42 Section 3.32 Intentionally Omitted  42 Section 3.33 REA Representations  42
Section 3.34 No Change in Facts or Circumstances  42 Section 3.35 Perfection of
Accounts  43 Section 3.36 Intentionally Omitted  43 Section 3.37 Guarantor
Representations  43       ARTICLE 4.  BORROWER COVENANTS  44 Section 4.1
Existence  44 Section 4.2 Applicable Law  44 Section 4.3 Maintenance and Use of
Property  45 Section 4.4 Waste  45 Section 4.5 Taxes and Other Charges  45
Section 4.6 Litigation  46 Section 4.7 Access to Property  46 Section 4.8 Notice
of Default  46 Section 4.9 Cooperate in Legal Proceedings  46 Section 4.10
Performance by Borrower  47 Section 4.11 Awards  47 Section 4.12 Books and
Records  47 Section 4.13 Estoppel Certificates  50 Section 4.14 Leases and Rents
 51 Section 4.15 Management Agreement  54 Section 4.16 Payment for Labor and
Materials  55 Section 4.17 Performance of Other Agreements  56 Section 4.18 Debt
Cancellation  56 Section 4.19 ERISA  56 Section 4.20 No Joint Assessment  57
Section 4.21 Alterations  58 Section 4.22 REA Covenants  58 Section 4.23
Material Agreements  59 Section 4.24 Intentionally Omitted  59
     

ii

 

 

ARTICLE 5.  ENTITY COVENANTS  60 Section 5.1 Single Purpose Entity/Separateness
 60 Section 5.2 Independent Director  65 Section 5.3 Change of Name, Identity or
Structure  66 Section 5.4 Business and Operations  66       ARTICLE 6. NO SALE
OR ENCUMBRANCE  67 Section 6.1 Transfer Definitions  67 Section 6.2 No
Sale/Encumbrance  67 Section 6.3 Permitted Equity Transfers  68 Section 6.4
Easements, Etc.  71 Section 6.5 Lender’s Rights  72       ARTICLE 7.  INSURANCE;
CASUALTY; CONDEMNATION; RESTORATION  73 Section 7.1 Insurance  73 Section 7.2
Casualty  80 Section 7.3 Condemnation  80 Section 7.4 Restoration  80      
ARTICLE 8.  RESERVE FUNDS  86 Section 8.1 Tax Reserve Funds  86 Section 8.2
Insurance Reserve Funds  87 Section 8.3 Immediate Repair Funds  88 Section 8.4
Intentionally Omitted  89 Section 8.5 Leasing Reserve Funds  89 Section 8.6 The
Accounts Generally  90 Section 8.7 Intentionally Omitted  91 Section 8.8
Intentionally Omitted  91 Section 8.9 Intentionally Omitted  91       ARTICLE
9  CASH MANAGEMENT AGREEMENT  92 Section 9.1 Cash Management Agreement  92
Section 9.2 Cash Flow Sweep  92       ARTICLE 10. EVENTS OF DEFAULT; REMEDIES
 92 Section 10.1 Event of Default  92 Section 10.2 Remedies  95       ARTICLE
11. SECONDARY MARKET  98 Section 11.1 Secondary Market Transactions  98 Section
11.2 Servicer  99 Section 11.3 Intentionally Omitted  99 Section 11.4
Intentionally Omitted  99      

iii

 

 

ARTICLE 12. INDEMNIFICAITONS  99 Section 12.1 General Indemnification  99
Section 12.2 Mortgage and Intangible Tax and Transfer Tax Indemnification  100
Section 12.3 ERISA Indemnification  100 Section 12.4 Duty to Defend, Legal Fees
and Other Fees and Expenses  100 Section 12.5 Survival  101 Section 12.6
Environmental Indemnity  101       ARTICLE 13. EXCULPATION  101 Section 13.1
Exculpation  101 Section 13.2 Survival  105       ARTICLE 14. NOTICES  106
Section 14.1 Notices  106       ARTICLE 15. FURTHER ASSURANCES  107 Section 15.1
Replacement Documents  107 Section 15.2 Recording of Security Instrument, etc.
 107 Section 15.3 Further Acts, etc.  107 Section 15.4 Changes in Tax, Debt,
Credit and Documentary Stamp Laws  108       ARTICLE 16. WAIVERS  109 Section
16.1 Remedies Cumulative; Waivers  109 Section 16.2 Modification, Waiver in
Writing  109 Section 16.3 Delay Not a Waiver  109 Section 16.4 Waiver off Trial
by Jury  110 Section 16.5 Waiver of Notice  110 Section 16.6 Remedies of
Borrower  110 Section 16.7 Marshalling and Other Matters  110 Section 16.8
Waiver of Statute of Limitations  111 Section 16.9 Waiver of Counterclaim  111
Section 16.10 Sole Discretion of Lender  111       ARTICLE 17. MISCELLANEOUS
 111 Section 17.1 Survival  111 Section 17.2 Governing Law  111 Section 17.3
Headings  111 Section 17.4 Severability  112 Section 17.5 Preferences  112
Section 17.6. Expenses  112

iv

 

 

Section 17.7 Cost of Enforcement  113 Section 17.8 Exhibits and Schedules
Incorporated  113 Section 17.9 Offsets, Counterclaims and Defenses  113 Section
17.10 No Joint Venture or Partnership; No Third Party Beneficiaries  114 Section
17.11 Publicity; Advertising  115 Section 17.12 Conflict; Construction of
Documents; Reliance  116 Section 17.13 Entire Agreement  116 Section 17.14
Liability  116 Section 17.15 Duplicate Originals; Counterparts  116

 

 

SCHEDULES AND EXHIBITS

Exhibit A Additional Definitions Schedule I Immediate Repairs Schedule II
Organizational Chart Schedule III Description of REA’s Schedule IV Intentionally
Omitted

Schedule V

Schedule VI

Schedule VII

Schedule VIII

Schedule IX

Amortization Schedule

Rights of First Refusal / Purchase Rights

Alteration Conditions

Leasing Conditions

TIF Documentation

   

 

v

 

 

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of June 27, 2014 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo Center,
1901 Harrison Street, 2nd Floor, Oakland, California 94612 (together with its
successors and/or assigns, “Lender”) and IREIT FLOWOOD DOGWOOD, L.L.C., a
Delaware limited liability company, having an address at 2901 Butterfield Road,
Oak Brook, Illinois 60523 (together with its permitted successors and/or
assigns, “Borrower”).

RECITALS:

Borrower desires to obtain the Loan (defined below) from Lender.

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1          Definitions.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.

“Acceptable LLC” shall mean a limited liability company formed under Delaware or
Maryland law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) is otherwise
satisfactory to Lender.

“Accounts” shall mean the Tax Reserve Account, Insurance Reserve Account, the
Immediate Repair Reserve Account, the Leasing Reserve Account, and any other
account established by this Agreement or the other Loan Documents.

“Act” shall have the meaning set forth in Section 5.1(d) hereof.

1

 

“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.

“Actual Extension Debt Service Coverage Ratio” shall have the meaning set forth
on Exhibit A attached hereto and made a part hereof. All capitalized terms in
such definition are also set forth on Exhibit A.

“Adjusted LIBOR Rate” shall mean, with respect to the applicable Interest
Accrual Period, the quotient of (i) LIBOR applicable to such Interest Accrual
Period, divided by (ii) one (1) minus the Reserve Percentage:

  Adjusted LIBOR Rate = LIBOR         (1 – Reserve Percentage)  

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than twenty percent (20%) of, is in Control of, is
Controlled by or is under common ownership or Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.

“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of such
entities has, directly or indirectly, any legal, beneficial or economic
interest.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Conditions” shall have the meaning set forth on Schedule VII hereof.

“Alteration Threshold” shall mean an amount equal to 2% of the outstanding
principal balance of the Loan.

“Annual Budget” shall have the meaning set forth in Section 4.12(a)(v).

“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.

2

 

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is state licensed or state certified if required under the laws
of the state where the Property is located, who meets the requirements of
FIRREA.

“Approved Annual Budget” shall have the meaning set forth in Section 4.12(a)
hereof.

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company, SPE Independent Director, LLC and Lord Securities
Corporation; provided, that, additional national providers of Independent
Directors may be deemed added to the foregoing hereunder to the extent approved
in writing by Lender.

“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assumed Debt Service Coverage Ratio” shall have the meaning set forth on
Exhibit A attached hereto and made a part hereof. All capitalized terms in such
definition are also set forth on Exhibit A.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrower Party” shall mean any Person acting on behalf of or at the direction
of Borrower, SPE Component Entity, and/or Guarantor.

“Breakage Costs” shall have the meaning set forth in Section 2.5 hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of California are not open for business.

“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower, and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

3

 

“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.

“Casualty” shall have the meaning set forth in Section 7.2.

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

“City of Flowood” shall mean the City of Flowood, Mississippi.

“Closing Date” shall mean the date of the funding of the Loan.

“Collateral Assignment of Interest Rate Protection Agreement” shall mean that
certain Collateral Assignment of Interest Rate Protection Agreement, dated as of
the date hereof, executed by Borrower in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Constituent Members” shall have the meaning set forth in Section 5.2(b).

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.

“Counterparty” shall mean the counterparty under any Interest Rate Protection
Agreement or Replacement Interest Rate Protection Agreement, which counterparty
shall be (i) Wells Fargo Bank, N.A. or (ii) any other counterparty acceptable to
Lender.

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

“DBRS” shall mean DBRS, Inc.

4

 

“Debt” shall mean (i) the outstanding principal amount set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums due to Lender in respect of the Loan under the
Note, this Agreement or the other Loan Documents, and (ii) any Interest Rate
Protection Breakage Costs due and payable pursuant to the Interest Rate
Protection Agreement, and (iii) all sums advanced and costs and expenses
incurred (including unpaid or unreimbursed servicing and special servicing fees)
by Lender in connection with the enforcement and/or collection of the Debt or
any part thereof.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.

“Debt Service Coverage Ratio” shall have the meaning set forth on Exhibit A
attached hereto and made a part hereof. All capitalized terms in such definition
are also set forth on Exhibit A.

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) the sum of (a) the Interest
Rate and (b) five percent (5%).


“Defined Benefit Plan” shall mean a plan, document, agreement, or arrangement
currently or previously maintained or sponsored by the Borrower or by any ERSA
Affiliate or to which either the Borrower or ERISA Affiliate currently makes, or
previously made, contributions and which (i) provides or is expected to provide
retirement benefits to employees or other workers and (ii) the Borrower could
reasonably be expected to have any liability (including liability attributable
from an ERISA Affiliate). A Defined Benefit Plan shall include any plan that if
it were terminated at any time, would result in Borrower or ERISA Affiliate
being deemed to be a “contributing sponsor” (as defined in Section 4001(a)(13)
of ERISA) of the terminated plan pursuant to ERISA Section 4069. A Defined
Benefit Plan does not include a Multiemployer Plan.

“Deposit Account” shall have the meaning set forth in the Cash Management
Agreement.

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) London Business Days prior to the first (1st) day of
such Interest Accrual Period.

5

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from two (2) of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “A” (or its
equivalent) from two (2) of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by Lender from time to time.

“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or may hereafter be amended, restated, replaced or
otherwise modified.

“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrower, are treated as a single
employer under any or all of Sections 414(b), (c), (m) or (o) of the IRS Code.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

6

 

“Extension Fee” shall mean a fee (for each Extension Term) payable by Borrower
equal to the product of the original principal balance of the Loan multiplied by
the Extension Fee Percentage, which fee shall be deemed earned in full upon the
giving of the applicable extension notice pursuant to Section 2.9 hereof.

“Extension Fee Percentage” shall mean one-quarter of one percent (0.25%).

“Extension Term” shall have the meaning set forth in Section 2.9 hereof.

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code and any
regulations or official interpretations thereof.

“Fitch” shall mean Fitch, Inc.

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

“Foreign Lender” shall mean a Lender organized under the laws of a jurisdiction
outside the United States of America.

“Foreign Taxes” shall have the meaning set forth in Section 2.5 hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Guarantor” shall mean IREIT.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

“Identified Affiliate” shall mean (i) Inland Real Estate Corporation, a Maryland
corporation, (ii) Inland Real Estate Investment Corporation, a Delaware
corporation, (iii) Retail Properties of America, Inc. (formerly known as Inland
Western Retail Real Estate Trust, Inc.), a Maryland corporation, (iv) Inland
American Real Estate Trust, Inc., a Maryland corporation, (iv) Inland
Diversified Real Estate Trust, Inc., a Maryland corporation, (v) IREIT, (vi) any
other real estate investment entity sponsored by Inland Real Estate Investment
Corporation, or (vii) any other entity composed entirely of any of the
foregoing, by merger or other business combination.

“Identified Affiliate Related Entities” shall have the meaning set forth in
Section 6.3 hereof.

7

 

“Immediate Repair Funds” shall have the meaning set forth in Section 8.3 hereof.

“Immediate Repair Reserve Account” shall have the meaning set forth in Section
8.3 hereof.

“Immediate Repairs” shall have the meaning set forth in Section 8.3 hereof.

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, and (vii) any other similar amounts.

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any investor or any prior investor in the Loan, (e) any trustees,
custodians or other fiduciaries who hold or who have held a full or partial
interest in the Loan for the benefit of any investor or other third party,
(f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

“Independent Director” shall have the meaning set forth in Section 5.2(a)
hereof.

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

“Insurance Reserve Account” shall have the meaning set forth in Section 8.2
hereof.

“Insurance Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.

“Interest Accrual Period” shall mean the period beginning on the first (1st) day
of each calendar month during the term of the Loan and ending on (but including)
the last day of the following calendar month.

8

 

“Interest Bearing Reserve Funds” shall mean, collectively, the Immediate Repair
Reserve Funds, the Insurance Reserve Funds, and the Tax Reserve Funds.

“Interest Rate” shall mean the rate or rates at which the outstanding principal
amount of the Loan bears interest from time to time in accordance with the
provisions of Section 2.5 hereof.

“Interest Rate Protection Agreement” shall mean, as applicable, any interest
rate swap or cap agreement (together with the confirmation and schedules
relating thereto) in form and substance reasonably satisfactory to Lender
between Borrower and Counterparty or any Replacement Interest Rate Protection
Agreement.

“Interest Rate Protection Breakage Costs” shall have the meaning set forth in
Section 2.8(f) hereof.

“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.

“IREIT” shall mean Inland Real Estate Income Trust, Inc., a Maryland
corporation.

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

“Kroll” shall mean Kroll Bond Rating Agency, Inc.

“Land” shall have the meaning set forth in the Security Instrument.

“Lease” or “Leases” shall mean any and all leases, subleases, rental agreements
and other agreements whether or not in writing affecting the use, enjoyment or
occupancy of the Land and/or the Improvements heretofore or hereafter entered
into and all extensions, amendments and modifications thereto, whether before or
after the filing by or against Borrower of any petition for relief under
Creditors Rights Laws.

“Leasing Conditions” shall mean the conditions set forth on Schedule VIII
hereof.

“Leasing Reserve Account” shall have the meaning set forth in Section 8.5
hereof.

“Leasing Reserve Funds” shall have the meaning set forth in Section 8.5 hereof.

“Leasing Reserve Monthly Deposit” shall have the meaning set forth in Section
8.5 hereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereof.

9

 

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum to the 1/100,000 of 1%) equal to the rate
reported for deposits in U.S. dollars, for a one-month period, that appears on
Reuters Screen LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London
time, on the related Determination Date; provided that, (i) if such rate does
not appear on Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts for a comparable loan at the time of such calculation and, if at
least two such offered quotations are so provided, LIBOR shall be the arithmetic
mean of such quotations and (ii) if fewer than two such quotations in clause (i)
are so provided, Lender shall request any three major banks in New York City
selected by Lender to provide such bank’s rate (expressed as a percentage per
annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for the amounts for a comparable loan at the time of such
calculation and, if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. Lender’s computation of LIBOR shall be conclusive
and binding on Borrower for all purposes, absent manifest error.

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“LIBOR Rate” shall mean the sum of (i) the Adjusted LIBOR Rate and (ii) the
LIBOR Spread.

“LIBOR Spread” shall mean one and 75/100 percent (1.75%).

“Licenses” shall have the meaning set forth in Section 3.11(a) hereof.

“LLC Agreement” shall have the meaning set forth in Section 5.1(d) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Cash Management Agreement, the Guaranty, the Collateral
Assignment of Interest Rate Protection Agreement and all other documents
executed and/or delivered in connection with the Loan.

“Loan-To-Value Ratio” shall mean a percentage calculated by multiplying (i) a
fraction, the numerator of which is the outstanding principal balance of the
Loan and the denominator of which is the value of the Property based on a
current Appraisal thereof, by (ii) one hundred (100).

10

 

“Lockout Release Date” shall mean January 1, 2017 (i.e., the Monthly Payment
Date occurring 30 months after the Closing Date).

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lender’s security for the
Loan), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).

“Major Lease” shall mean (i)  any Lease which, individually or when aggregated
with all other Leases with the same Tenant or its Affiliate, either (A) accounts
for 10% or more of the total rental income for the Property, or (B) demises 7.5%
or more of the Property’s gross leasable area, (ii) any Lease which contains any
option, offer, right of first refusal or other similar entitlement to acquire
all or any portion of the Property, and (iii) any instrument guaranteeing or
providing credit support for any Lease meeting the requirements of (i) and/or
(ii) above.

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the current Manager or any replacement management agreement
entered into by and between Borrower and any Manager in accordance with the
terms hereof and of the other Loan Documents, pursuant to which Manager is to
provide management and other services with respect to the Property.

“Manager” shall mean Inland National Real Estate Services, LLC, a Delaware
limited liability company, or such other entity selected as the manager of the
Property in accordance with the terms of this Agreement or the other Loan
Documents.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, management, operations or condition
(financial or otherwise) of Borrower, Guarantor, or the Property, (iii) the
enforceability, validity, perfection or priority of the lien of the Security
Instrument or the other Loan Documents, (iv) the ability of Borrower to perform
its obligations under the Security Instrument or the other Loan Documents, or
(v) the ability of Guarantor to perform its obligations under the Guaranty.

“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, as to which either (i) there is an obligation of Borrower to pay more
than $25,000.00 per annum; or (ii) the term thereof extends beyond one year
(unless cancelable on thirty (30) days or less notice without requiring the
payment of termination fees or payments of any kind).

11

 

“Maturity Date” shall mean July 1, 2019, as the same may be extended pursuant to
and in accordance with Section 2.9 hereof, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member” is defined in Section 5.1(d) hereof.

“Minimum Disbursement Amount” shall mean Fifteen Thousand and No/100 Dollars
($15,000).

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.2
hereof.

“Monthly Payment Amount” shall mean the sum of (i) the monthly interest accrued
on the Loan for the preceding Interest Accrual Period and (ii) the Principal
Payment.

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.1 hereof.

“Moody’s” shall mean Moody’s Investor Service, Inc.

“Morningstar” shall mean Morningstar, Inc.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) of ERISA or Section 4001(a)(3) of ERISA, and to which Borrower or
any ERISA Affiliate is making, is obligated to make or has made or been
obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

“New Manager” shall have the meaning set forth in Section 4.15 hereof.

12

 

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and otherwise in form
and substance acceptable to Lender.

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Cavazos, Hendricks, Poirot &
Smitham, P.C. in connection with the closing of the Loan.

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of $24,351,750.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.

“OFAC” shall have the meaning set forth in Section 3.28 hereof.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.

“Periodic Treasury Yield” shall mean the annual yield to maturity of the
actively traded non-callable United States Treasury fixed interest rate security
(other than any such security which can be surrendered at the option of the
holder at face value in payment of federal estate tax or which was issued at a
substantial discount) that has a maturity closest to (whether before, on or
after) the Maturity Date (or if two or more such securities have maturity dates
equally close to the Maturity Date, the average annual yield to maturity of all
such securities), as reported in the The Wall Street Journal or other
authoritative publication or news retrieval service on the fifth (5th) Business
Day preceding the prepayment date.

“Permitted Affiliate Transfer” shall have the meaning set forth in Section 6.3
hereof.

“Permitted Affiliate Transferee” shall have the meaning set forth in Section 6.3
hereof.

“Permitted Encumbrances” shall mean, collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy,
(c) liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion.

13

 

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the Property.

“Permitted Equity Transfer” shall have the meaning set forth in Section 6.3
hereof.

“Permitted Transfer” shall mean (i) a Permitted Equity Transfer, (ii) a transfer
entered into pursuant to the terms of Section 6.4 hereof, (iii) a Lease entered
into in accordance with the terms hereof, (iv) any Permitted Encumbrances, (v)
any Permitted Equipment Leases, (vi) any public issuance of interests in IREIT,
(vii) any private sale or transfer of non-controlling interests in IREIT through
a transaction brokered by a FINRA licensed broker dealer not affiliated with
IREIT, and/or (viii) issuances of membership interests in Manager to employees
or other Persons affiliated with The Inland Group of Companies, Inc. or Manager
pursuant to employee compensation programs.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.

“Physical Conditions Report” shall mean, with respect to the Property, a report
prepared by a company satisfactory to Lender regarding the physical condition of
such Property, satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, (a) confirm that such
Property and its use complies, in all material respects, with all applicable
legal requirements (including, without limitation, zoning, subdivision and
building laws) and (b) include a copy of a final certificate of occupancy with
respect to all Improvements on such Property.

“Policies” shall have the meaning specified in Section 7.1 hereof.

“Prepayment Premium” shall mean, with respect to any prepayment of the
outstanding principal amount of the Loan occurring (i) on or after the Lockout
Release Date through and including July 1, 2017, a payment to Lender in an
amount equal to two (2%) of the principal amount of the Loan being prepaid, (ii)
on or after August 1, 2017 through and including July 1, 2018, a payment to
Lender in an amount equal to one (1%) of the principal amount of the Loan being
prepaid, and (iii) on or after August 1, 2018, an amount equal to $0. The
Prepayment Premium shall be calculated by Lender and shall be conclusive and
binding absent manifest error.

14

 

“Prime Rate” shall mean the annual rate of interest publicly announced by Wells
Fargo Bank, N.A. in San Francisco, California, as its prime rate, as such rate
shall change from time to time. If Wells Fargo Bank, N.A. ceases to announce a
prime rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate.” If more than one “Prime
Rate” is published in The Wall Street Journal for a day, the average of such
“Prime Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the LIBOR Spread on the date LIBOR was last
applicable to the Loan and (b) the Prime Rate on the date that LIBOR was last
applicable to the Loan; provided, however, in no event shall such difference be
a negative number.

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

“Principal Payment” shall mean a payment to Lender of principal in the amount
set forth in the amortization schedule attached hereto as Schedule V.

“Property” shall have the meaning set forth in the Security Instrument.

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

“Qualified Leasing Expenses” shall mean actual, out-of-pocket expenses incurred
by Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the terms hereof, including brokerage commissions and tenant
improvements, which expenses (a) (i) in connection with Leases which require
Lender’s approval under the Loan Documents, are specifically approved by Lender,
(ii) in connection with Leases which do not require Lender’s approval under the
Loan Documents, are incurred in the ordinary course of business and are on
market terms and conditions, or (iii) are otherwise approved by Lender, which
approval shall not be unreasonably withheld or delayed, and (b) are
substantiated by executed Lease documents and/or brokerage agreements. With
respect to Qualified Leasing Expenses pursuant to clauses (ii) and (iii) above,
Lender shall have received and approved a budget for such tenant improvement
costs and a schedule of leasing commissions payments payable in connection with
any Qualified Leasing Expenses.

15

 

“Qualified Manager” shall have the meaning set forth in the Assignment of
Management Agreement. Lender acknowledges that on the Closing Date, Manager is
deemed to be a Qualified Manager.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, Kroll and
Morningstar, or any other nationally-recognized statistical rating agency (and
any successor to any of the foregoing).

“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property as more particularly described on
Schedule III hereto and any future reciprocal easement or similar agreement
affecting the Property entered into in accordance with the applicable terms and
conditions hereof.

 

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.

“Rents” shall have the meaning set forth in the Security Instrument.

“Replacement Interest Rate Protection Agreement” shall have the meaning set
forth in Section 2.8(c) hereof.

“Replacements” for any period shall mean amounts expended for replacements
and/or alterations to the Property and required to be capitalized according to
GAAP and reasonably approved by Lender.

“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

“Reserve Funds” shall mean the Tax Reserve Funds, the Insurance Reserve Funds,
the Immediate Repair Funds, the Leasing Reserve Funds, and any other escrow
funds established by this Agreement or the other Loan Documents.

16

 

“Reserve Percentage” shall mean the rates (expressed as a decimal) of reserve
requirements applicable to Lender on the date two (2) London Business Days prior
to the beginning of such Interest Accrual Period (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
any Governmental Authority as now and from time to time hereafter in effect,
dealing with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System) (or against any other category of
liabilities which includes deposits by reference to which LIBOR is determined or
against any category of extensions of credit or other assets which includes
loans by a non-United States office of a depository institution to United States
residents or loans which charge interest at a rate determined by reference to
such deposits). The determination of the Reserve Percentage shall be based on
the assumption that Lender funded 100% of the Loan in the interbank Eurodollar
market. In the event of any change in the rate of such Reserve Percentage during
an Interest Accrual Period, or any variation in such requirements based upon
amounts or kinds of assets or liabilities, or other factors, including, without
limitation, the imposition of Reserve Percentages, or differing Reserve
Percentages, on one or more but not all of the holders of the Loan or any
participation therein, Lender may use any reasonable averaging and/or
attribution methods which it deems appropriate and practical for determining the
rate of such Reserve Percentage which shall be used in the computation of the
Reserve Percentage. Lender’s computation of the Reserve Percentage shall be
determined conclusively by Lender and shall be conclusive and binding on
Borrower for all purposes, absent manifest error.

“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president of such Person or such other similar officer of such Person
reasonably acceptable to Lender and appropriately authorized by the applicable
Person in a manner reasonably acceptable to Lender.

“Restoration” shall have the meaning set forth in Section 7.2 hereof.

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

“Restoration Threshold” shall mean an amount equal to 2% of the outstanding
principal balance of the Loan.

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

17

 

“Security Instrument” shall mean that certain first priority Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated the
date hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Servicer” shall have the meaning set forth in Section 11.2 hereof.

“Severed Loan Documents” shall have the meaning set forth in Article 10.

“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender.

“SPE Component Entity” shall have the meaning set forth in Section 5.1(c)
hereof.

“Special Member” shall have the meaning set forth in Section 5.1(d) hereof.

“Spread Maintenance Premium” shall mean, with respect to any prepayment of the
outstanding principal amount of the Loan on or prior to the Lockout Release
Date, a payment to Lender in an amount equal to the sum of the present value of
each future installment of interest that would be payable under the Loan on the
outstanding principal amount of the Loan from the date of such prepayment
through the Maturity Date, assuming an interest rate equal to the LIBOR Spread,
such future installments of interest to be discounted at an interest rate per
annum equal to the Periodic Treasury Yield. Lender’s calculation of the Spread
Maintenance Premium shall be conclusive and binding on Borrower absent manifest
error.

“State” shall mean the state in which the Property or any part thereof is
located.

“Strike Price” shall mean three and 45/100 percent (3.45%).

“Tax Reserve Account” shall have the meaning set forth in Section 8.1 hereof.

“Tax Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, business
improvement district or other similar assessments and other governmental
impositions, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, now or hereafter
levied or assessed or imposed against the Property or any part thereof.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.

“Tenant Direction Letter” shall have the meaning set forth in Section 9.2(a)
hereof.

18

 

“TIF Documentation” shall mean the documentation set forth on Schedule IX
hereto.

“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

“Wells Fargo” shall mean Wells Fargo Bank, National Association.

“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.

Section 1.2          Principles of Construction.

All references to sections, exhibits and schedules are to sections, exhibits and
schedules in or to this Agreement unless otherwise specified. All uses of the
word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise. Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.

ARTICLE 2.

GENERAL TERMS

Section 2.1          The Loan. Subject to and upon the terms and conditions set
forth herein, Lender hereby agrees to make and Borrower hereby agrees to accept
the Loan on the Closing Date.

Section 2.2          Disbursement to Borrower. Borrower may request and receive
only one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.

Section 2.3          The Note and the other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement, the
Security Instrument and the other Loan Documents.

19

 

 

Section 2.4          Use of Proceeds. Borrower shall use the proceeds of the
Loan to (i) acquire the Property and/or pay and discharge any existing loans
relating to the Property, (ii) pay all past-due Taxes, Insurance Premiums and
Other Charges, if any, in respect of the Property, (iii) make initial deposits
of the Reserve Funds, (iv) pay costs and expenses incurred in connection with
the closing of the Loan, and (v) to the extent any proceeds remain after
satisfying clauses (i) through (iv) above, for such lawful purpose as Borrower
shall designate.

Section 2.5          Interest Rate.

(a)             Generally. Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date up to but excluding the Maturity Date at
the Interest Rate.

(b)            Interest Calculation. Interest on the outstanding principal
balance of the Loan shall accrue at the Interest Rate calculated on an
Actual/360 Basis. Borrower acknowledges that interest calculated on an
Actual/360 Basis exceeds interest calculated on a 30/360 Basis.

(c)             Determination of Interest Rate.

(i)              The Interest Rate with respect to the Loan shall be: (A) the
LIBOR Rate with respect to the applicable Interest Accrual Period for a LIBOR
Loan or (B) the Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if
the Loan is converted to a Prime Rate Loan pursuant to the provisions hereof.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a LIBOR Loan to a Prime Rate Loan.

(ii)            Subject to the terms and conditions hereof, the Loan shall be a
LIBOR Loan and Borrower shall pay interest on the outstanding principal amount
of the Loan at the LIBOR Rate for the applicable Interest Accrual Period. Any
change in the rate of interest hereunder due to a change in the Interest Rate
shall become effective as of the opening of business on the first day on which
such change in the Interest Rate shall become effective. Each determination by
Lender of the Interest Rate shall be conclusive and binding for all purposes,
absent manifest error.

20

 

(iii)          In the event that Lender shall have determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining LIBOR, then
Lender shall forthwith give notice by telephone of such determination, confirmed
in writing, to Borrower at least one (1) day prior to the last day of the
related Interest Accrual Period. If such notice is given, the related
outstanding LIBOR Loan shall be converted, on the last day of the then current
Interest Accrual Period, to a Prime Rate Loan.

(iv)          If, pursuant to the terms hereof, any portion of the Loan has been
converted to a Prime Rate Loan and Lender shall determine (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
event(s) or circumstance(s) which resulted in such conversion shall no longer be
applicable, Lender shall give notice by telephone of such determination,
confirmed in writing, to Borrower at least one (1) day prior to the last day of
the related Interest Accrual Period. If such notice is given, the related
outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the last day
of the then current Interest Accrual Period.

(v)            All payments made by Borrower hereunder shall be made free and
clear of, and without reduction for or on account of, income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions, assessments, fees,
charges, reserves or withholdings (including, without limitation, backup
withholdings) imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America
imposed by the jurisdiction under the laws of which Lender is organized or any
political subdivision or taxing authority thereof or therein or imposed by the
jurisdiction of Lender’s applicable lending office where Lender is resident or
engaged in business or any political subdivision or taking authority thereof or
therein. If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
principal, interest and/or any such other amounts payable hereunder at the rate
or in the amounts specified hereunder. Whenever any Foreign Tax is payable
pursuant to applicable law by Borrower, as promptly as possible thereafter,
Borrower shall send to Lender an original official receipt, if available, or
certified copy thereof showing payment of such Foreign Tax. Borrower hereby
indemnifies Lender for any incremental taxes, interest or penalties that may
become payable by Lender which may result from any failure by Borrower to pay
any such Foreign Tax when due to the appropriate taxing authority or any failure
by Borrower to remit to Lender the required receipts or other required
documentary evidence.

21

 

(vi)          If any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Loan as contemplated hereunder (A) the
obligation of Lender hereunder to make a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (B) any outstanding LIBOR
Loan shall be converted automatically to a Prime Rate Loan on the last day of
the then current Interest Accrual Period or within such earlier period as
required by law. Borrower hereby agrees to promptly pay to Lender, upon demand,
any additional amounts necessary to compensate Lender for any costs incurred by
Lender in making any conversion in accordance with this Agreement, including,
without limitation, any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder. Lender’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.

(vii)        In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(A)           shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(B)           shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

(C)           shall hereafter impose on Lender any other condition and the
result of any of the foregoing is to increase the cost to Lender of making,
renewing or maintaining loans or extensions of credit or to reduce any amount
receivable hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as reasonably
determined by Lender, provided that, such demand by Lender shall apply to all
loans similarly affected by such change. If Lender becomes entitled to claim any
additional amounts pursuant to this subsection, Lender shall provide Borrower
with not less than thirty (30) days’ notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional cost or reduced amount.
A certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. This provision shall survive payment of the Note and
the satisfaction of all other obligations of Borrower under this Agreement and
the Loan Documents.

(viii)      Borrower agrees to indemnify Lender and to hold Lender harmless from
any loss or expense which Lender sustains or incurs as a consequence of (A) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the
LIBOR Loan on a day that is not the last day of an Interest Accrual Period,
including, without limitation, such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the LIBOR Loan hereunder and (C) the conversion (for any reason whatsoever,
whether voluntary or involuntary) of the Interest Rate from the LIBOR Rate to
the Prime Rate plus the Prime Rate Spread with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the LIBOR Rate
on a date other than the last day of an Interest Accrual Period, including,
without limitation, such loss or expenses arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder (the amounts referred to in clauses (A), (B) and (C) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence. This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents. Notwithstanding the foregoing or
anything herein to the contrary, provided Borrower makes any prepayment (whether
voluntary or mandatory) of the LIBOR Loan on the last day of an Interest Accrual
Period, or if such date is not the last day of an Interest Accrual Period but
such prepayment includes the payment of Interest Shortfall, then no Breakage
Costs shall be due and payable in connection with such prepayment.

(ix)          Lender shall not be entitled to claim compensation pursuant to
this subsection for any Foreign Taxes, increased cost or reduction in amounts
received or receivable hereunder, or any reduced rate of return, which was
incurred or which accrued more than ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this subsection, which statement shall be conclusive and binding
upon all parties hereto absent manifest error.

22

 

(x)            Lender will use reasonable efforts (consistent with legal and
regulatory restrictions) to maintain the availability of the LIBOR Loan and to
avoid or reduce any increased or additional costs payable by Borrower under this
subsection, including, if requested by Borrower, a transfer or assignment of the
Loan to a branch, office or affiliate of Lender in another jurisdiction, or a
redesignation of its lending office with respect to the Loan, in order to
maintain the availability of the LIBOR Loan or to avoid or reduce such increased
or additional costs, provided that the transfer or assignment or redesignation
(A) would not result in any additional costs, expenses or risk to Lender that
are not reimbursed by Borrower and (B) would not be disadvantageous in any other
respect to Lender as determined by Lender in its sole discretion.

(xi)          Tax Forms. Prior to the date that any Lender organized under the
laws of a jurisdiction outside the United States of America becomes a party
hereto, such Lender shall deliver to the Borrower such certificates, documents
or other evidence, as required by the IRS Code or Treasury Regulations issued
pursuant thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Lender establishing that payments to it
hereunder and under the Note are (i) not subject to United States Federal backup
withholding tax and (ii) not subject to United States Federal withholding tax
under the Code. Each such Lender shall (x) deliver further copies of such forms
or other appropriate certifications on or before the date that any such forms
expire or become obsolete and after the occurrence of any event requiring a
change in the most recent form delivered to the Borrower and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower. If a payment made to a
Lender under or in respect of this Agreement or any other Loan Document would be
subject to United States federal withholding tax imposed by FATCA and such
Lender fails to comply with the applicable reporting requirements of FATCA, such
Lender shall deliver (A) a certification signed by the chief financial officer,
principal accounting officer, treasurer or controller, and (B) other
documentation reasonably requested by the Borrower sufficient for the Borrower
to comply with its obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements. The Borrower shall not be
required to pay any amount pursuant to Subsection (v) above to any Lender that
is organized under the laws of a jurisdiction outside of the United States of
America if such Lender fails to comply with the requirements of this Subsection
(xi). Borrower will not be required to pay any additional amounts in respect of
United States federal income tax pursuant to Subsection (v) above to Lender if
the obligation to pay such additional amounts would not have arisen but for a
failure by Lender to comply with its obligations under this Subsection (xi).

23

 

 

(d)            Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by Applicable Law, overdue interest in
respect of the Loan, shall accrue interest at the Default Rate, calculated from
the date such payment was due without regard to any grace or cure periods
contained herein.

(e)             Usury Savings. This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrower be required to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use or forbearance of the sums
due under the Loan, shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.

Section 2.6          Loan Payments.

(a)             Payment Before Maturity. Borrower shall make a payment to Lender
of interest only on the Closing Date for the period from the Closing Date
through the last day of the month in which the Closing Date occurs (unless the
Closing Date is the first day of a calendar month, in which case no such
separate payment of interest shall be due). Borrower shall pay to Lender on each
Monthly Payment Date the Monthly Payment Amount.

(b)            Payment on Maturity. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Security
Instrument and the other Loan Documents.

24

 

(c)             Late Payment Charge. If any principal, interest or any other sum
due under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrower within five (5) days when due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of five percent
(5%) of such unpaid sum or the maximum amount permitted by Applicable Law in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Security Instrument
and the other Loan Documents.

(d)            Method and Place of Payment.

(i)              Except as otherwise specifically provided herein, all payments
and prepayments under this Agreement and the Note shall be made to Lender not
later than 12:00 P.M., California time, on the date when due and shall be made
in lawful money of the United States of America in immediately available funds
at Lender’s office, and any funds received by Lender after such time shall, for
all purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

(ii)            Whenever any payment to be made hereunder or under any other
Loan Document shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be deemed to be the immediately succeeding Business
Day.

(iii)          All payments required to be made by Borrower hereunder or under
the Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

Section 2.7          Prepayments.

(a)             Voluntary Prepayments. Prior to the Lockout Release Date, the
outstanding principal amount of the Loan may not be prepaid in whole or in part.
On the last day of any Interest Accrual Period occurring on or after the Lockout
Release Date, provided no Event of Default has occurred and is continuing,
Borrower may, at its option and upon prior notice to Lender as set forth herein,
prepay the Debt in whole; provided that such prepayment is accompanied by the
Prepayment Premium, if any. Lender shall not be obligated to accept such
prepayment unless it is accompanied by the Prepayment Premium (if any) due in
connection therewith. Notwithstanding the foregoing, payment of the Prepayment
Premium shall be waived in the event Borrower refinances the Loan with a new
permanent loan from Wells Fargo Bank, N.A. (which may be provided by Wells Fargo
Bank, N.A., in its sole discretion). Any prepayment received by Lender on a date
other than the last day of any Interest Accrual Period shall include interest
which would have accrued from such date of prepayment through and including the
last day of the Interest Accrual Period during which such prepayment is being
made (such amounts,

25

 

the “Interest Shortfall”). Additionally, Borrower shall pay any Interest Rate
Protection Breakage Costs and any Breakage Costs (provided that the same are not
duplicative of any Interest Shortfall paid in connection with such prepayment)
in connection with any prepayment of the Loan. As a condition to any voluntary
prepayment, Borrower shall give Lender written notice (a “Prepayment Notice”) of
its intent to prepay, which notice must be given at least thirty (30) and not
more than ninety (90) days prior to the Business Day upon which prepayment is to
be made and must specify the Business Day on which such prepayment is to be
made. Borrower hereby agrees that, in the event Borrower delivers a Prepayment
Notice and fails to prepay the Loan in accordance with the Prepayment Notice and
the terms of this Section 2.7 (a “Prepayment Failure”), Borrower shall indemnify
Lender from and against, and shall be responsible for, all Losses (including any
consequential damages) incurred by Lender with respect to any such Prepayment
Failure.

(b)            Mandatory Prepayments. On each date on which Lender actually
receives a distribution of Net Proceeds, and if such Net Proceeds are not made
available to Borrower for Restoration, Borrower shall prepay the outstanding
principal balance of the Note in an amount equal to one hundred percent (100%)
of such Net Proceeds together with any applicable Interest Shortfall, any
Interest Rate Protection Breakage Costs and any Breakage Costs (provided that
the same are not duplicative of any Interest Shortfall paid in connection with
such prepayment) and such prepayment shall be applied to the Debt in accordance
with Section 7.4(c) hereof. No Prepayment Premium shall be due in connection
with any prepayment made pursuant to this Section 2.7(b).

(c)             Prepayments After Default. If concurrently with or after an
Event of Default, payment of all or any part of the principal of the Loan is
tendered by Borrower, a purchaser at foreclosure or any other Person, such
tender shall be deemed an attempt to circumvent the prohibition against
prepayment prior to the Lockout Release Date as set forth herein and Borrower,
such purchaser at foreclosure or other Person shall pay, in addition to the
outstanding principal balance, all accrued and unpaid interest and other amounts
payable under the Loan Documents, (i) an amount equal to the greater of
(x) three percent (3%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (y) the Spread Maintenance Premium, (ii) Interest
Shortfall, (iii) Breakage Costs (provided that the same are not duplicative of
any Interest Shortfall paid in connection with such prepayment), and (iv)
Interest Rate Protection Breakage Costs. Additionally, Borrower shall pay the
Prepayment Premium to Wells Fargo.

26

 

(d)            Release of Property. If Borrower has elected to prepay the entire
Loan and the applicable requirements of Article 2 have been satisfied, the
Property shall be released from the lien of the Security Instrument. In
connection with the release of the Security Instrument, Borrower shall reimburse
Lender and Servicer for any costs and expenses Lender and Servicer incur arising
from such release (including reasonable attorneys’ fees and expenses) and
Borrower shall pay, in connection with such release, (i) all recording charges,
filing fees, taxes or other expenses payable in connection therewith, and (ii)
to any Servicer, the current fee being assessed by such Servicer to effect such
release. In addition, Borrower shall comply with Lender’s or Servicer’s
reasonable requirements in connection with such release.

Section 2.8          Interest Rate Protection Agreement.

(a)             Prior to or contemporaneously with the Closing Date, Borrower
shall enter into an Interest Rate Protection Agreement with a LIBOR swapped rate
acceptable to Lender (or, in the alternative, a strike price equal to the Strike
Price). The Interest Rate Protection Agreement (i) shall be in a form and
substance reasonably acceptable to Lender, (ii) shall be with a Counterparty
acceptable to Lender, (iii) shall be for a period equal to the term of the Loan
and (iv) shall have an initial notional amount equal to the principal balance of
the Loan. Borrower shall direct such Counterparty to deposit directly into an
account as designated by Lender any amounts due Borrower under such Interest
Rate Protection Agreement so long as any portion of the Debt exists, provided
that the Debt shall be deemed to exist if the Property is transferred by
judicial or non-judicial foreclosure or deed-in-lieu thereof. Additionally,
Borrower shall collaterally assign to Lender, pursuant to the Collateral
Assignment of Interest Rate Protection Agreement, all of its right, title and
interest to receive any and all payments under the Interest Rate Protection
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Protection Agreement (which shall, by its terms, authorize the assignment
to Lender and require that payments be deposited directly into an account as
designated by Lender).

(b)            Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Protection Agreement. All amounts paid by
the Counterparty under the Interest Rate Protection Agreement to Borrower or
Lender shall be deposited immediately into such account as specified by Lender.
Borrower shall take all actions reasonably requested by Lender to enforce
Lender’s rights under the Interest Rate Protection Agreement in the event of a
default by the Counterparty and shall not waive, amend or otherwise modify any
of its rights thereunder.

27

 

(c)             If at any time (i) Wells Fargo Bank, N.A. or any of its
affiliates is not “Lender” under the Loan, or (ii) Wells Fargo Bank, N.A. or any
of its affiliates is not the Counterparty, then, in the event there is any
downgrade, withdrawal or qualification of the long-term unsecured debt rating of
the Counterparty below an “A” by S&P or below an “A2” by Moody’s, Borrower shall
replace the Interest Rate Protection Agreement with a new Interest Rate
Protection Agreement with a Counterparty acceptable to Lender (a “Replacement
Interest Rate Protection Agreement”), not later than ten (10) Business Days
following receipt of notice from Lender of such downgrade, withdrawal or
qualification (together with a collateral assignment of such Replacement
Interest Rate Protection Agreement in substantially the same form as the
Collateral Assignment of Interest Rate Protection Agreement). Notwithstanding
the foregoing, in the event the Counterparty is Wells Fargo Bank, N.A. or any of
its affiliates and neither Wells Fargo Bank, N.A. nor any of its affiliates is
the Lender, such Replacement Interest Rate Protection Agreement is only required
to be delivered in the event there is any downgrade, withdrawal or qualification
of the long-term unsecured debt rating of the Counterparty below an “A” by S&P
and below an “A2” by Moody’s. In furtherance of the foregoing, if Wells Fargo
Bank, N.A. and/or any of its affiliates are both Lender and Counterparty, then
no Replacement Interest Rate Protection Agreement shall be required.

(d)            In the event that Borrower fails to purchase and deliver to
Lender the Interest Rate Protection Agreement or fails to maintain the Interest
Rate Protection Agreement in accordance with the terms and provisions of this
Agreement, Lender may purchase the Interest Rate Protection Agreement and the
cost incurred by Lender in purchasing such Interest Rate Protection Agreement
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is reimbursed by
Borrower to Lender.

(e)             If required by Lender, in connection with the Interest Rate
Protection Agreement where Wells Fargo Bank, N.A. or any affiliate thereof is
not the Counterparty thereunder, Borrower shall obtain and deliver to Lender an
opinion from counsel (which counsel may be in-house counsel for the
Counterparty) for the Counterparty (upon which Lender and its successors and
assigns may rely) which shall provide, in relevant part, that:

(i)              the Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Protection Agreement;

28

 

(ii)            the execution and delivery of the Interest Rate Protection
Agreement by the Counterparty, and any other agreement which the Counterparty
has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii)          all consents, authorizations and approvals required for the
execution and delivery by the Counterparty of the Interest Rate Protection
Agreement, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been obtained and remain in full force and effect, all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with any governmental authority or regulatory body is required for such
execution, delivery or performance; and

(iv)          the Interest Rate Protection Agreement, and any other agreement
which the Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Counterparty and constitutes the legal, valid
and binding obligation of the Counterparty, enforceable against the Counterparty
in accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(f)             Borrower shall pay to Wells Fargo Bank, National Association
(“Wells Fargo”) any losses (including, without limitation, loss of bargain),
costs (including, without limitation, cost of funding), and expenses that Wells
Fargo incurs, as Lender and/or Counterparty, as a result of any default in
performance of, or the termination of the obligations of Borrower pursuant to
the Interest Rate Protection Agreement. All such losses, costs and expenses
shall be payable by Borrower to Lender as additional interest under the Loan
(“Interest Rate Protection Breakage Costs”). The Interest Rate Protection
Breakage Costs shall be due and payable by Borrower pursuant to the terms of the
Interest Rate Protection Agreement and shall be secured on a pari-passu basis by
the lien of the Security Instrument.

(g)            In connection with the Interest Rate Protection Agreement,
Borrower shall deliver to Lender a TIRSA SWAP Endorsement to the Title Insurance
Policy in an amount satisfactory to Lender.

29

 

 

Section 2.9          Extension of Maturity Date. Borrower shall have two (2)
successive options to extend the scheduled Maturity Date of the Loan to the
one-year anniversary of the Maturity Date as theretofore in effect (the period
of each such extension, an “Extension Term”), provided that (i) Lender approves
Borrower’s right to extend the term of the Loan, as determined by Lender in
Lender’s sole discretion; (ii) Borrower shall deliver to Lender written notice
of its election of such Extension Term at least thirty (30) and not more than
ninety (90) days prior to the then applicable Maturity Date; (iii) no Event of
Default shall have occurred and be continuing on either the date of such notice
or the then applicable Maturity Date; (iv) Borrower shall have entered into an
Interest Rate Protection Agreement for the applicable Extension Term in form and
substance acceptable to Lender (including, without limitation, the swapped rate
or strike price, as applicable) and otherwise in accordance with the terms of
Section 2.8 hereof and shall have collaterally assigned such Interest Rate
Protection Agreement to Lender pursuant to the terms of a collateral assignment
in form and substance satisfactory to Lender; (v) the Actual Extension Debt
Service Coverage Ratio shall not be less than 2.85 to 1.0; (vi) with respect to
(x) the first Extension Term, the Assumed Debt Service Coverage Ratio shall not
be less than 1.15 to 1.0, and (y) the second Extension Term, the Assumed Debt
Service Coverage Ratio shall not be less than 1.175 to 1.0; (vii) the value and
cash flow of the Property at the time of the election by Borrower to exercise
such extension and at the time of such extension satisfies Lender’s then
applicable credit review and underwriting standards consistent with commercial
banking industry standards at such time and there has been no material adverse
change with respect to the other credit factors considered by Lender in
connection with the origination of the Loan; (viii) if required by Lender,
Borrower shall permit Lender or its agents or employees to perform, at
Borrower’s sole cost and expense, an inspection of the Property, which
inspection shall be acceptable to Lender, in Lender’s sole discretion, (ix)
Borrower shall have delivered to Lender, together with its notice pursuant to
clause (ii) of this Section 2.9 and as of the commencement of the applicable
Extension Term, an Officer’s Certificate, in form and substance acceptable to
Lender, certifying that each of the representations and warranties of Borrower
contained in the Loan Documents is true, complete and correct in all material
respects as of the date of such Officer’s Certificate to the extent such
representation and warranties are not matters which by their nature can no
longer be true and correct as a result of the passage of time; and (x) Borrower
shall have paid to Lender the Extension Fee and all reasonable out-of-pocket
expenses (including, without limitation, reasonable legal fees and expenses)
incurred by Lender in connection with such extension. If Borrower fails to
exercise any extension option in accordance with the provisions of this
Agreement, such extension option, and any subsequent extension option hereunder,
will automatically cease and terminate. Notwithstanding anything to the contrary
set forth herein or in the other Loan Documents, Lender has no obligation to
extend the term of the Loan and, unless the foregoing conditions, including,
without limitation, Lender’s approval required pursuant to clause (i) above,
have been met, Borrower has no right to an extension of the term of the Loan
(provided, however, that if any Debt Service Coverage Test for the first or
second extension option is not satisfied as of the applicable date of
determination, then Borrower shall have the option of satisfying such Debt
Service Coverage test by making a principal payment (on or before the Maturity
Date which would occur but-for the extension) in an amount sufficient to cause
such test to be satisfied).

30

 

 

Section 2.10      Intentionally Omitted.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as of the Closing Date that:

Section 3.1          Legal Status and Authority. Borrower (a) is duly organized,
validly existing and in good standing under the laws of its state of formation;
(b) is duly qualified to transact business and is in good standing in the State;
and (c) has all necessary approvals, governmental and otherwise, and full power
and authority to own, operate and lease the Property. Borrower has full power,
authority and legal right to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the Property pursuant to the terms hereof and to
keep and observe all of the terms of this Agreement, the Note, the Security
Instrument and the other Loan Documents on Borrower’s part to be performed.

Section 3.2          Validity of Documents. (a) The execution, delivery and
performance of this Agreement, the Note, the Security Instrument and the other
Loan Documents by Borrower and its applicable Affiliates and the borrowing
evidenced by the Note and this Agreement (i) are within the power and authority
of such parties; (ii) have been authorized by all requisite organizational
action of such parties; (iii) have received all necessary approvals and
consents, corporate, governmental or otherwise; (iv) will not violate, conflict
with, result in a breach of or constitute (with notice or lapse of time, or
both) a material default under any provision of law, any order or judgment of
any court or Governmental Authority, any license, certificate or other approval
required to operate the Property, Borrower’s organizational documents, or any
indenture, agreement or other instrument to which Borrower is a party or by
which it or any of its assets or the Property is or may be bound or affected,
including, without limitation, the Management Agreement; (v) will not result in
the creation or imposition of any lien, charge or encumbrance whatsoever upon
any of its assets, except the lien and security interest created hereby and by
the other Loan Documents; and (vi) will not require any authorization or license
from, or any filing with, any Governmental Authority (except for the recordation
of the Security Instrument in appropriate land records in the State and except
for Uniform Commercial Code filings relating to the security interest created
hereby), (b) this Agreement, the Note, the Security Instrument and the other
Loan Documents have been duly executed and delivered by Borrower through the
undersigned authorized representative of Borrower and (c) this Agreement, the
Note, the Security Instrument and the other Loan Documents constitute the legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms. The Loan Documents are not subject to
any right of rescission, set-off, counterclaim or defense by Borrower, including
the defense of usury, nor would the operation of

31

 

any of the terms of the Loan Documents, or the exercise of any right thereunder,
render the Loan Documents unenforceable (except as such enforcement may be
limited by bankruptcy, insolvency, fraudulent transfers, reorganization,
moratorium or other similar Creditors Rights Laws, and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law)), and Borrower has not asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

Section 3.3          Litigation. There is no action, suit, investigation,
arbitration or proceeding, judicial, governmental, administrative or otherwise
(including any condemnation or similar proceeding), pending, filed, or, to
Borrower’s knowledge, threatened or contemplated against or affecting Borrower
or Guarantor or against or affecting the Property that has not been disclosed to
Lender by Borrower in writing in connection with the closing of the Loan, is not
fully covered by insurance or, if determined adversely to Borrower, would have a
material adverse effect on (a) Borrower’s title to the Property, (b) the
validity or enforceability of the Security Instrument, (c) Borrower’s ability to
perform under the Loan Documents, (d) Guarantor’s ability to perform under the
Guaranty, (e) the use, operation or value of the Property, (f) the principal
benefit of the security intended to be provided by the Loan Documents, or (g)
the ability of the Property to generate net cash flow sufficient to pay the debt
service and other amounts due under the Loan.

Section 3.4          Agreements. Except for those instruments and agreements set
forth as Permitted Encumbrances in the Title Insurance Policy, Borrower is not a
party to any agreement or instrument or subject to any restriction which would
have a Material Adverse Effect. To Borrower’s knowledge, Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property is bound.
Borrower has no material financial obligation under any agreement or instrument
to which Borrower is a party or by which Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property as permitted pursuant to Section 5.1(a)(vii) hereof
and (b) obligations under this Agreement, the Security Instrument, the Note and
the other Loan Documents. There is no agreement or instrument to which Borrower
is a party or by which Borrower is bound that would require the subordination in
right of payment of any of Borrower’s obligations hereunder or under the Note to
an obligation owed to another party.

Section 3.5          Financial Condition.

(a)             Borrower is solvent, and no proceeding under Creditors Rights
Laws with respect to Borrower has been initiated and Borrower has received
reasonably equivalent value for the granting of the Security Instrument.

(b)            Neither the Property, nor any portion thereof, is the subject of
any proceeding under Creditors Rights Laws.

32

 

(c)             No petition in bankruptcy has been filed by or against Borrower,
or, to the best of Borrower’s knowledge, Guarantor or any related entity, or any
principal, general partner or member thereof, in the last ten (10) years, and
neither Borrower nor, to the best of Borrower’s knowledge, Guarantor nor any
related entity, or any principal, general partner or member thereof, in the last
ten (10) years has ever made any assignment for the benefit of creditors or
taken advantage of any Creditors Rights Laws.

(d)            Borrower is not contemplating either the filing of a petition by
it under any Creditors Rights Laws or the liquidation of its assets or property,
and Borrower does not have any knowledge of any Person contemplating the filing
of any such petition against it.

Section 3.6          Disclosure. Borrower has disclosed to Lender all material
facts presently known to Borrower and has not failed to disclose any material
fact presently known to Borrower that could cause any representation or warranty
made herein to be materially misleading.

Section 3.7          No Plan Assets. As of the date hereof and throughout the
term of the Loan (a) Borrower is not and will not be an “employee benefit plan,”
as defined in Section 3(3) of ERISA, subject to Title I of ERISA, (b) Borrower
is not and will not be a “governmental plan” within the meaning of Section 3(32)
of ERISA, (c) transactions by or with Borrower are not and will not be subject
to any state statute, regulation or ruling regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (d) none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA. As of the date hereof, neither Borrower, nor any ERISA
Affiliate maintains, sponsors or contributes to a Defined Benefit Plan or a
Multiemployer Plan. Neither the Borrower nor an ERISA Affiliate sponsors,
contributes to or maintains either currently or in the past a plan, document,
agreement, or arrangement subject to ERISA.

Section 3.8          Not a Foreign Person. Borrower is not a “foreign person”
within the meaning of § 1445(f)(3) of the IRS Code.

Section 3.9          Business Purposes. The Loan is solely for the business
purpose of Borrower, and is not for personal, family, household, or agricultural
purposes.

Section 3.10      Borrower Information. Borrower’s principal place of business
and its chief executive office as of the date hereof is 2901 Butterfield Road,
Oak Brook, Illinois 60523. Borrower’s mailing address, as set forth in the
opening paragraph hereof or as changed in accordance with the provisions hereof,
is true and correct. Borrower is not subject to back-up withholding taxes.

33

 

 

Section 3.11      Status of Property.

(a)             Except as disclosed in the zoning information delivered to
Lender in connection with the origination of the Loan (but only to the extent
that Borrower has no actual knowledge after due inquiry of any inconsistencies
contained therein), all material certificates, licenses, permits, franchises,
consents, and other approvals, governmental and otherwise, necessary to be
obtained by (or on behalf of) Borrower for the ownership and operation of the
Property and the conduct of its business (collectively, “Licenses”) and
allzoning, building code, land use, environmental and other similar permits or
approvals required to be obtained by (or on behalf of) Borrower, have been
obtained by (or on behalf of) Borrower, all of which are in full force and
effect as of the date hereof and not subject to revocation, suspension,
forfeiture or modification.

(b)            Except as disclosed in the zoning information delivered to Lender
in connection with the origination of the Loan (but only to the extent that
Borrower has no actual knowledge after due inquiry of any inconsistencies
contained therein), the Property and the present and contemplated use and
occupancy thereof are in full compliance with all applicable zoning ordinances,
building codes, land use laws, Environmental Laws and other similar Applicable
Law.

(c)             The Property is served by all utilities necessary for the
current or contemplated use thereof. All utility service is provided by public
utilities and the Property has accepted or is equipped to accept such utility
service. All utilities and public water and sewer systems serving the Property
are adequate for the current or contemplated use thereof.

(d)            The Property is served by public water and sewer systems.

(e)             All public roads and streets necessary for service of and access
to the Property for the current or contemplated use thereof have been completed,
are serviceable and all-weather and are physically and legally open for use by
the public. The Property has either direct access to such public roads or
streets or access to such public roads or streets by virtue of a perpetual
easement or similar agreement inuring in favor of Borrower and any subsequent
owners of the Property.

34

 

(f)             The Property is free from damage caused by fire or other
casualty. Except as disclosed in the Physical Conditions Reports delivered to
Lender in connection with the Loan, to Borrower’s knowledge, the Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; there exists no
structural or other material defects or damages in the Property, whether latent
or otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

(g)            All costs and expenses of any and all labor, materials, supplies
and equipment used in the construction of the Improvements have been paid in
full. There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under Applicable
Law could give rise to any such liens) affecting the Property which are or may
be prior to or equal to the lien of the Security Instrument.

(h)            Borrower has paid in full for, and is the owner of, all
furnishings, fixtures and equipment (other than Tenants’ property) used in
connection with the operation of the Property, free and clear of any and all
security interests, liens or encumbrances, except the lien and security interest
created by this Agreement, the Note, the Security Instrument and the other Loan
Documents.

(i)              All liquid and solid waste disposal, septic and sewer systems
located on the Property are in a good and safe condition and repair and in
compliance with all Applicable Law.

(j)              No portion of the Improvements is located in an area identified
by the Federal Emergency Management Agency or any successor thereto as an area
having special flood hazards pursuant to the Flood Insurance Acts or, if any
portion of the Improvements is located within such area, Borrower has obtained
and will maintain the insurance prescribed in Section 7.1(a) hereof. No part of
the Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.

(k)            To Borrower’s actual knowledge after due inquiry, except for
encroachments that are insured against pursuant to the Title Insurance Policy or
otherwise do not cause a Material Adverse Effect, all the Improvements lie
within the boundaries of the Land and any building restriction lines applicable
to the Land and no improvements on adjoining properties encroach onto the
Property.

35

 

(l)              To Borrower’s actual knowledge after due inquiry, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated improvements to
the Property that may result in such special or other assessments.

Section 3.12      Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Lender in
respect of Borrower, Guarantor and/or the Property (a) are true, complete and
correct in all material respects, (b) accurately represent the financial
condition of Borrower, Guarantor or the Property, as applicable, as of the date
of such reports, and (c) to the extent prepared or audited by an independent
certified public accounting firm, have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein; provided, however,
that if any financial data is delivered to Lender by any Person other than
Borrower, Guarantor, or any Affiliate of Borrower or Guarantor, or if such
financial data has been prepared by or at the direction of any Person other than
Borrower, Guarantor or any Affiliate of Borrower or Guarantor, then the
foregoing representations with respect to such financial data shall be to the
best of Borrower’s knowledge, after due inquiry. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a Material Adverse
Effect, except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no materially adverse
change in the financial condition, operations or business of Borrower or
Guarantor from that set forth in said financial statements.

Section 3.13      Condemnation. No Condemnation or other proceeding has been
commenced, is pending or, to Borrower’s best knowledge, is threatened with
respect to all or any portion of the Property or for the relocation of the
access to the Property.

Section 3.14      Separate Lots. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.

Section 3.15      Insurance. Borrower has obtained and has delivered to Lender
certificates of insurance (or, if requested by Lender, certified copies of all
Policies) reflecting the insurance coverages, amounts and other requirements set
forth in this Agreement. To the best of Borrower’s knowledge, there are no
present claims of any material nature under any of the Policies, and to
Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies.

Section 3.16      Use of Property. The Property is used exclusively as
commercial retail and other appurtenant and related uses.

36

 

 

Section 3.17      Leases and Rent Roll. Except as disclosed in the rent roll for
the Property delivered to and approved by Lender (the “Rent Roll”) and the aging
report and Tenant estoppels delivered to and approved by Lender, (a) Borrower is
the sole owner of the entire lessor’s interest in the Leases; (b) the Leases are
valid and enforceable against Borrower and the Tenants set forth therein and are
in full force and effect; (c) all of the Leases are arms-length agreements with
bona fide, independent third parties; (d) to Borrower’s knowledge after due
inquiry, no party under any Lease is in default; (e) all Rents due have been
paid in full and no Tenant is in arrears in its payment of Rent; (f) none of the
Rents reserved in the Leases have been assigned or otherwise pledged or
hypothecated; (g) none of the Rents have been collected for more than one (1)
month in advance (except a security deposit shall not be deemed rent collected
in advance); (h) the premises demised under the Leases have been completed and
the Tenants under the Leases have accepted the same and have taken possession of
the same on a rent-paying basis with no rent concessions to any Tenants;
(i) there exist no offsets or defenses to the payment of any portion of the
Rents and Borrower has no monetary obligation to any Tenant under any Lease;
(j) Borrower has received no notice from any Tenant challenging the validity or
enforceability of any Lease; (k) there are no agreements with the Tenants under
the Leases other than expressly set forth in each Lease; (l) except as set forth
on Schedule VI hereto, no Lease contains an option to purchase, right of first
refusal to purchase, right of first refusal to lease additional space at the
Property, or any other similar provision; (m) no person or entity has any
possessory interest in, or right to occupy, the Property except under and
pursuant to a Lease; (n) no Tenants have exercised any right to “go dark” that
they may have under their Leases and no event has occurred that, but for the
giving of notice and/or passage of time, would give any Tenant any right to
abate rent, “go dark” or terminate any Lease; (o) all security deposits relating
to the Leases reflected on the Rent Roll have been collected by Borrower; (p) no
brokerage commissions or finders fees are due and payable regarding any Lease;
(q) each Tenant is in actual, physical occupancy of the premises demised under
its Lease and is paying full rent under its Lease; and (r) no Tenant occupying
20% or more (by square feet) of the net rentable area of the Property is, to
Borrower’s knowledge, a debtor in any state or federal bankruptcy, insolvency or
similar proceeding.

Section 3.18      Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
Applicable Law currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
including, without limitation, the Security Instrument, have been paid or will
be paid, and, under current Applicable Law, the Security Instrument is
enforceable in accordance with its terms by Lender (or any subsequent holder
thereof), except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

37

 

 

Section 3.19      Management Agreement. The Management Agreement is in full
force and effect and there is no default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder. As of the
date hereof, no management fees under the Management Agreement are due and
payable.

Section 3.20      Illegal Activity/Forfeiture.

(a)             No portion of the Property has been or will be purchased,
improved, equipped or furnished with proceeds of any illegal activity and to the
best of Borrower’s knowledge, there are no illegal activities or activities
relating to controlled substances at the Property (including, without
limitation, any growing, distributing and/or dispensing of medical marijuana).

(b)            There has not been and shall never be committed by Borrower or
any other person in occupancy of or involved with the operation or use of the
Property any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under this
Agreement, the Note, the Security Instrument or the other Loan Documents.
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Borrower also hereby
covenants and agrees that it shall not commit, permit or suffer to exist any
illegal activities or activities relating to controlled substances at the
Property (including, without limitation, any growing, distributing and/or
dispensing of medical marijuana).

Section 3.21      Taxes. Borrower has filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by it and has paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
it. Borrower knows of no basis for any additional assessment in respect of any
such taxes and related liabilities for prior years.

Section 3.22      Permitted Encumbrances. To the best of Borrower’s knowledge,
none of the Permitted Encumbrances, individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by this
Agreement, the Security Instrument, the Note and the other Loan Documents
materially and adversely affects the value or marketability of the Property,
impairs the use or the operation of the Property or impairs Borrower’s ability
to pay its obligations in a timely manner.

38

 

 

Section 3.23      Material Agreements. With respect to each Material Agreement,
(a) each Material Agreement is in full force and effect and has not been
amended, restated, replaced or otherwise modified (except, in each case, as
expressly set forth herein), (b) to Borrower’s knowledge, there are no defaults
under any Material Agreement by any party thereto and no event has occurred
which, but for the passage of time, the giving of notice, or both, would
constitute a default under any Material Agreement, (c) all payments and other
sums due and payable under the Material Agreements have been paid in full, (d)
to Borrower’s knowledge, no party to any Material Agreement has commenced any
action or given or received any notice for the purpose of terminating any
Material Agreement, and (e) the representations made in any estoppel or similar
document delivered with respect to any Material Agreement in connection with the
Loan are true, complete and correct and are hereby incorporated by reference as
if fully set forth herein.

Section 3.24      Non-Consolidation Opinion Assumptions. All of the assumptions
made in the Non-Consolidation Opinion, including, but not limited to, any
exhibits attached thereto, are true, complete and correct.

Section 3.25      Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement, the Security Instrument, the Note or the other Loan Documents.

Section 3.26      Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

39

 

 

Section 3.27      Fraudulent Conveyance. Borrower (a) has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (b) received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to incur debts and liabilities (including, without limitation,
contingent liabilities and other commitments) beyond its ability to pay such
debts as they mature (taking into account the timing and amounts to be payable
on or in respect of obligations of Borrower).

Section 3.28      Embargoed Person. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any transfers
of interests permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of Borrower or Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or country
which is a sanctioned person, entity or country under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder (including regulations
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury and the Specially Designated Nationals List
maintained by OFAC) with the result that the investment in Borrower and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Applicable Law or the Loan made by Lender is in violation of Applicable Law
(“Embargoed Person”); (b) unless expressly waived in writing by Lender, no
Embargoed Person has any interest of any nature whatsoever in Borrower or
Guarantor, as applicable, with the result that the investment in Borrower and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Applicable Law or the Loan is in violation of Applicable Law; and (c) to the
best knowledge of Borrower, none of the funds of Borrower or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower and/or Guarantor, as applicable (whether directly or
indirectly), is prohibited by Applicable Law or the Loan is in violation of
Applicable Law. Notwithstanding the foregoing, to the extent that an Embargoed
Person acquires a non-controlling interest in IREIT, either (1) without the
knowledge of Borrower or IREIT, through a transaction brokered by a FINRA
licensed broker dealer not affiliated with IREIT, provided such broker dealer
has executed a dealer agreement or selling agreement with IREIT or an affiliate
of IREIT in which it covenants to, among other things, comply with The USA
PATRIOT Act (or any successor legislation), or (2) without the knowledge of
Borrower or IREIT, after the initial sale or offering of such interests in
IREIT, the resulting breach of the foregoing representations

40

 

shall be deemed to be unintentional and not willful or grossly negligent for
purposes of 13.1(a)(ii) hereof. Borrower covenants and agrees that in the event
Borrower receives any notice that Borrower or Guarantor (or any of their
respective beneficial owners, affiliates or participants) or any Person that has
an interest in the Property is designated as an Embargoed Person, Borrower shall
immediately notify Lender in writing. At Lender’s option, it shall be an Event
of Default hereunder if Borrower, Guarantor or any other party to the Loan is
designated as an Embargoed Person.

Section 3.29      Patriot Act. All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
and in other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to the subject matter of the Patriot Act (collectively referred to in this
Section only as the “Patriot Act”) are incorporated into this Section. Borrower
hereby represents and warrants that Borrower and Guarantor and each and every
Person affiliated with Borrower and/or Guarantor or that to Borrower’s knowledge
has an economic interest in Borrower, or, to Borrower’s knowledge, that has or
will have an interest in the transaction contemplated by this Agreement or in
the Property or will participate, in any manner whatsoever, in the Loan, is: (i)
in full compliance with all applicable requirements of the Patriot Act and any
regulations issued thereunder; (ii) operated under policies, procedures and
practices, if applicable, that are in compliance with the Patriot Act and
available to Lender for Lender’s review and inspection during normal business
hours and upon reasonable prior notice; (iii) not in receipt of any notice from
the Secretary of State or the Attorney General of the United States or any other
department, agency or office of the United States claiming a violation or
possible violation of the Patriot Act; (iv) not a person who has been determined
by competent authority to be subject to any of the prohibitions contained in the
Patriot Act; and (v) not owned or controlled by or now acting and or will in the
future act for or on behalf of any person who has been determined to be subject
to the prohibitions contained in the Patriot Act. Notwithstanding the foregoing,
to the extent that an Embargoed Person acquires a non-controlling interest in
IREIT, either (1) without the knowledge of Borrower or IREIT, through a
transaction brokered by a FINRA licensed broker dealer not affiliated with
IREIT, provided such broker dealer has executed a dealer agreement or selling
agreement with IREIT or an affiliate of IREIT in which it covenants to, among
other things, comply with The USA PATRIOT Act (or any successor legislation), or
(2) without the knowledge of Borrower or IREIT, after the initial sale or
offering of such interests in IREIT, the resulting breach of the foregoing
representations shall be deemed to be unintentional and not willful or grossly
negligent for purposes of 13.1(a)(ii) hereof. Borrower covenants and agrees that
in the event Borrower receives any notice that Borrower or Guarantor (or any of
their respective beneficial owners, affiliates or participants) or any Person
that has an interest in the Property is indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, Borrower shall immediately notify Lender. At Lender’s option, it
shall be an Event of Default hereunder if Borrower, Guarantor or any other party
to the Loan is indicted, arraigned or custodially detained on charges involving
money laundering or predicate crimes to money laundering.

41

 

 

Section 3.30      Organizational Chart. The organizational chart attached as
Schedule II hereto, relating to Borrower and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof.

Section 3.31      Bank Holding Company. Borrower is not a “bank holding company”
or a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

Section 3.32      Intentionally Omitted.

Section 3.33      REA Representations. With respect to each REA, (a) each REA is
in full force and effect and has not been amended, restated, replaced or
otherwise modified (except, in each case, as expressly set forth herein), (b)
there are no defaults under any REA by any party thereto and, to Borrower’s
knowledge, no event has occurred which, but for the passage of time, the giving
of notice, or both, would constitute a default under any REA, (c) all sums due
and payable under each REA have been paid in full, (d) no party to any REA has
commenced any action or given or received any notice for the purpose of
terminating any REA, and (e) the representations made in any estoppel or similar
document delivered with respect to any REA in connection with the Loan, if any,
are true, complete and correct and are hereby incorporated by reference as if
fully set forth herein.

Section 3.34      No Change in Facts or Circumstances. All information submitted
by Borrower or Guarantor to Lender and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower and/or Guarantor in this Agreement or in the other Loan Documents, are
accurate, complete and correct in all material respects, provided, however, that
if such information was provided to Borrower by non-affiliated third parties,
Borrower represents that such information is, to the best of its knowledge after
due inquiry, accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that would otherwise have a Material
Adverse Effect.

42

 

 

Section 3.35      Perfection of Accounts. Borrower hereby represents and
warrants to Lender that:

(a)             This Agreement, together with the other Loan Documents, create a
valid and continuing security interest (as defined in the Uniform Commercial
Code) in the Accounts in favor of Lender, which security interest is prior to
all other liens, other than Permitted Encumbrances, and is enforceable as such
against creditors of and purchasers from Borrower. Other than in connection with
the Loan Documents and except for Permitted Encumbrances, Borrower has not sold
or otherwise conveyed the Accounts; and

(b)            The Accounts constitute “deposit accounts” or “securities
accounts” within the meaning of the Uniform Commercial Code, as set forth in the
Cash Management Agreement.

Section 3.36      TIF Documentation. With respect to the TIF Documentation, (a)
such TIF Documentation is in full force and effect and has not been amended,
restated, replaced or otherwise modified, (b) there are no defaults under the
TIF Documentation by any party thereto and, to Borrower’s knowledge, no event
has occurred which, but for the passage of time, the giving of notice, or both,
would constitute a default under the TIF Documentation, (c) all sums due and
payable under the TIF Documentation have been paid in full, (d) no party to the
TIF Documentation has commenced any action or given or received any notice for
the purpose of terminating any REA, and (e) the representations made in any
estoppel or similar document delivered with respect to any TIF Documentation in
connection with the Loan, if any, are true, complete and correct and are hereby
incorporated by reference as if fully set forth herein.

Section 3.37      Guarantor Representations.

(a)             Borrower hereby represents and warrants that, as of the date
hereof, the representations and warranties set forth in Sections 3.1 through
3.8, 3.12, 3.18, 3.21, 3.27, 3.28, 3.29, 3.32, and 3.34 above are true and
correct with respect to Guarantor, as the same are applicable to Guarantor.
Wherever the term “Borrower” is used in each of the foregoing Sections it shall
be deemed to be “Guarantor” with respect to Guarantor.

(b)            Intentionally omitted.

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

43

 

 

ARTICLE 4.

BORROWER COVENANTS

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

Section 4.1          Existence. Borrower will continuously maintain (a) its
existence and shall not dissolve or permit its dissolution, (b) its rights to do
business in the applicable State and (c) its franchises and trade names, if any.

Section 4.2          Applicable Law.

(a)             Borrower shall promptly comply and shall cause the Property to
comply in all material respects with all Applicable Law affecting the Borrower
and the Property, or the use thereof, including, without limitation, all
Environmental Laws and Applicable Law relating to OFAC, Embargoed Persons and
the Patriot Act. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
Licenses, permits, trade names, and franchises. Borrower shall give prompt
notice to Lender of the receipt by Borrower of any notice related to a violation
of any Applicable Law and of the commencement of any proceedings or
investigations which relate to compliance with Applicable Law.

(b)            After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Applicable
Law, the applicability of any Applicable Law to Borrower or the Property or any
alleged violation of any Applicable Law, provided that (i) no Event of Default
has occurred and remains uncured; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be permitted by and conducted in accordance with all Applicable
Law; (iii) neither the Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon final determination thereof comply with any such Applicable
Law determined to be valid or applicable or cure any violation of any Applicable
Law; (v) such proceeding shall suspend the enforcement of the contested
Applicable Law against Borrower or the Property; and (vi) Borrower shall furnish
such security as may be required in the proceeding, or as may be requested by
Lender, to insure compliance with such Applicable Law, together with all
interest and penalties payable in connection

44

 

therewith. Lender may apply any such security or part thereof, as necessary to
cause compliance with such Applicable Law at any time when, in the judgment of
Lender, the validity, applicability or violation of such Applicable Law is
finally established or the Property (or any part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost.

Section 4.3          Maintenance and Use of Property. Borrower shall cause the
Property to be maintained in a good and safe condition and repair in all
material respects. The Improvements and the Personal Property shall not be
removed, demolished or materially altered (except for normal replacement of the
Personal Property) without the consent of Lender or as otherwise permitted
pursuant to Section 4.21 hereof. Borrower shall promptly repair, replace or
rebuild any part of the Property which may be destroyed by any casualty, or
become damaged, worn or dilapidated or which may be affected by any proceeding
of the character referred to in Section 3.13 hereof and shall complete and pay
for any structure at any time in the process of construction or repair on the
Land. Borrower shall not initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof. If under applicable zoning provisions the use of
all or any portion of the Property is or shall become a nonconforming use,
Borrower will not cause or permit the nonconforming use to be discontinued or
the nonconforming Improvement to be abandoned without the express written
consent of Lender.

Section 4.4          Waste. Borrower shall not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way impair the value of the Property or the security
for the Loan. Borrower will not, without the prior written consent of Lender,
consent to, or grant any right to, any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

Section 4.5          Taxes and Other Charges.

(a)             Borrower shall pay (or cause to be paid) all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes and Other Charges shall be suspended
for so long as Borrower complies with the terms and provisions of Section 8.1
hereof. Borrower shall furnish to Lender receipts for the payment of the Taxes
and the Other Charges prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish such receipts for
payment of Taxes and Other Charges in the event that such Taxes and Other
Charges have been paid by Lender pursuant to Section 8.1 hereof). Borrower shall
not suffer and shall promptly cause to be paid and discharged any lien or charge
whatsoever which may be or become a lien or charge against the Property, and
shall promptly pay for all utility services provided to the Property.

45

 

 

(b)            After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that
(i) no Event of Default has occurred and remains uncured; (ii) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any other instrument to which Borrower is subject and shall not constitute a
default thereunder and such proceeding shall be permitted by and conducted in
accordance with all Applicable Law; (iii) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or deliver to Lender
such reserve deposits as may be requested by Lender, to insure the payment of
any such Taxes or Other Charges, together with all interest and penalties
thereon. Lender may pay over any such cash deposit or part thereof held by
Lender to the claimant entitled thereto at any time when, in the reasonable
judgment of Lender, the entitlement of such claimant is established or the
Property (or part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, canceled or lost or there shall be any danger of the lien
of the Security Instrument being primed by any related lien.

Section 4.6          Litigation. Borrower shall give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened in
writing against Borrower or any SPE Component Entity which might have a Material
Adverse Effect.

Section 4.7          Access to Property. Subject to the rights of Tenants under
Leases, Borrower shall permit agents, representatives and employees of Lender to
inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice.

Section 4.8          Notice of Default. Borrower shall promptly advise Lender of
any material adverse change in Borrower’s and/or Guarantor’s condition
(financial or otherwise) or of the occurrence of any Default or Event of Default
of which Borrower has knowledge.

Section 4.9          Cooperate in Legal Proceedings. Borrower shall cooperate
fully with Lender with respect to any proceedings before any court, board or
other Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Note, the Security
Instrument or the other Loan Documents and, in connection therewith, permit
Lender, at Lender’s election, to participate in any such proceedings.

46

 

 

Section 4.10      Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision to be
observed and performed by Borrower under this Agreement, the Security
Instrument, the Note and the other Loan Documents and any other agreement or
instrument affecting or pertaining to the Property and any amendments,
modifications of changes thereto.

Section 4.11      Awards. Borrower shall cooperate with Lender in obtaining for
Lender the benefits of any Awards or insurance proceeds lawfully or equitably
payable in connection with the Property, and Lender shall be reimbursed for any
expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, and the payment by Lender of the expense of
an appraisal on behalf of Borrower in case of a Casualty or Condemnation
affecting the Property or any part thereto) out of such Awards or Insurance
Proceeds.

Section 4.12      Books and Records.

(a)             Borrower shall keep adequate books and records of account in
accordance with GAAP, or in accordance with other methods acceptable to Lender
in its reasonable discretion (consistently applied), and furnish (or cause to be
furnished) to Lender:

(i)              quarterly (i.e., ending in March, June and September) certified
rent rolls (in the form approved by Lender in connection with the closing of the
Loan) and tenant sales reports (if applicable), each signed and dated by a
Responsible Officer of Borrower, within forty five (45) days after the end of
each calendar quarter, as applicable;

(ii)            quarterly (i.e., ending in March, June and September) operating
statements of the Property, prepared and certified by a Responsible Officer of
Borrower in the form required by Lender, detailing the revenues received, the
expenses incurred and major capital improvements for the period of calculation
and containing appropriate year-to-date information, within forty five (45) days
after the end of each calendar quarter, as applicable;

(iii)          an annual balance sheet and profit and loss statement of Borrower
prepared and certified by a Responsible Officer of Borrower to be true and
correct, within ninety (90) days after the close of each fiscal year of
Borrower;

(iv)          an annual operating statement of the Property prepared and
certified by a Responsible Officer of Borrower to be true and correct, detailing
the revenues received, the expenses incurred and major capital improvements for
the period of calculation and containing appropriate year-to-date information,
within ninety (90) days after the close of each fiscal year of Borrower;

47

 

(v)            by no later than December 31 of each calendar year, an annual
operating budget for the next succeeding calendar year presented on a monthly
basis consistent with the annual operating statement described above for the
Property, including cash flow projections for the upcoming year and all proposed
capital replacements and improvements (the “Annual Budget”), provided that if no
Event of Default or Trigger Event then exists, Borrower shall have until thirty
(30) days after the commencement of such calendar year within which to submit
the Annual Budget, and until the approval of such submitted Annual Budget, the
Annual Budget for the immediately preceding period or Fiscal Year shall be
utilized for all purposes set forth herein). Lender shall have the right to
approve each Annual Budget and no Annual Budget shall take effect unless and
until the same has been approved by Lender (each such Annual Budget, an
“Approved Annual Budget”). Borrower’s written request therefor shall be
delivered together with such materials reasonably requested by Lender in order
to evaluate such request (it being acknowledged and agreed that no request for
consent shall be effective unless and until such materials have been delivered
to Lender) and shall conspicuously state, in large bold type, that “PURSUANT TO
SECTION 4.12(a)(v) OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S
CONSENT. THE PROPOSED ANNUAL BUDGET SHALL BE DEEMED APPROVED IF LENDER DOES NOT
RESPOND TO THE CONTRARY WITHIN FIFTEEN (15) DAYS’ OF LENDER’S RECEIPT OF THIS
WRITTEN NOTICE”. In the event that Lender fails to approve or disapprove the
foregoing written request within such fifteen (15) day period, then Lender’s
consent shall be deemed to have been granted. In the event that Lender objects
to a proposed Annual Budget submitted by Borrower, Lender shall advise Borrower
of such objections within fifteen (15) days after receipt thereof (and deliver
to Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Such
notice shall conspicuously state, in large bold type, that “PURSUANT TO SECTION
4.12(a)(v) OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT. THE
PROPOSED ANNUAL BUDGET SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO
THE CONTRARY WITHIN TEN (10) DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.
In the event that Lender fails to approve or disapprove the second written
request within such ten (10) day period, then Lender’s consent shall be deemed
to have been granted. Lender shall advise Borrower of any objections to such
revised Annual Budget within ten (10) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise and resubmit the same to Lender until Lender approves the
Annual Budget. Until such time that Lender approves a proposed Annual Budget (or
such proposed Annual Budget is deemed approved pursuant to this Section
4.12.(a)(v), the most recently Approved Annual Budget shall apply; provided,
that, such Approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums and Other Charges;

48

 

(vi)          by no later than forty five (45) days after and as of the end of
each calendar quarter, a calculation of the then current Debt Service Coverage
Ratio certified by a Responsible Officer of Borrower to be true and complete,
together with such back-up information as Lender shall require;

(vii)        by no later than forty five (45) days after and as of the end of
each calendar quarter, a summary report containing each of the following with
respect to the Property for the most recently completed calendar quarter (as
applicable): (A) if available to Borrower, aggregate sales by tenants under
Leases or other occupants of the Property, both on an actual and on a comparable
store basis, (B) rent per square foot payable by each such tenant or occupant,
(C) aggregate occupancy of the Property by anchor space and in-line store space
and (D) a tenant aging and receivables report; and

(viii)      the Officer’s Certificate required pursuant to Section 5.3 hereof.

(b)            Upon request from Lender, Borrower shall furnish in a timely
manner to Lender:

(i)              a property management report for the Property, showing the
number of inquiries made and/or rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender, in reasonable detail and certified by a Responsible Officer
of Borrower to be true and complete, but no more frequently than quarterly; and

(ii)            an accounting of all security deposits (if any) held in
connection with any Lease of any part of the Property, including the name and
identification number of the accounts in which such security deposits are held,
the name and address of the financial institutions in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to obtain
information regarding such accounts directly from such financial institutions.

(c)             Within ten (10) days of Lender’s request, Borrower shall furnish
Lender (and shall cause Guarantor to furnish to Lender) with such other
additional financial or management information as may, from time to time, be
reasonably required by Lender in form and substance satisfactory to Lender.
Borrower shall furnish to Lender and its agents convenient facilities for the
examination and audit of any such books and records at any reasonable time from
time to time during business hours upon reasonable advance notice.

49

 

(d)            Borrower agrees that all financial statements and other items
required to be delivered to Lender pursuant to this Section 4.12 (each a
“Required Financial Item” and, collectively, the “Required Financial Items”)
shall: (i) be complete and correct in all material respects; (ii) present fairly
the financial condition of the party; (iii) disclose all liabilities that are
required to be reflected or reserved against; and (iv) be prepared (A) in
hardcopy and electronic formats and (B) in accordance with GAAP or in accordance
with other methods acceptable to Lender in its reasonable discretion
(consistently applied). Borrower shall be deemed to warrant and represent that,
as of the date of delivery of any such financial statement, there has been no
material adverse change in financial condition, nor have any assets or
properties been sold, transferred, assigned, mortgaged, pledged or encumbered
since the date of such financial statement except as disclosed by Borrower in a
writing delivered to Lender. Borrower agrees that all Required Financial Items
shall not contain any misrepresentation or omission of a material fact.

Section 4.13      Estoppel Certificates.

(a)             After request by Lender, Borrower, within ten (10) days of such
request, shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the rate of
interest of the Note, (iv) the terms of payment and maturity date of the Note,
(v) the date installments of interest and/or principal were last paid,
(vi) that, except as provided in such statement, no Event of Default exists,
(vii) that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether any offsets
or defenses exist against the obligations secured hereby and, if any are alleged
to exist, a detailed description thereof, (ix) that all Leases are in full force
and effect and have not been modified (or if modified, setting forth all
modifications), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to the knowledge of Borrower, any
of the Tenants are in default under the Leases, and, if any of the Tenants are
in default, setting forth the specific nature of all such defaults, (xii) the
amount of security deposits held by Borrower under each Lease and that such
amounts are consistent with the amounts required under each Lease, and (xiii) as
to any other matters reasonably requested by Lender and reasonably related to
the Leases, the obligations created and evidenced hereby and by the Security
Instrument or the Property.

(b)            Borrower shall use commercially reasonable efforts to deliver to
Lender, promptly upon request, duly executed estoppel certificates from any one
or more Tenants as required by Lender attesting to such facts regarding the
Lease as Lender may require, including, but not limited to, attestations that
each Lease covered thereby is in full force and effect with no defaults
thereunder on the part of any party, that none of the Rents have been paid more
than one month in advance, except as security, and that the lessee claims no
defense or offset against the full and timely performance of its obligations
under the Lease, provided that Borrower shall not be required to deliver such
certificates more frequently than one (1) time in any calendar year, unless a
default or an Event of Default then exists.

50

 

(c)             In connection with a Secondary Market Transaction in connection
with the Loan (or any portion thereof or interest therein), at Lender’s request,
Borrower shall provide an estoppel certificate to any investor or any
prospective investor in such form, substance and detail as Lender, such investor
or prospective investor may require.

(d)            Borrower shall use commercially reasonable efforts to deliver to
Lender, upon request, estoppel certificates from each party under each REA and
each Material Agreement in form and substance reasonably acceptable to Lender,
provided that Borrower shall not be required to deliver such certificates more
frequently than one (1) time in any calendar year, unless a default or an Event
of Default then exists.

(e)             Borrower shall use commercially reasonable efforts to deliver to
Lender, upon request, an estoppel certificate from City of Flowood in form and
substance reasonably acceptable to Lender, provided that Borrower shall not be
required to deliver such certificates more frequently than one (1) time in any
calendar year, unless a default or an Event of Default then exists.

(f)             Within thirty (30) days of a written request by Borrower, Lender
shall deliver to Borrower a statement setting forth the items described at
(a)(i), (ii), (iii) and (v) of this Section 4.13, provided that Lender shall not
be required to deliver such certificates more frequently than two (2) times in
any calendar year.

Section 4.14      Leases and Rents.

(a)             Borrower may enter into Leases or modify existing Leases
demising a portion of the Property less than or equal to the Relevant Leasing
Threshold without Lender’s prior written approval provided such Leases are to
unaffiliated, third-party tenants and shall be on commercially reasonable terms
and shall not contain any terms which would materially affect Lender’s rights
under the Loan Documents, and further provided that such Leases shall provide
that (x) they are subordinate to the Security Instrument encumbering the
Property, and (y) the tenant thereunder agrees to attorn to Lender or any
purchaser at a sale by foreclosure or power of sale..

(b)            Notwithstanding anything to the contrary contained in Section
4.14(a) hereof, Borrower may not enter into a Lease or modify an existing Lease
covering all or substantially all of the Property without the prior written
approval of Lender, which approval may be given or withheld in the sole
discretion of Lender.

51

 

(c)             Borrower may not enter into Leases or modify existing Leases
demising a portion of the Property greater than the Relevant Leasing Threshold
without the prior written approval of Lender, provided, however, Lender shall
not withhold such approval if Borrower delivers to Lender, together with its
request for approval, an abstract or summary of the proposed Lease terms and an
Officer’s Certificate certifying that the Leasing Conditions have been
satisfied. With respect to the approval of a Lease (or modification of an
existing Lease) demising a portion of the Property greater than the Relevant
Leasing Threshold, (i) the failure to satisfy one or more of the Leasing
Conditions shall not, in and of itself, be a basis for disapproval, and (ii)
Lender shall take into consideration current market conditions when determining
whether to approve such a Lease (or modification).

(d)            To the extent Lender’s written approval is required pursuant to
this Section 4.1.14 to any Lease or modification (excluding a Lease for all or
substantially all of the Property, the approval of which is required pursuant to
Section 4.14(b) hereof), Borrower’s written request therefor shall be delivered
together with such materials reasonably requested by Lender in order to evaluate
such request (it being acknowledged and agreed that no request for consent shall
be effective unless and until such materials have been delivered to Lender) and
shall conspicuously state, in large bold type, that “PURSUANT TO SECTION 4.14 OF
THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT. LENDER’S RESPONSE IS
REQUESTED WITHIN TEN (10) BUSINESS DAYS. LENDER’S FAILURE TO RESPOND WITHIN SUCH
TIME PERIOD WILL ENABLE BORROWER TO DELIVER A SECOND NOTICE REQUESTING LENDER’S
CONSENT” and the envelope containing the request must be marked “PRIORITY”. In
the event Lender fails to approve or disapprove to such request within ten (10)
Business Days’ of the effective date of such initial request, Borrower may
deliver to Lender a second written request for approval, which second written
request for approval shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 4.14 OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S
CONSENT. LENDER’S CONSENT IS REQUESTED WITHIN FIVE (5) BUSINESS DAYS. THE LEASE
SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN FIVE
(5) BUSINESS DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE” and the envelope
containing the request must be marked “PRIORITY”. In the event that Lender fails
to approve or disapprove the second written request within such five (5)
Business Day period, then Lender’s consent shall be deemed to have been
granted..

(e)             Borrower shall furnish Lender with executed copies of all Leases
and a copy of the executed Tenant Direction Letter (as defined in the Cash
Management Agreement) signed by Borrower and to the extent available, the
Tenant.

52

 

(f)             Borrower (i) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the Tenant thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Property
involved except that, subject to the terms of this Section 4.14, no termination
by Borrower or acceptance of surrender by a tenant of any Lease shall be
permitted without the written consent of Lender which consent may be withheld in
the sole discretion of Lender; (iii) shall not collect any of the rents more
than one (1) month in advance (other than security deposits); (iv) shall not
execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (v) shall not alter, modify or
change the terms of the Leases in a manner inconsistent with the provisions of
the Loan Documents; and (vi) shall execute and deliver at the request of Lender
all such further assurances, confirmations and assignments in connection with
the Leases as Lender shall from time to time reasonably require. Notwithstanding
the foregoing, Borrower may, without the prior written consent of Lender,
terminate (or accept a surrender of) any Lease which demises less than the
Relevant Leasing Threshold under any of the following circumstances: (i) the
tenant under said Lease is in default beyond any applicable grace and cure
period, and Borrower has the right to terminate such Lease; (ii) such
termination is permitted by the terms of the Lease in question and Borrower has
secured an obligation from a third party to lease the space under the Lease to
be terminated at a rental equal to or higher than the rental due under the Lease
to be terminated; and (iii) if the tenant under the Lease to be terminated has
executed a right under said Lease to terminate its Lease upon payment of a
termination fee to Borrower and has in fact terminated its Lease and paid said
fee, Borrower may accept said termination. Notwithstanding anything to the
contrary contained herein, all new Leases and all amendments, modifications,
extensions, and renewals of existing Leases with Tenants that are Affiliates of
Borrower shall be subject to the prior written consent of Lender.

(g)            Notwithstanding anything contained herein to the contrary,
Borrower shall not willfully withhold from Lender any information regarding
renewal, extension, amendment, modification, waiver of provisions of,
termination, rental reduction of, surrender of space of, or shortening of the
term of, any Lease during the term of the Loan. Borrower further agrees to
provide Lender with written notice of a Tenant “going dark” under such Tenant’s
Lease within ten (10) Business Days after Borrower becomes aware that such
Tenant “goes dark” and Borrower’s failure to provide such notice shall
constitute an Event of Default. Borrower’s delivery of the certified rent roll
required pursuant to Section 4.12 hereof shall not, in and of itself, satisfy
the requirement of the preceding sentence.

53

 

(h)            Borrower shall notify Lender in writing, within two (2) Business
Days following receipt thereof, of Borrower’s receipt of any termination fee or
payment (“Lease Event Payment”) paid by any Tenant under any Lease in
consideration of any termination, modification or amendment or settlement of any
Lease or any release or discharge of any Tenant under any Lease from any
obligation thereunder (a “Lease Event”). Borrower further covenants and agrees
that (i) Borrower shall hold any such Lease Event Payment in trust for the
benefit of Lender, and (ii) (A) in the event such Lease Event Payment is less
than $150,000 and such Lease Event does not have a Material Adverse Effect, such
Lease Event Payment shall be payable to Borrower or (B) in the event such Lease
Event Payment equals or exceeds $150,000 or such Lease Event has a Material
Adverse Effect and provided there is no Event of Default or Cash Trap Event
Period, such Lease Event Payment shall be placed by Borrower in reserve with
Lender to be disbursed by Lender for tenant improvement and leasing commission
costs with respect to the Property and/or for payment of the Debt or otherwise
in connection with the Loan and/or the Property, as so determined by Lender, in
its sole discretion.

Section 4.15      Management Agreement.

(a)             Borrower shall (i) diligently perform, observe and enforce all
of the terms, covenants and conditions of the Management Agreement on the part
of Borrower to be performed, observed and enforced to the end that all things
shall be done which are necessary to keep unimpaired the rights of Borrower
under the Management Agreement and (ii) promptly notify Lender of the giving of
any notice to Borrower of any default by Borrower in the performance or
observance of any of the terms, covenants or conditions of the Management
Agreement on the part of Borrower to be performed and observed and deliver to
Lender a true copy of each such notice. Without Lender’s prior written consent,
Borrower shall not surrender the Management Agreement, consent to the assignment
by Manager of its interest under the Management Agreement, or terminate or
cancel the Management Agreement or modify, change, supplement, alter or amend
the Management Agreement, in any respect, either orally or in writing, and any
such surrender of the Management Agreement or termination, cancellation,
modification, change, supplement, alteration or amendment of the Management
Agreement without the prior consent of Lender shall be void and of no force and
effect.

(b)            If Borrower shall default in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
Borrower to be performed or observed, then, without limiting the generality of
the other provisions of this Agreement, and without waiving or releasing
Borrower from any of its obligations hereunder, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all the terms, covenants and conditions of
the Management Agreement on the part of Borrower to be performed or observed to
be promptly performed or observed on behalf of Borrower, to the end that the
rights of Borrower in, to and under the Management Agreement shall be kept
unimpaired and free from default. Lender and any person designated by Lender

54

 

shall have, and are hereby granted, the right to enter upon the Property at any
time and from time to time for the purpose of taking any such action. If Manager
shall deliver to Lender a copy of any notice sent to Borrower of default under
the Management Agreement, such notice shall constitute full protection to Lender
for any action taken or omitted to be taken by Lender in good faith, in reliance
thereon.

(c)             Borrower shall notify Lender if Manager sub-contracts to any
third party or an affiliate any or all of its management responsibilities under
the Management Agreement. Borrower shall, from time to time, use its best
efforts to obtain from Manager under the Management Agreement such certificates
of estoppel with respect to compliance by Borrower with the terms of the
Management Agreement as may be requested by Lender. Borrower shall exercise each
individual option, if any, to extend or renew the term of the Management
Agreement upon demand by Lender made at any time within one (1) year of the last
day upon which any such option may be exercised, and Any sums expended by Lender
pursuant to this paragraph shall bear interest at the Default Rate from the date
such cost is incurred to the date of payment to Lender, shall be deemed to
constitute a portion of the Debt, shall be secured by the lien of the Security
Instrument and the other Loan Documents and shall be immediately due and payable
upon demand by Lender therefor.

(d)            Without limitation of the foregoing, if the Management Agreement
is terminated pursuant to the Assignment of Management Agreement or for any
other reason, then Lender, at its option, may require Borrower to engage, in
accordance with the terms and conditions set forth in the Assignment of
Management Agreement, a new manager (the “New Manager”) to manage the Property,
which such New Manager shall be a Qualified Manager. New Manager shall be
engaged by Borrower pursuant to a written management agreement that complies
with the terms hereof and of the Assignment of Management Agreement and is
otherwise satisfactory to Lender in all respects. New Manager and Borrower shall
execute an Assignment of Management Agreement in the form then used by Lender.

Section 4.16      Payment for Labor and Materials.

(a)             Subject to Section 4.16(b), Borrower will promptly pay when due
all bills and costs for labor, materials, and specifically fabricated materials
incurred in connection with the Property (any such bills and costs, a “Work
Charge”) and never permit to exist in respect of the Property or any part
thereof any lien or security interest, even though inferior to the liens and the
security interests hereof, and in any event never permit to be created or exist
in respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests created hereby and
by the Security Instrument, except for the Permitted Encumbrances.

55

 

(b)            After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Work Charge,
the applicability of any Work Charge to Borrower or to the Property or any
alleged non-payment of any Work Charge and defer paying the same, provided that
(i) such proceeding shall be permitted under and be conducted in accordance with
the provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all Applicable Law; (ii) neither the Property nor any part
thereof or interest therein will be in imminent danger of being sold, forfeited,
terminated, cancelled or lost; (iii) Borrower shall promptly upon final
determination thereof pay (or cause to be paid) any such contested Work Charge
determined to be valid, applicable or unpaid; (iv) such proceeding shall suspend
the collection of such contested Work Charge from the Property or Borrower shall
have paid the same (or shall have caused the same to be paid) under protest; and
(v) Borrower shall furnish (or cause to be furnished) such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure payment of such Work Charge, together with all interest and penalties
payable in connection therewith. Lender may apply any such security or part
thereof, as necessary to pay for such Work Charge at any time when, in the
judgment of Lender, the validity, applicability or non-payment of such Work
Charge is finally established or the Property (or any part thereof or interest
therein) shall be in present danger of being sold, forfeited, terminated,
cancelled or lost.

Section 4.17      Performance of Other Agreements. Borrower shall observe and
perform each and every term to be observed or performed by Borrower pursuant to
the terms of any agreement or recorded instrument affecting or pertaining to the
Property, or given by Borrower to Lender for the purpose of further securing the
Debt and any amendments, modifications or changes thereto.

Section 4.18      Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

Section 4.19      ERISA

(a)             Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative exemption)
prohibited transaction under ERISA (“ERISA”) or constitute a violation of any
state statute, regulation or ruling impacting a Defined Benefit Plan or a
governmental plan.

56

 

(b)            Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as requested by
Lender in its sole discretion, that (A) Borrower is not an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA; (B)
Borrower is not subject to any state statute, regulation or ruling regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (C) one or more of the following circumstances is true:

(i)              Equity interests in Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii)            Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower is held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2), as modified by ERISA Section 3(42),
disregarding the value of any equity interests in Borrower held by (I) a person
(other than a benefit plan investor) who has discretionary authority or control
with respect to the assets of Borrower, (II) any person who provides investment
advice for a fee (direct or indirect) with respect to the assets of Borrower, or
(III) any affiliate of a person described in the immediately preceding clause
(I) or (II);

(iii)          Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e);

(iv)          The assets of Borrower are not otherwise “plan assets” of one or
more “employee benefit plans” (as defined in Section 3(3) of ERISA) subject to
Title I of ERISA, within the meaning of 29 C.F.R. §2510.3-101, as modified by
ERISA Section 3(42); or

(v)            If a state statute, regulation or ruling does apply to
transactions by or with Borrower regulating investments of, or fiduciary
obligations with respect to, governmental plans, no transactions contemplated by
the Loan Documents will violate such statute, regulation or ruling.

(c)             Borrower shall not maintain, sponsor, contribute to or become
obligated to contribute to, or suffer or permit any ERISA Affiliate of Borrower
to, maintain, sponsor, contribute to or become obligated to contribute to, any
Defined Benefit Plan or a Multiemployer Plan or permit the assets of Borrower to
(i) become “plan assets”, whether by operation of law or under regulations
promulgated under ERISA or (ii) become subject to any state statute, regulation
or ruling regulating investments of, or fiduciary obligations with respect to,
governmental plans.

Section 4.20      No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

57

 

 

Section 4.21      Alterations. Subject to the rights of tenants to make
alterations pursuant to the terms of their respective Leases, Borrower shall
obtain Lender’s prior written consent to any alterations to any Improvements,
which consent shall not be unreasonably withheld or delayed except with respect
to alterations that may have a Material Adverse Effect. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations that will not have a Material Adverse Effect, provided that such
alterations are made in connection with (a) tenant improvement work performed
pursuant to the terms of any Lease executed on or before the date hereof, or any
Lease executed after the date hereof to a Lessee that is not an Affiliate of
Borrower for which Lender’s approval was not required or was given, (b) tenant
improvement work performed pursuant to the terms and provisions of a Lease and
not adversely affecting any structural component of any Improvements, any
utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements, (c) alterations performed in
connection with the Restoration of the Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of this
Agreement, or (d) any alteration which costs less than the Alteration Threshold
(in the aggregate for all current alterations at the Property), provided that,
in all of the foregoing clauses (a) through (d), Borrower complies with the
Alteration Conditions. If the total unpaid amounts due and payable with respect
to alterations to the Improvements at the Property (other than such amounts to
be paid or reimbursed by Tenants under the Leases) shall at any time exceed the
Alteration Threshold, Borrower shall promptly deliver to Lender as security for
the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (i) cash, (ii) U.S.
Obligations, (iii) other securities acceptable to Lender (provided that Lender
shall have received any confirmation as may be required by the Rating Agencies
as to the form and issuer of same), or (iv) a completion bond (provided that
Lender shall have received any confirmation as may be required by the Rating
Agencies as to the form and issuer of same). Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements over the Alteration Threshold.
All alterations to any Improvements shall be made lien-free and in a good and
workmanlike manner in accordance with all Applicable Laws.

Section 4.22      REA Covenants. Borrower shall (a) promptly perform (or cause
to be performed) and/or observe, in all material respects, all of the covenants
and agreements required to be performed and observed by it under any REA and do
all things necessary to preserve and to keep unimpaired its material rights
thereunder; (b) promptly notify Lender of any material default under any REA of
which it is aware; (c) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, notice, report and estimate
received by it under any REA; (d) enforce the performance and observance of all
of the covenants and agreements required to be performed and/or observed under
any REA in a commercially reasonable manner; (e) cause the Property to be
operated, in all material respects, in accordance with any REA; and (f) not,
without the prior written consent of Lender, (i) enter into any new REA or
execute modifications to any existing REA, (ii) surrender, terminate or cancel
any REA, (iii) reduce or consent to the reduction of the term of any REA, (iv)
increase or consent to the

58

 

increase of the amount of any charges under any REA, (v) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, any REA in any material respect, or (vi) following the
occurrence and during the continuance of an Event of Default, exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under any REA.

Section 4.23      Material Agreements. Borrower shall (a) promptly perform (or
cause to be performed) and/or observe, in all material respects, all of the
covenants and agreements required to be performed and observed by it under the
Material Agreements and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (b) promptly notify Lender of any
material default under the Material Agreements of which it is aware; (c)
promptly deliver to Lender a copy of each financial statement, business plan,
capital expenditures plan, notice, report and estimate received by it under the
Material Agreements; (d) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed under the
Material Agreements in a commercially reasonable manner; (e) cause the Property
to be operated, in all material respects, in accordance with the Material
Agreements; and (f) not, without the prior written consent of Lender, (i) enter
into any new Material Agreement or execute modifications to any existing
Material Agreements, (ii) surrender, terminate or cancel the Material
Agreements, (iii) reduce or consent to the reduction of the term of the Material
Agreements, (iv) increase or consent to the increase of the amount of any
charges under the Material Agreements, (v) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Material Agreements in any material respect, or (vi) following the occurrence
and during the continuance of an Event of Default, exercise any rights, make any
decisions, grant any approvals or otherwise take any action under the Material
Agreements.

Section 4.24      TIF Documentation. Borrower shall (a) promptly perform (or
cause to be performed) and/or observe, in all material respects, all of the
covenants and agreements required to be performed and observed by it under the
TIF Documentation and do all things necessary to preserve and to keep unimpaired
its material rights thereunder; (b) promptly notify Lender of any material
default under the TIF Documentation of which it is aware; (c) cause the Property
to be operated, in all material respects, in accordance with the TIF
Documentation; and (d) not, without the prior written consent of Lender, enter
into any modifications to, or otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the TIF
Documentation in any material respect.

59

 

 

ARTICLE 5.

ENTITY COVENANTS

Section 5.1          Single Purpose Entity/Separateness.

(a)             Borrower has not and will not:

(i)              engage in any business or activity other than the ownership,
operation and maintenance of the Property, and activities incidental thereto;

(ii)            acquire or own any assets other than (A) the Property, and
(B) such incidental Personal Property as may be necessary for the ownership,
leasing, maintenance and operation of the Property;

(iii)          merge into or consolidate with any Person, or dissolve,
terminate, liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;

(iv)          fail to observe all organizational formalities, or fail to
preserve its existence as an entity duly organized, validly existing and in good
standing (if applicable) under the Applicable Law of the jurisdiction of its
organization or formation, or amend, modify, terminate or fail to comply with
the provisions of its organizational documents;

(v)            own any subsidiary, or make any investment in, any Person;

(vi)          commingle its assets with the assets of any other Person, except
as required by the Loan Documents and except with respect to a custodial account
maintained by the Manager on behalf of Borrower and certain other Affiliates of
Guarantor in which the funds have been and are separately accounted, and will
continue to be separately accounted, for each item of income and expense
applicable to the Property and the Borrower;

(vii)        incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred (unless disputed in accordance with
applicable law) and paid on or prior to such date, (C) Permitted Equipment
Leases and/or (D) Borrower’s obligations and liabilities under the Interest Rate
Protection Agreement; provided however, the aggregate amount of the indebtedness
described in (B) and (C) shall not exceed at any time three percent (3%) of the
original principal amount of the Debt. No Indebtedness other than the Debt may
be secured (subordinate or pari passu) by the Property;

60

 

(viii)      fail to maintain all of its books, records, financial statements and
bank accounts (subject to Section 5.1(a)(vi) hereinabove) separate from those of
its affiliates and any constituent party. Borrower’s assets have not and will
not be listed as assets on the financial statement of any other Person;
provided, however, that Borrower’s assets may be included in a consolidated
financial statement of its affiliates provided that (i) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of Borrower and such affiliates and to indicate that Borrower’s
assets and credit are not available to satisfy the debts and other obligations
of such affiliates or any other Person and (ii) such assets shall be listed on
Borrower’s own separate balance sheet. Borrower has maintained and will maintain
its books, records, resolutions and agreements as official records;

(ix)          enter into any contract or agreement with any general partner,
member, shareholder, principal or affiliate, except upon terms and conditions
that are intrinsically fair and substantially similar or at least no less
advantageous to those that would be available on an arm’s-length basis with
unaffiliated third parties;

(x)            maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person, except as provided in Section 5.1(a)(vi) hereinabove;

(xi)          assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of any other Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;

(xii)        make any loans or advances to any Person;

(xiii)      to the extent that it is required to file tax returns under
applicable law, fail to file its own tax returns unless prohibited by Applicable
Law from doing so (except that Borrower may file or may include its filing as
part of a consolidated federal tax return, to the extent required and/or
permitted by Applicable Law, provided that there shall be an appropriate
notation indicating the separate existence of Borrower and its assets and
liabilities);

(xiv)       fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person and not as a division or part of any
other Person or to conduct its business solely in its own name or fail to
correct any known misunderstanding regarding its separate identity;

61

 

(xv)         fail to maintain adequate capital for the normal obligations
reasonably foreseeable within the following thirty (30) day period for a
business of its size and character and in light of its contemplated business
operations (unless any such insolvency, or failure to pay its debts and
liabilities, or failure to maintain adequate capital is due to an insufficiency
in cash flow from the Property after the payment of all operating expenses and
Debt Service); provided, however, that the foregoing shall not require any
member, partner or beneficiary to make additional capital contributions;

(xvi)       without the unanimous written consent of all of its partners or
members, as applicable, and the consent of each Independent Director (regardless
of whether such Independent Director is engaged at the Borrower or SPE Component
Entity level), (a) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any Creditors Rights Laws,
(b) seek or consent to the appointment of a receiver, liquidator or any similar
official, (c) take any action that might cause such entity to become insolvent,
or (d) make an assignment for the benefit of creditors;

(xvii)     fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks;

(xviii)   to the extent there exists sufficient cash flow from the Property to
do so, fail to remain solvent, to pay its own liabilities (including, without
limitation, salaries of its own employees) from its own funds or fail to
maintain a sufficient number of employees in light of its contemplated business
operations;

(xix)       acquire obligations or securities of its partners, members,
shareholders, beneficiaries or other affiliates, as applicable or identify its
partners, members, beneficiaries or shareholders or other affiliates, as
applicable, as a division or part of it; or

(xx)         violate or cause to be violated the assumptions made with respect
to Borrower and its principals in the Non-Consolidation Opinion or in any New
Non-Consolidation Opinion.

(b)            Intentionally Omitted.

62

 

(c)             If Borrower is a limited partnership or a limited liability
company (other than an Acceptable LLC), each general partner or managing member
(each, an “SPE Component Entity”) shall be a corporation or an Acceptable LLC
(I) whose sole asset is its interest in Borrower, (II) which has not been and
shall not be permitted to engage in any business or activity other than owning
an interest in Borrower; (III) which has not been and shall not be permitted to
incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation); and (IV) which has and will at all times own at
least a 0.5% direct equity ownership interest in Borrower. Each such SPE
Component Entity will at all times comply, and will cause Borrower to comply,
with each of the representations, warranties, and covenants contained in this
Article 5 (to the extent applicable) as if such representation, warranty or
covenant was made directly by such SPE Component Entity. Upon the withdrawal or
the disassociation of an SPE Component Entity from Borrower, Borrower shall
immediately appoint a new SPE Component Entity whose articles of incorporation
or organization are substantially similar to those of such SPE Component Entity
and deliver a New Non-Consolidation Opinion to Lender with respect to the new
SPE Component Entity and its equity owners.

(d)            In the event Borrower or the SPE Component Entity is an
Acceptable LLC, the limited liability company agreement of Borrower or the SPE
Component Entity (as applicable) (the “LLC Agreement”) shall provide that (i)
upon the occurrence of any event that causes the last remaining member of
Borrower or the SPE Component Entity (as applicable) (“Member”) to cease to be
the member of Borrower or the SPE Component Entity (as applicable) (other than
(A) upon an assignment by Member of all of its limited liability company
interest in Borrower or the SPE Component Entity (as applicable) and the
admission of the transferee in accordance with the Loan Documents and the LLC
Agreement, or (B) the resignation of Member and the admission of an additional
member of Borrower or the SPE Component Entity (as applicable) in accordance
with the terms of the Loan Documents and the LLC Agreement), any person acting
as Independent Director of Borrower or the SPE Component Entity (as applicable)
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of Borrower or the SPE Component Entity (as applicable)
automatically be admitted to Borrower or the SPE Component Entity (as
applicable) as a member with a 0% economic interest (“Special Member”) and shall
continue Borrower or the SPE Component Entity (as applicable) without
dissolution and (ii) Special Member may not resign from Borrower or the SPE
Component Entity (as applicable) or transfer its rights as Special Member unless
(A) a successor Special Member has been admitted to Borrower or the SPE
Component Entity (as applicable) as a Special Member in accordance with
requirements of Delaware or Maryland law (as applicable) and (B) after giving
effect to such resignation or transfer, there remains at least one
(1) Independent Director of the SPE Component Entity or Borrower (as applicable)
in accordance with Section 5.2 below. The LLC Agreement shall further provide
that (i) Special Member shall automatically cease to be a member of Borrower or
the SPE Component Entity (as applicable) upon the admission to Borrower or the
SPE Component Entity (as applicable) of the first substitute member, (ii)
Special Member shall be a member of Borrower or the SPE Component Entity (as
applicable) that has no interest in the profits, losses and

63

 

capital of Borrower or the SPE Component Entity (as applicable) and has no right
to receive any distributions of the assets of Borrower or the SPE Component
Entity (as applicable), (iii) pursuant to the applicable provisions of the
limited liability company act of the State of Delaware or Maryland (as
applicable, the “Act”), Special Member shall not be required to make any capital
contributions to Borrower or the SPE Component Entity (as applicable) and shall
not receive a limited liability company interest in Borrower or the SPE
Component Entity (as applicable), (iv) Special Member, in its capacity as
Special Member, may not bind Borrower or the SPE Component Entity (as
applicable) and (v) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to,
Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of Borrower or the SPE
Component Entity (as applicable); provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to Borrower or the SPE Component
Entity (as applicable) of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to Borrower or the SPE
Component Entity (as applicable) as Special Member, Special Member shall not be
a member of Borrower or the SPE Component Entity (as applicable), but Special
Member may serve as an Independent Director of Borrower or the SPE Component
Entity (as applicable).

(e)             The LLC Agreement shall further provide that, (i) upon the
occurrence of any event that causes the Member to cease to be a member of
Borrower or the SPE Component Entity (as applicable) to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Component Entity (as applicable)
agree in writing (A) to continue Borrower or the SPE Component Entity (as
applicable) and (B) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of Borrower or
the SPE Component Entity (as applicable) effective as of the occurrence of the
event that terminated the continued membership of Member in Borrower or the SPE
Component Entity (as applicable), (ii) any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws shall not cause
Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) and upon the occurrence of such an event, the
business of Borrower or the SPE Component Entity (as applicable) shall continue
without dissolution, and (iii) each of Member and Special Member waives any
right it might have to agree in writing to dissolve Borrower or the SPE
Component Entity (as applicable) upon the occurrence of any action initiated by
or brought against Member or Special Member under any Creditors Rights Laws, or
the occurrence of an event that causes Member or Special Member to cease to be a
member of Borrower or the SPE Component Entity (as applicable).

64

 

 

Section 5.2          Independent Director.

(a)             The organizational documents of Borrower (to the extent Borrower
is a corporation or an Acceptable LLC) or the SPE Component Entity, as
applicable, shall provide that at all times there shall be at least one duly
appointed member of its board of directors or managers, as applicable (each, an
“Independent Director”) reasonably satisfactory to Lender who each shall not
have been at the time of each such individual’s initial appointment, and (I)
shall not have been at any time during the preceding five years, and shall not
be at any time while serving as Independent Director, either (i) a shareholder
(or other equity owner) of, or an officer, director (other than in its capacity
as Independent Director), partner, member or employee of, Borrower or any of its
respective shareholders, partners, members, subsidiaries or affiliates, (ii) a
customer of, or supplier to, or other Person who derives any of its purchases or
revenues from its activities with, Borrower or any of its respective
shareholders, partners, members, subsidiaries or affiliates, (iii) a Person who
Controls or is under common Control with any such shareholder, officer,
director, partner, member, employee supplier, customer or other Person, or
(iv) a member of the immediate family of any such shareholder, officer,
director, partner, member, employee, supplier, customer or other Person, and
(II) shall be employed by, in good standing with and engaged by Borrower in
connection with, in each case, an Approved ID Provider. Each Independent
Director at the time of their initial engagement shall have had at least three
(3) years prior experience as an independent director to a company or a
corporation in the business of owning and operating commercial properties
similar in type and quality to the Property.

(b)            The organizational documents of Borrower or the SPE Component
Entity (as applicable) shall further provide that (I) the board of directors or
managers of Borrower or the SPE Component Entity, as applicable, and the
constituent members of such entities (the “Constituent Members”) shall not take
any action which, under the terms of any organizational documents of Borrower or
the SPE Component Entity, as applicable, requires the unanimous vote of (1) the
board of directors or managers of Borrower or the SPE Component Entity, as
applicable, or (2) the Constituent Members, unless at the time of such action
there shall be at least one Independent Director engaged as provided by the
terms hereof; (II) any resignation, removal or replacement of any Independent
Director shall not be effective without two (2) Business Days prior written
notice to Lender accompanied by evidence that the replacement Independent
Director satisfies the applicable terms and conditions hereof and of the
applicable organizational documents; (III) to the fullest extent permitted by
applicable law, including Section 18-1101(c) of the Act and notwithstanding any
duty otherwise existing at law or in equity, the Independent Director shall
consider only the interests of the Constituent Members and Borrower and any SPE
Component Entity (including Borrower’s and any SPE Component Entity’s respective
creditors) in acting or otherwise voting on the matters provided for herein and
in Borrower’s and SPE Component Entity’s organizational documents (which such
fiduciary duties to the Constituent Members and Borrower and

65

 

any SPE Component Entity (including Borrower’s and any SPE Component Entity’s
respective creditors), in each case, shall be deemed to apply solely to the
extent of their respective economic interests in Borrower or SPE Component
Entity (as applicable) exclusive of (x) all other interests (including, without
limitation, all other interests of the Constituent Members), (y) the interests
of other affiliates of the Constituent Members, Borrower and SPE Component
Entity and (z) the interests of any group of affiliates of which the Constituent
Members, Borrower or SPE Component Entity is a part)); (IV) other than as
provided in subsection (III) above, the Independent Director shall not have any
fiduciary duties to any Constituent Members, any directors of Borrower or SPE
Component Entity or any other Person; (V) the foregoing shall not eliminate the
implied contractual covenant of good faith and fair dealing under applicable
law; and (VI) to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Act, an Independent Director shall not be liable to
Borrower, SPE Component Entity, any Constituent Member or any other Person for
breach of contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct.

Section 5.3          Change of Name, Identity or Structure. Borrower shall not
change (or permit to be changed) Borrower’s or the SPE Component Entity’s
(a) name, (b) identity (including its trade name or names), (c) principal place
of business set forth on the first page of this Agreement or, (d) if not an
individual, Borrower’s or the SPE Component Entity’s corporate, partnership or
other structure, without notifying Lender of such change in writing at least
thirty (30) days prior to the effective date of such change and, in the case of
a change in Borrower’s or the SPE Component Entity’s structure, without first
obtaining the prior written consent of Lender. Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower or the SPE Component Entity intends to operate the
Property, and representing and warranting that Borrower or the SPE Component
Entity does business under no other trade name with respect to the Property.

Section 5.4          Business and Operations. Borrower will continue to engage
in the businesses now conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property. Borrower will qualify to do business and will remain in good standing
under the laws of the jurisdiction as and to the extent the same are required
for the ownership, maintenance, management and operation of the Property.

66

 

 

ARTICLE 6.

NO SALE OR ENCUMBRANCE

Section 6.1          Transfer Definitions. For purposes of this Article 6,
“Restricted Party” shall mean, collectively, (a) Borrower, any SPE Component
Entity, and any Guarantor, or (b) any shareholder, partner, member, non-member
manager, any direct or indirect legal or beneficial owner of, Borrower, any SPE
Component Entity, or any Guarantor (other than any shareholder or any other
direct or indirect legal or beneficial owner of interests in IREIT and other
than Persons that are indirect legal or beneficial owners of Borrower or
Principal solely by being a shareholder of IREIT; provided, however, that any
shareholder or any other direct or indirect legal or beneficial owner of
interests in IREIT that owns nine and nine-tenths percent (9.9%) or more of the
outstanding stock of IREIT is deemed to be a Restricted Party); and a “Sale or
Pledge” shall mean a voluntary or involuntary sale, conveyance, mortgage, grant,
bargain, lien, encumbrance, pledge, assignment, grant of any options with
respect to, or any other transfer or disposition of (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) a legal or beneficial interest.

Section 6.2          No Sale/Encumbrance.

(a)             Without the prior written consent of Lender, Borrower shall not
cause or permit (i) a Sale or Pledge of the Property or any part thereof or any
legal or beneficial interest therein, (ii) a Sale or Pledge of an interest in
any Restricted Party or (iii) any change in Control of Borrower, Guarantor, any
Affiliated Manager, or any change in control of the day-to-day operations of the
Property (collectively, a “Prohibited Transfer”), other than pursuant to (x)
Leases of space in the Improvements to Tenants in accordance with the provisions
of Section 4.14, (y) any Permitted Encumbrances, and (z) any Permitted Equipment
Leases.

(b)            A Prohibited Transfer shall include, but not be limited to,
(i) an installment sales agreement wherein Borrower agrees to sell the Property
or any part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to (A) any Leases or any Rents or (B) any REA or any Material Agreements; (iii)
any action for partition of the Property (or any portion thereof or interest
therein) or any similar action instituted or prosecuted by Borrower or by any
other person or entity, pursuant to any contractual agreement or other
instrument or under Applicable Law (including, without limitation, common law);
(iv) any other action instituted by (or at the behest of) Borrower or its
affiliates or consented to or acquiesced in by Borrower or its affiliates which
results in a termination of an REA or any Material Agreements; (v) if a
Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock in one or a

67

 

series of transactions; (vi) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (vii) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
any member or any profits or proceeds relating to such membership interest;
(viii) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or (ix) the removal or the resignation of Manager (including, without
limitation, an Affiliated Manager) other than in accordance with Section 4.15.
Notwithstanding the foregoing, for purposes hereof, a Prohibited Transfer shall
not include Permitted Transfers.

Section 6.3          Permitted Equity Transfers.

(a)             Notwithstanding the restrictions contained in this Article 6,
the following equity transfers shall be permitted without Lender’s consent
(each, a “Permitted Equity Transfer”): any transfer, directly as a result of the
death of a natural person, of stock, membership interests, partnership
interests, beneficial interests or other ownership interests previously held by
the decedent in question to the Person or Persons lawfully entitled thereto and
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests, beneficial
interests or other ownership interests previously held by such natural person to
the Person or Persons lawfully entitled thereto.

(b)            Notwithstanding Section 6.2, Lender shall not withhold its
consent to a transfer of the entire Property or all of the outstanding ownership
interests in Borrower in a single transaction to one newly-formed Single Purpose
Entity which shall be a wholly-owned subsidiary of IREIT (“Permitted Affiliate
Transferee”) which shall be approved by Lender in its reasonable discretion
(“Permitted Affiliate Transfer”), provided (1) no Event of Default shall have
occurred and be continuing, (2) the creditworthiness of IREIT, as applicable,
has not deteriorated, in the sole discretion of Lender, from the Closing Date to
the date of the proposed transfer, (3) Borrower shall have paid all reasonable
and customary third party expenses (including reasonable attorneys’ fees and
disbursements) actually incurred by Lender in connection with such transfer (but
not any assumption or processing fee), and (4) a New Non-Consolidation Opinion
shall be delivered to Lender with respect to such transfer.

68

 

(c)             Notwithstanding Section 6.2, Lender shall not withhold its
consent to a transfer of all of the outstanding ownership interests in Borrower
in a single transaction to an Identified Affiliate, provided that Lender
receives thirty (30) days’ prior written notice of such transfer and further
provided that the following additional requirements are satisfied:

(i)              no Event of Default shall have occurred and be continuing and
no Default or Event of Default shall otherwise occur as a result of such
transfer;

(ii)            the Identified Affiliate shall, as of the date of such transfer,
have an aggregate net worth and liquidity not worse than its net worth and
liquidity as of the date hereof (provided, however, that with respect to IREIT
only, IREIT shall be required to have an aggregate net worth and liquidity of at
least $100,000,000.00) or an aggregate net worth and liquidity otherwise
reasonably acceptable to Lender;

(iii)          the Identified Affiliate and all other entities which may be
owned or Controlled directly or indirectly by the Identified Affiliate
(“Identified Affiliate Related Entities”) must not have been party to any
bankruptcy proceedings, voluntary or involuntary, made an assignment for the
benefit of creditors or taken advantage of any insolvency act, or any act for
the benefit of debtors within seven (7) years prior to the date of the proposed
transfer;

(iv)          there shall be no material litigation or regulatory action pending
or threatened against the Identified Affiliate or Identified Affiliate Related
Entities which is not reasonably acceptable to Lender and, if requested by
Lender, Borrower shall deliver, prior to such transfer and at Borrower’s sole
cost and expense, customary searches (credit, judgment, lien, bankruptcy, etc.)
reasonably acceptable to Lender with respect to the Identified Affiliate and any
of the Identified Affiliate Related Entities that will own twenty percent (20%)
or more of the direct or indirect interests in Borrower immediately following
such transfer;

(v)            the Property shall continue to be managed by Manager or be
managed by a Qualified Manager pursuant to a Replacement Management Agreement;

(vi)          if required by Lender, if such transfer shall result in the
Permitted Affiliate Transferee acquiring a fifty-one percent (51%) or greater
interest in Borrower, Borrower shall deliver confirmation in writing from the
Rating Agencies that such proposed transfer will not cause a downgrading,
withdrawal, reduction or qualification of the ratings in effect immediately
prior to such transfer for the Securities, or any class thereof, issued in
connection with a Securitization which are then outstanding;

(vii)        if required by Lender, a New Non-Consolidation Opinion shall be
delivered to Lender with respect to such transfer;

69

 

(viii)      upon the Permitted Affiliate Transferee acquiring all of the
outstanding ownership interests in Borrower, the Identified Affiliate, at its
sole cost and expense, shall deliver opinions regarding existence, authority and
enforceability, which opinions may be relied upon by Lender, the Rating Agencies
and their respective counsel, agents and representatives with respect to the
proposed transaction;

(ix)          the Identified Affiliate shall deliver (A) all organizational
documentation reasonably requested by Lender, which shall be reasonably
acceptable to Lender, and (B) all certificates, agreements and covenants
reasonably required by Lender, which shall include an Officer’s Certificate
regarding existence, authority and enforceability with respect to the proposed
transaction;

(x)            upon the Permitted Affiliate Transferee acquiring all of the
outstanding ownership interests in Borrower, prior to any release of Guarantor,
(i) the Identified Affiliate shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity executed
by Guarantor or shall have executed a replacement guaranty and environmental
indemnity reasonably satisfactory to Lender and (ii) the Identified Affiliate,
at its sole cost and expense, shall have delivered opinions regarding existence,
authority and enforceability, which opinions may be relied upon by Lender, the
Rating Agencies and their respective counsel, agents and representatives with
respect to the proposed transaction;

(xi)          Borrower shall pay all of Lender’s reasonable and customary
third-party expenses (including reasonable attorneys’ fees and disbursements)
actually incurred by Lender in connection with such transfer and the current fee
being assessed by such Servicer to effect such transfer, and all expenses of the
Rating Agencies (if any) pursuant to clause (vi) above; and

(xii)        prior to acquiring Guarantor’s ownership interest in Borrower, the
Permitted Affiliate Transferee shall have acquired all of the ownership
interests in Borrower not owned by Guarantor.

(d)            Notwithstanding Section 6.2, Lender’s consent shall not be
required with respect to the merger of IREIT with any other Identified
Affiliate; provided that (i) Lender shall receive not less than thirty (30) days
prior written notice of any such proposed merger, (ii) no Event of Default shall
have occurred and be continuing, (iii) the net worth of the entity surviving
such merger shall equal or exceed the net worth of IREIT immediately prior to
such merger, (iv) if requested by Lender, Borrower shall deliver, prior to such
transfer and at Borrower’s sole cost and expense, customary searches (credit,
judgment, lien, bankruptcy, etc.) reasonably acceptable to Lender with respect
to such Identified Affiliate, and (v) immediately following such merger, the
entity surviving the merger shall be publicly registered with the Securities and
Exchange Commission.

70

 

(e)             Notwithstanding Section 6.2, Lender’s consent shall not be
required in connection with the acquisition by IREIT of any entity whether by
merger, stock purchase, asset purchase or any other manner; provided that: (i)
Lender shall receive not less than thirty (30) days prior written notice of any
such proposed transaction, (ii) no Event of Default shall have occurred and be
continuing, (iii) IREIT is the surviving entity following such a transaction,
(iv) if requested by Lender, Borrower shall deliver, prior to such transfer and
at Borrower’s sole cost and expense, customary searches (credit, judgment, lien,
bankruptcy, etc.) reasonably acceptable to Lender with respect to such acquired
entity, and (v) the net worth of IREIT after the transaction shall equal or
exceed the net worth of IREIT immediately prior to such a transaction.

(f)             Section 6.2, Lender’s consent shall not be required in
connection with one or a series of transfers, of up to forty-nine percent (49%)
of the stock, limited partnership interests or membership interests (as the case
may be) in a Restricted Party; provided, however, no such transfer shall result
in the change of Control in such Restricted Party, and as a condition to each
such transfer, (x) Lender shall receive not less than thirty (30) days prior
written notice of such proposed transfer and (y) if requested by Lender,
Borrower shall deliver, prior to such transfer and at Borrower’s sole cost and
expense, customary searches (credit, judgment, lien, bankruptcy, etc.)
reasonably acceptable to Lender with respect to any such transferee that will
own twenty percent (20%) or more of the direct or indirect interests in Borrower
immediately following such transfer. In addition, at all times, IREIT must
continue to (i) Control the applicable Restricted Party, and (ii) own, directly
or indirectly, not less than fifty-one percent (51%) of the legal and beneficial
interest in the applicable Restricted Party.

Section 6.4          Easements, Etc.. Borrower, without the consent of Lender,
may grant easements, restrictions, covenants, reservations and right of way in
the ordinary course of business for access, parking, water and sewer lines,
telephone and telegraph lines, electric lines and other utilities or for other
similar purposes, provided that no such transfer, conveyance or encumbrance
shall materially impair the utility and operation of the Property or have a
Material Adverse Effect. In connection with any transfer, conveyance or
encumbrance permitted in the immediately preceding sentence, the Lender shall
execute and deliver any instrument reasonably necessary or appropriate to
evidence its consent to said action or to subordinate the Lien of the related
Security Instrument to such easements, restrictions, covenants, reservations and
rights of way or other similar grants upon receipt by the Lender of: (A) a copy
of the instrument of transfer; and (B) an Officer’s Certificate stating with
respect to any transfer described above, that such transfer does not have a
Material Adverse Effect. If Borrower shall receive any consideration in
connection with any of said described transfers or conveyances, Borrower shall
have the right to use any such proceeds in connection with any alterations
performed in connection therewith, or required thereby, provided, however,
during a Cash Trap Event Period, to the extent any such proceeds are not used in
connection with alterations (or any such proceeds exceeds the amount required to
perform the related alterations), Borrower shall immediately deposit such amount
or the remainder thereof, as the case may be, into the Deposit Account.

71

 

 

Section 6.5          Lender’s Rights 

(a)             Lender reserves the right to condition the consent to a
Prohibited Transfer requested hereunder upon (a) a modification of the terms
hereof and on assumption of this Agreement and the other Loan Documents as so
modified by the proposed Prohibited Transfer, (b) payment of a transfer fee of
1% of outstanding principal balance of the Loan and all of Lender’s expenses
incurred in connection with such Prohibited Transfer, (c) the proposed
transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5, (d) 
receipt of a New Non-Consolidation Opinion with respect to the Prohibited
Transfer, and/or (e) such other conditions and/or legal opinions as Lender shall
determine in its sole discretion to be in the interest of Lender. All expenses
incurred by Lender shall be payable by Borrower whether or not Lender consents
to the Prohibited Transfer. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender’s consent. This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.

(b)            Lender shall approve or disapprove any proposed transfer governed
by Section 6.3 or Section 6.4 within thirty (30) days of Lender’s receipt of a
written notice from Borrower requesting Lender’s approval, provided such notice
includes all information necessary to make such decision, and further provided
that such written notice from Borrower shall conspicuously state, in large bold
type, that “PURSUANT TO SECTION 6.5 OF THE LOAN AGREEMENT, A RESPONSE IS
REQUIRED WITHIN THIRTY (30) DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.
If Lender fails to disapprove any proposed transfer within such period, Borrower
shall provide a second written notice requesting approval, which written notice
shall conspicuously state, in large bold type, that “PURSUANT TO SECTION 6.5 OF
THE LOAN AGREEMENT, THE MATTER DESCRIBED HEREIN SHALL BE DEEMED APPROVED IF
LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN FIFTEEN (15) BUSINESS DAYS’ OF
LENDER’S RECEIPT OF THIS WRITTEN NOTICE”. Thereafter, if Lender does not
disapprove the proposed transfer within said fifteen (15) Business Day period,
Lender's consent to the proposed transfer shall be deemed to have been given;
provided, however, and notwithstanding the foregoing, no such consent to the
proposed transfer shall be deemed given unless and until Lender has determined
that Rating Agency confirmation is not required.

72

 

 

ARTICLE 7.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 7.1          Insurance.

(a)             Borrower shall obtain and maintain, or cause to be obtained and
maintained, insurance for Borrower and the Property providing at least the
following coverages:

(i)              insurance with respect to the Improvements and, if applicable,
the Personal Property insuring against any peril now or hereafter included
within the “Special” or “All Risks” Causes of Loss form (which shall not exclude
fire, lightning, windstorm (including named storms), hail, explosion, riot,
civil commotion, aircraft, vehicles and smoke), in each case (A) in an amount
equal to 100% of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value exclusive of costs of excavations,
foundations, underground utilities and footings waiving of depreciation; (B) to
be written on a no coinsurance form or containing an agreed amount endorsement
with respect to the Improvements and, if applicable, Personal Property waiving
all co-insurance provisions; (C) providing for no deductible in excess of
$25,000, excluding windstorm and earthquake insurance which may have a
deductible of 5% of the total insurable value; (D) at all times insuring against
at least those hazards that are commonly insured against under a “Special” or
“All Risks” Causes of Loss form of policy, as the same shall exist on the date
hereof, and together with any increase in the scope of coverage provided under
such form after the date hereof; and (E) providing Law & Ordinance coverage,
including Coverage for Loss to the Undamaged Portion of the Building, Demolition
Costs and Increased Cost of Construction in amounts acceptable to Lender. The
Full Replacement Cost shall be re-determined from time to time (but not more
frequently than once in any twelve (12) calendar months) at the request of
Lender by an appraiser or contractor designated and paid by Borrower and
approved by Lender, or by an engineer or appraiser in the regular employ of the
insurer. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. No omission on the
part of Lender to request any such ascertainment shall relieve Borrower of any
of its obligations under this Subsection;

73

 

(ii)            commercial general liability insurance against all claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, including “Dram Shop” or other liquor liability coverage if
the Borrower sells or distributes alcoholic beverages from the Property, such
insurance (A) to be on the so-called “occurrence” form with a general aggregate
limit of not less than $2,000,000 and a per occurrence limit of not less than
$1,000,000; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) contractual liability for
all insured contracts; and (5) contractual liability covering the indemnities
contained in Articles 12 and 13 hereof to the extent the same is available;

(iii)          loss of rents and/or business interruption insurance (A) with
loss payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsections 7.1(a)(i), (iv) and (vi) through (viii);
(C) in an amount equal to 100% of the projected gross income from the Property
on an actual loss sustained basis for a period beginning on the date of Casualty
and continuing until the Restoration of the Property is completed, or the
expiration of twelve (12) months, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; the amount of such
business interruption/loss of rents insurance shall be determined prior to the
Closing Date and at least once each year thereafter based on the greatest of:
(x) Borrower’s reasonable estimate of the gross income from the Property and
(y) the highest gross income received during the term of the Loan for any full
calendar year prior to the date the amount of such insurance is being
determined, in each case for the succeeding twelve (12) month period and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. All Net Proceeds payable to Lender pursuant to this
Subsection (the “Rent Loss Proceeds”) shall be held by Lender (x) if no Cash
Trap Event Period has occurred and is continuing, in an Eligible Account (which
account shall deemed to be included within the definition of “Accounts”) and (y)
upon the occurrence and during the continuance of a Cash Trap Event Period, in
accordance with the terms of the Cash Management Agreement, and shall be applied
to the obligations secured hereunder from time to time due and payable hereunder
and under the Note; provided, however, that (I) nothing herein contained shall
be deemed to relieve Borrower of its obligations to pay the obligations secured
hereunder on the respective dates of payment provided for in the Note except to
the extent such amounts are actually paid out of the Rent Loss Proceeds and
(II) in the event the Rent Loss Proceeds are paid in a lump sum in

74

 

advance and Borrower is entitled to disbursement of such Rent Loss Proceeds in
accordance with the terms hereof, Lender or Servicer shall hold such Rent Loss
Proceeds in a segregated interest-bearing Eligible Account (which account shall
be deemed to be included within the definition of “Accounts”) and Lender or
Servicer shall estimate the number of months required for Borrower to restore
the damage caused by the applicable Casualty, shall divide the applicable
aggregate Rent Loss Proceeds by such number of months and shall disburse such
monthly installment of Rent Loss Proceeds from such Eligible Account (x) if no
Cash Trap Event Period has occurred and is continuing, to Borrower after
Lender’s deduction therefrom of the amount of Debt Service and deposits into the
Reserve Funds then due and payable hereunder and (y) upon the occurrence and
during the continuance of a Cash Trap Event Period, into the Cash Management
Account each month during the performance of such Restoration;

(iv)          at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements and only if the
current property and liability coverage forms do not otherwise apply
(A) commercial general liability and umbrella liability insurance covering
claims related to the construction, repairs or alterations being made at the
Property which are not covered by or under the terms or provisions of the
commercial general liability and umbrella liability insurance policies required
herein; and (B) the insurance provided for in Subsection 7.1(a)(i) written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to Subsections 7.1(a)(i), (iv)
and (vi) through (viii), as applicable, (3) including permission to occupy the
Property, and (4) written on a no coinsurance form or containing an agreed
amount endorsement waiving co-insurance provisions;

(v)            workers’ compensation, subject to the statutory limits of the
state in which the Property is located, and employer’s liability insurance with
a limit of at least $1,000,000 per accident and per disease per employee, and
$1,000,000 for disease aggregate in respect of any work or operations on or
about the Property, or in connection with the Property or its operation (if
applicable);

(vi)          equipment breakdown/boiler and machinery insurance covering all
mechanical and electrical equipment in such amounts as shall be reasonably be
required by Lender, on terms and in amounts consistent with the commercial
property insurance policy required under Subsection 7.1(a)(i) above or in such
other amount as shall be reasonably required by Lender (if applicable to the
Property);

75

 

 

(vii)        if any portion of the Improvements is at any time located in an
area identified in the Federal Register by the Federal Emergency Management
Agency or any successor thereto as an area having special flood hazards pursuant
to the National Flood Insurance Act of 1968, the Flood Disaster Protection Act
of 1973 or the National Flood Insurance Reform Act of 1994, as each may be
amended, or any successor law (the “Flood Insurance Acts”), flood hazard
insurance in an amount equal to “Full Replacement Cost”, which shall include,
without limitation, the maximum limit of coverage available for the Property
under the Flood Insurance Acts; provided, that, the insurance provided pursuant
to this clause (vii) shall be on terms consistent with the “All Risk” insurance
policy required in Section 7.1(a)(i) above

(viii)      ;

(ix)          umbrella liability insurance in an amount not less than
$10,000,000 per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above;

(x)            insurance against employee dishonesty in amounts acceptable to
Lender (if applicable to the Property and Borrower);

(xi)          auto liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000) (if applicable);

(xii)        intentionally omitted;

(xiii)      intentionally omitted; and

(xiv)       such other insurance and in such amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

76

 

 

(b)            All insurance provided for in Subsection 7.1(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be satisfactory to Lender, issued by financially
sound and responsible insurance companies authorized to do business in the state
in which the Property is located and approved by Lender. The insurance companies
must have a financial strength rating of “A” or better and a financial size
category of “VIII” or better by A.M. Best Company, Inc., or a rating of “A-” (or
its equivalent) or better by two (2) of the Rating Agencies (one of which must
be S&P) (each such insurer shall be referred to below as a “Qualified Insurer”).
Not less than fifteen (15) days prior to the expiration dates of the Policies
theretofore furnished to Lender pursuant to Subsection 7.1(a), Borrower shall
deliver carrier-issued binders and certificates of the renewal Policies, and
thereafter, complete copies of the Policies when issued. Upon renewal of the
Policies, Borrower shall deliver evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”).

(c)             Except to the extent required pursuant to Section 7.1(a) hereof,
Borrower shall not obtain (or permit to be obtained) (i) any umbrella or blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance in writing by Lender and Lender’s interest is included therein as
provided in this Agreement and such Policy is issued by a Qualified Insurer, or
(ii) separate insurance concurrent in form or contributing in the event of loss
with that required in Subsection 7.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower. In the event Borrower obtains
(or causes to be obtained) separate insurance or an umbrella or a blanket
Policy, Borrower shall notify Lender of the same and shall cause complete copies
of each Policy to be delivered as required in Subsection 7.1(a). Any umbrella or
blanket Policy remains subject to review and approval by Lender based on the
schedule of locations and values. Notwithstanding Lender’s approval of any
umbrella or blanket liability or casualty Policy hereunder, Lender reserves the
right, in its sole discretion, to require Borrower to obtain a separate Policy
in compliance with this Section 7.1.

(d)            All Policies of insurance provided for or contemplated by
Subsection 7.1(a) shall name Borrower as the named insured and, in the case of
liability policies, except for the Policies referenced in Subsection 7.1(a)(v)
and (xi), shall name Lender as additional insured, as their respective interests
may appear, and in the case of property coverages, including but not limited to
the all-risk/special form coverage, rent loss, business interruption, terrorism,
boiler and machinery, earthquake and flood insurance, shall name Lender as
mortgagee/lender’s loss payable by a standard noncontributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender.

77

 

(e)             All property Policies of insurance provided for in Subsection
7.1(a) shall provide that:

(i)              no (A) act, failure to act, violation of warranties,
declarations or conditions, or negligence by Borrower, or anyone acting for
Borrower, or by any Tenant under any Lease or other occupant, (B) occupancy or
use of the Property for purposes more hazardous than those permitted,
(C) foreclosure or similar action by Lender, or (D) failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

(ii)            the Policy shall not be cancelled without at least 30 days’
written notice to Lender;

(iii)          each Policy shall provide that (A) the issuers thereof shall give
written notice to Lender if the Policy has not been renewed ten (10) days prior
to its expiration and (B) Lender is permitted to make payments to effect the
continuation of such Policy upon notice of cancellation due to non-payment of
Insurance Premiums; and

(iv)          Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

Additionally, Borrower further covenants and agrees to promptly send to Lender
any notices of non-renewal or cancellation it receives from the insurer with
respect to the Policies required pursuant to this Section 7.1.

(f)             Borrower shall furnish to Lender, on or before thirty (30) days
after the close of each of Borrower’s fiscal years, a statement certified by
Borrower or a Responsible Officer of Borrower of the amounts of insurance
maintained in compliance herewith, of the risks covered by such insurance and of
the insurance company or companies which carry such insurance and, if requested
by Lender, verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender.

(g)            If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, without notice to Borrower to take such action as Lender deems
necessary to protect its interest in the Property, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate, and all expenses incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and until paid shall be secured by the
Security Instrument and shall bear interest at the Default Rate.

78

 

(h)            In the event of a foreclosure of the Security Instrument or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to the Policies then in
force concerning the Property and all proceeds payable thereunder shall
thereupon vest exclusively in Lender or the purchaser at such foreclosure or
other transferee in the event of such other transfer of title.

(i)              As an alternative to the Policies required to be maintained
pursuant to the preceding provisions of this Section 7.1, Borrower will not be
in default under this Section 7.1 if Borrower maintains (or causes to be
maintained) Policies which (i) have coverages, deductibles and/or other related
provisions other than those specified above and/or (ii) are provided by
insurance companies not meeting the credit ratings requirements set forth above
(any such Policy, a “Non-Conforming Policy”), provided, that, prior to obtaining
such Non-Conforming Policies (or permitting such Non-Conforming Policies to be
obtained), Borrower shall have received Lender’s prior written consent thereto.

(j)              The property, loss of rents/business interruption, general
liability and umbrella liability insurance policies required in this Section 7.1
shall not exclude Terrorism Coverage (defined below) (such insurance policies,
the “Applicable Policies”). Such Terrorism Coverage shall comply with each of
the applicable requirements for Policies set forth above (including, without
limitation, those relating to deductibles); provided that, Lender, at Lender’s
option, may reasonably require Borrower to obtain or cause to be obtained the
Terrorism Coverage with higher deductibles than set forth above. As used above,
“Terrorism Coverage” shall mean insurance for acts of terror or similar acts of
sabotage; provided, that, for so long as the Terrorism Risk Insurance Act of
2002, as extended and modified by the Terrorism Risk Insurance Program
Authorization Act of 2007 (as the same may be further modified, amended, or
extended, “TRIPRA”) (i) remains in full force and effect and (ii) continues to
cover both foreign and domestic acts of terror, the provisions of TRIPRA shall
determine what is deemed to be included within this definition of “Terrorism
Coverage.”

(k)            Notwithstanding the foregoing, to the extent a Tenant under a
Lease provides insurance or self-insurance satisfying the requirements hereof
with respect to its Improvements at the Property, such insurance shall satisfy
Borrower’s obligations hereunder, provided that (x) such insurance shall name
each of Borrower and Lender as the additional insured, and (y) the Tenant
Insurance Conditions are satisfied. For purposes hereof, “Tenant Insurance
Conditions” shall mean that (i) no default shall exist under the applicable
Lease beyond the expiration of any applicable notice and cure periods, (ii) the
applicable Lease has not expired or been terminated and is in effect, (iii) no
Event of Default shall exist, and (iv) Borrower timely provides to Lender
satisfactory evidence of all required insurance as to the Property as required
pursuant to this Agreement. In the event that the insurance coverage provided by
the applicable Tenant is ineffective upon termination of its Lease or otherwise
fails to satisfy the requirements of this Section 7.1 above, in whole or in
part, Borrower shall, or shall cause Guarantor to, provide a “different in
conditions” policy that insures the Tenant’s premises in accordance with the
terms of this Section 7.1 above.

79

 

 

Section 7.2          Casualty. If the Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the repair and restoration of the
Property as nearly as possible to the condition the Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender (a “Restoration”) and otherwise in accordance with Section 7.4. Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.

Section 7.3          Condemnation. Borrower shall promptly give Lender notice of
the actual or threatened commencement of any proceeding for the Condemnation of
the Property of which Borrower has knowledge and shall deliver to Lender copies
of any and all papers served in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
condemning authority, Borrower shall promptly commence and diligently prosecute
the Restoration of the Property and otherwise comply with the provisions of
Section 7.4. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall have been sought, recovered or denied,
to receive the Award, or a portion thereof sufficient to pay the Debt.

Section 7.4          Restoration. The following provisions shall apply in
connection with the Restoration of the Property:

(a)             If the Net Proceeds shall be less than the Restoration Threshold
and the costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

80

 

(b)            If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration in accordance with the provisions of this Section 7.4.

(i)              The Net Proceeds shall be made available for Restoration
provided that each of the following conditions are met:

(A)           no Event of Default shall have occurred and be continuing;

(B)           (1) in the event the Net Proceeds are insurance proceeds, and (x)
less than thirty percent (30%) of each of (i) the fair market value of the
Property as reasonably determined by Lender, and (ii) the rentable area of the
Property has been damaged, destroyed or rendered unusable as a result of a
Casualty or (y) Borrower is required under a Lease exceeding the Relevant
Leasing Threshold to use the Net Proceeds for the Restoration of the Property,
or (2) in the event the Net Proceeds are condemnation proceeds, and (x) less
than ten percent (10%) of each of (i) the fair market value of the Property as
reasonably determined by Lender and (ii) the rentable area of the Property is
taken, such land is located along the perimeter or periphery of the Property, no
portion of the Improvements is located on such land, and such taking does not
materially impair the existing access to the Property, or (y) Borrower is
required under a Lease exceeding the Relevant Leasing Threshold to use the Net
Proceeds for the Restoration of the Property;

(C)           Leases demising in the aggregate a percentage amount equal to or
greater than 50% of the total rentable space in the Property which has been
demised under executed and delivered Leases in effect as of the date of the
occurrence of such fire or other casualty or taking, whichever the case may be,
shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all Tenants under Major Leases shall
continue to operate their respective space at the Property after the completion
of the Restoration;

(D)           Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than thirty (30) days after the issuance of a
building permit with respect thereto) and shall diligently pursue the same to
satisfactory completion in compliance with all Applicable Laws, in all material
respects, including, without limitation, all applicable Environmental Laws;

81

 

(E)            Lender shall be satisfied that any operating deficits which will
be incurred with respect to the Property as a result of the occurrence of any
such fire or other casualty or taking will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 7.1(a)(iii) above,
or (3) by other funds of Borrower;

(F)            Lender shall be satisfied that, upon the completion of the
Restoration, the fair market value and cash flow of the Property will not be
less than the fair market value and cash flow of the Property as the same
existed immediately prior to the applicable Casualty or Condemnation (assuming
the affected portion of the Property is relet within a reasonable period after
the date of such Casualty or Condemnation);

(G)           Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) the expiration of the insurance coverage referred to in Section
7.1(a)(iii) above, (3) such time as may be required under applicable zoning law,
ordinance, rule or regulation in order to repair and restore the Property to the
condition it was in immediately prior to such fire or other casualty or taking,
or (4) the earliest date required for such completion under the terms of any
Material Agreements or REA;

(H)           the Property and the use thereof after the Restoration will be in
compliance with and permitted under the TIF Documentation, any REA, any Material
Agreements and all Applicable Law; and

(I)              the Restoration shall be done and completed in an expeditious
and diligent fashion and in compliance with the TIF Documentation, any REA, any
Material Agreements and all Applicable Law.

(ii)            The Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Section 7.4(b), shall constitute
additional security for the Debt and other obligations under this Agreement, the
Security Instrument, the Note and the other Loan Documents. The Net Proceeds
(other than the Rent Loss Proceeds) shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the related Restoration
item have been paid for in full, and (B) there exist no notices of pendency,
stop orders, mechanic’s or materialman’s liens or notices of intention to file
same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.

82

 

 

(iii)          All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”), such review and acceptance not to be unreasonably
withheld or delayed. All such plans and specifications and all permits, licenses
and approvals required or obtained in connection with the Restoration shall be
assigned to Lender as additional collateral for the Loan and Lender shall have
the use of the same. The identity of the contractors, subcontractors and
materialmen engaged in the Restoration shall be subject to prior review and
acceptance by Lender and the Casualty Consultant, such review and acceptance not
to be unreasonably withheld or delayed. All costs and expenses incurred by
Lender in connection with making the Net Proceeds available for the Restoration
including, without limitation, reasonable counsel fees and disbursements and the
Casualty Consultant’s fees, shall be paid by Borrower. Borrower shall have the
right to settle all claims under the Policies jointly with Lender, provided that
(a) no Event of Default exists, (b) Borrower promptly and with commercially
reasonable diligence negotiates a settlement of any such claims and (c) the
insurer with respect to the Policy under which such claim is brought has not
raised any act of the insured as a defense to the payment of such claim. If an
Event of Default exists, Lender shall, at its election, have the exclusive right
to settle or adjust any claims made under the Policies in the event of a
Casualty.

(iv)          In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Section 7.4(b) shall mean an amount equal to 10% of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Section 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 7.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Restoration Retainage, provided, however,
that Lender will release the portion of the

83

 

Restoration Retainage being held with respect to any contractor, subcontractor
or materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, and the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company insuring the lien of the Security Instrument. If
required by Lender, the release of any such portion of the Restoration Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v)            Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

(vi)          If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.

(vii)        The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
this Agreement, the Security Instrument, the Note or any of the other Loan
Documents.

84

 

 

(c)             All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 7.4(b)(vii) shall be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its discretion shall deem proper (provided no Event
of Default exists, Borrower shall not be required to pay any Prepayment Premium
in connection with such payment). If Lender shall receive and retain Net
Proceeds, the lien of the Security Instrument shall be reduced only by the
amount thereof received and retained by Lender and actually applied by Lender in
reduction of the Debt.

(d)            Lender shall with reasonable promptness following any Casualty or
Condemnation notify Borrower whether or not Net Proceeds are required to be made
available to Borrower for Restoration pursuant to this Section 7.4. All Net
Proceeds not required to be made available for Restoration shall be retained and
applied by Lender in accordance with Section 2.7(b) hereof (a “Net Proceeds
Prepayment”). If such Net Proceeds Prepayment with respect to any Casualty or
Condemnation shall be equal to or greater than sixty percent (60%) of the
original amount of the Note, Borrower shall have the right to elect to prepay
the Loan in whole, but not in part (a “Casualty/Condemnation Prepayment”) in
accordance with Section 2.7(b) hereof upon satisfaction of the following
conditions: (i) within thirty (30) days following the proposed date of the
intended Net Proceeds Prepayment, Borrower shall provide Lender with written
notice of Borrower’s intention to prepay the Loan less the amount of the Net
Proceeds Prepayment, (ii) Borrower shall prepay the Loan in accordance with
Section 2.7(b) hereof on or before the second Payment Date occurring following
the proposed date of the intended Net Proceeds Prepayment, and (iii) no Event of
Default shall exist on the date of such Casualty/Condemnation Prepayment.
Notwithstanding anything in Section 7.2 or Section 7.3 to the contrary, Borrower
shall not have any obligation to commence Restoration of the Property upon
delivery of the written notice set forth in clause (i) of the preceding sentence
(unless Borrower subsequently shall fail to satisfy the requirement of clause
(ii) of the preceding sentence).

(e)             If a Tenant leases all or substantially all of a building
located on the Property, and the Improvements thereon suffer a Casualty or
Condemnation, then provided (i) such Tenant is not in monetary or material
non-monetary default under its Lease, (ii) such Lease remains in full force and
effect notwithstanding such Casualty or Condemnation, (iii) such Tenant remains
liable for the obligations under such Lease (without reduction or abatement
unless covered by business interruption/rent loss insurance), and (iv) such
Lease requires Restoration of the Improvements, such Lease shall govern and
control in the event of a conflict between the foregoing provisions of this
Section 7.4 and such Lease.

85

 

 

ARTICLE 8.

RESERVE FUNDS

Section 8.1          Tax Reserve Funds.

(a)             (i) On the Closing Date, Borrower shall deposit with Lender the
amount of $0 and No/100 Dollars and Borrower shall deposit on each Monthly
Payment Date an amount equal to one-twelfth (1/12th) of the Taxes that Lender
estimates will be payable during the next ensuing twelve (12) months in order to
accumulate sufficient funds to pay all such Taxes at least ten (10) days prior
to their respective due dates (the “Monthly Tax Deposit”). Amounts deposited
pursuant to this Section 8.1 are referred to herein as the “Tax Reserve Funds”.
The initial estimated Monthly Tax Deposit shall be $0. If at any time Lender
reasonably determines that the Tax Reserve Funds will not be sufficient to pay
the Taxes, Lender shall notify Borrower of such determination and the monthly
deposits for Taxes shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least ten (10) days prior to the
respective due dates for the Taxes; provided that if Borrower receives notice of
any deficiency after the date that is ten (10) days prior to the date that Taxes
are due, Borrower will deposit such amount within one (1) Business Day after its
receipt of such notice. All Tax Reserve Funds shall be held by Lender or
Servicer in an Eligible Account (the “Tax Reserve Account”).

(ii) Notwithstanding the foregoing, Lender shall waive the requirement set forth
herein for Borrower to make the Monthly Tax Deposit as set forth above for so
long as (a) no Event of Default then exists, (b) no Cash Trap Event Period shall
have occurred, and (c) Borrower provides to Lender, at least ten (10) days prior
to the date on which such Taxes would be delinquent, evidence satisfactory (as
determined by Lender) that such Taxes have been paid.

(b)            Lender shall have the right to apply the Tax Reserve Funds to
payments of Taxes. In making any payment relating to Taxes, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof; provided, however, Lender shall
use reasonable efforts to pay such real property taxes sufficiently early to
obtain the benefit of any available discounts to which it has knowledge. If the
amount of the Tax Reserve Funds shall exceed the amounts due for Taxes, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Tax Reserve Funds. Any Tax
Reserve Funds remaining after the Debt has been paid in full shall be returned
to Borrower.

86

 

 

Section 8.2          Insurance Reserve Funds.

(a)             On the Closing Date, Borrower shall deposit with Lender the
amount of $0 and Borrower shall deposit on each Monthly Payment Date an amount
equal to one-twelfth (1/12th) of the Insurance Premiums that Lender estimates
will be payable for the renewal of the coverage afforded by the Policies upon
the expiration thereof in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (the “Monthly Insurance Deposit”). The initial estimated Monthly
Insurance Deposit shall be $0. Amounts deposited pursuant to this Section 8.2
are referred to herein as the (“Insurance Reserve Funds”). If at any time Lender
reasonably determines that the Insurance Reserve Funds will not be sufficient to
pay the Insurance Premiums, Lender shall notify Borrower of such determination
and the monthly deposits for Insurance Premiums shall be increased by the amount
that Lender estimates is sufficient to make up the deficiency at least thirty
(30) days prior to expiration of the Policies. All Insurance Reserve Funds shall
be held by Lender or Servicer in an Eligible Account (the “Insurance Reserve
Account”)(b)            . Notwithstanding the foregoing, Borrower shall not be
required to make the Monthly Insurance Deposit as set forth above, provided
that, (i) no Event of Default shall have occurred and be continuing, (ii) no
Cash Trap Event Period shall have occurred, (iii) the Policies maintained by
Borrower covering the Property are part of a blanket or umbrella policy approved
by Lender in its reasonable discretion pursuant to Section 7.1 hereof,
including, without limitation, approval of the schedule of locations and values,
(iv) Borrower provides Lender evidence of renewal of such Policies pursuant to
Section 7.1 hereof, and (v) Borrower provides Lender paid receipts for the
payment of the Insurance Premiums by no later than ten (10) Business Days prior
to the expiration dates of the Policies. Borrower shall immediately commence
making all Monthly Insurance Deposits, as required pursuant to this Section 8.2,
within five (5) days of receipt of notice from Lender of Borrower’s failure to
comply with items (i), (ii), (iii), (iv) or (v) above, which such notice shall
instruct Borrower to immediately commence making all Monthly Insurance Deposits.

(b) Lender shall have the right to apply the Insurance Reserve Funds to payment
of Insurance Premiums. In making any payment relating to Insurance Premiums,
Lender may do so according to any bill, statement or estimate procured from the
insurer or its agent, without inquiry into the accuracy of such bill, statement
or estimate. If the amount of the Insurance Reserve Funds shall exceed the
amounts due for Insurance Premiums, Lender shall, in its sole discretion, return
any excess to Borrower or credit such excess against future payments to be made
to the Insurance Reserve Funds. Any Insurance Reserve Funds remaining after the
Debt has been paid in full shall be returned to Borrower.

87

 

 

Section 8.3          Immediate Repair Funds.

(a)             Borrower shall perform the repairs at the Property as set forth
on Schedule I hereto (such repairs hereinafter referred to as “Immediate
Repairs”) and shall complete each of the Immediate Repairs on or before the
respective deadline for each repair as set forth on Schedule I hereto; provided
that, Lender may, in its sole discretion, extend the respective deadlines for
performance of such Immediate Repairs by written notice to Borrower. On the
Closing Date, Borrower shall deposit with Lender the amount set forth on such
Schedule I hereto to perform the Immediate Repairs. Amounts deposited pursuant
to this Section 8.3 are referred to herein as the “Immediate Repair Funds”. All
Immediate Repair Funds shall be held by Lender or Servicer in an Eligible
Account (the “Immediate Repair Reserve Account”).

(b)            Provided no Event of Default has occurred and is continuing,
Lender shall disburse Immediate Repair Funds to Borrower within ten (10) days
after the delivery by Borrower to Lender of a request therefor (but not more
often than once per month), in increments of at least the Minimum Disbursement
Amount (or a lesser amount if the total amount of Immediate Repair Funds is less
than the Minimum Disbursement Amount, in which case only one disbursement of the
amount remaining shall be made), accompanied by the following items (which items
shall be in form and substance reasonably satisfactory to Lender): (i) an
Officer’s Certificate (A) stating that the Immediate Repairs (or relevant
portion thereof) to be funded by the requested disbursement have been completed
in a good and workmanlike manner and in accordance with all Applicable Law,
(B) identifying each Person that supplied materials or labor in connection with
the Immediate Repairs to be funded by the requested disbursement, (C) stating
that each such Person has been paid in full or will be paid in full upon such
disbursement, or if such payment is a progress payment, that such payment
represents full payment to such Person, less any applicable retention amount,
for work completed through the date of the relevant invoice from such Person,
(D) stating that the Immediate Repairs (or relevant portion thereof) to be
funded have not been the subject of a previous disbursement, and (E) stating
that all previous disbursements of for Immediate Repairs have been used to pay
the previously identified Immediate Repairs, (ii) as to any completed Immediate
Repair, a copy of any license, permit or other approval by any Governmental
Authority required, if any, in connection with the Immediate Repairs and not
previously delivered to Lender, (iii) copies of appropriate lien waivers (or
conditional lien waivers) or other evidence of payment satisfactory to Lender,
(iv) at Lender’s option, a title search for the Property indicating that the
Property is free from all liens, claims and other encumbrances other than
Permitted Encumbrances, (v) at Lender’s option, if the cost of the Immediate
Repairs exceeds $100,000, Lender shall have received a report satisfactory to
Lender in its reasonable discretion from an architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of such Immediate
Repairs, and (vi) such other evidence as Lender shall reasonably request to
demonstrate that the Immediate Repairs to be funded by the requested
disbursement have been completed (or completed to the

88

 

extent of the requested payment) and are paid for or will be paid upon such
disbursement to Borrower. Upon Borrower’s completion of all Immediate Repairs in
accordance with this Section 8.3 and provided no Event of Default has occurred
and continuing, Lender shall release any remaining Immediate Repair Funds, if
any, to Borrower.

Section 8.4          Intentionally Omitted.

Section 8.5          Leasing Reserve Funds.

(a)             Borrower shall deposit with Lender on the date hereof $0 and on
each Monthly Payment Date the sum of $0 (the “Leasing Reserve Monthly Deposit”)
for tenant improvements and leasing commissions that may be incurred following
the date hereof. Amounts deposited pursuant to this Section 8.5 are referred to
herein as the “Leasing Reserve Funds”. All Leasing Reserve Funds shall be held
by Lender or Servicer in an Eligible Account (the “Leasing Reserve Account”).

(b)            Provided no Event of Default has occurred and is continuing,
Lender shall disburse Leasing Reserve Funds to Borrower for Qualified Leasing
Expenses, within ten (10) days after the delivery by Borrower to Lender of a
request therefor (but not more often than once per month), in increments of at
least the Minimum Disbursement Amount (or a lesser amount if the total amount of
Leasing Reserve Funds is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining shall be made), accompanied
by the following items (which items shall be in form and substance satisfactory
to Lender): (i) an Officer’s Certificate (A) stating that all Qualified Leasing
Expenses at the Property to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all Applicable
Law, (B) identifying each Person that supplied materials or labor in connection
with the Qualified Leasing Expenses to be funded by the requested disbursement,
(C) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, or if such payment is a progress payment, that such
payment represents full payment to such Person, less any applicable retention
amount, for work completed through the date of the relevant invoice from such
Person, (D) stating that the Qualified Leasing Expenses to be funded have not
been the subject of a previous disbursement, and (E) stating that all previous
disbursements for Qualified Leasing Expenses have been used to pay the
previously identified Qualified Leasing Expenses, (ii) as to any completed
Qualified Leasing Expenses, a copy of any license, permit or other approval by
any Governmental Authority required, if any, in connection with the Qualified
Leasing Expenses and not previously delivered to Lender, (iii) copies of
appropriate lien waivers (or conditional lien waivers) or other evidence of
payment satisfactory to Lender, (iv) at Lender’s option, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, (v) if required by Lender, an
estoppel certificate from the applicable Tenant in form and substance reasonably
acceptable to Lender and (vi) such other evidence as Lender shall reasonably
request to demonstrate that the Qualified Leasing Expenses to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested payment) and are paid for or will be paid upon such disbursement to
Borrower.

89

 

 

Section 8.6          The Accounts Generally.

(a)             All Reserve Funds shall be held in Eligible Accounts. Borrower
grants to Lender a first-priority perfected security interest in each of the
Reserve Funds and all sums now or hereafter deposited in the Reserve Funds as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Debt. The provisions of this Section 8.6 are intended to give Lender and/or
Servicer “control” of the Reserve Funds within the meaning of the UCC. Borrower
acknowledges and agrees that the Reserve Funds are subject to the sole dominion,
control and discretion of Lender, its authorized agents or designees, subject to
the terms hereof, and Borrower shall have no right of withdrawal with respect to
any Reserve Funds except with the prior written consent of Lender or as
otherwise provided herein. The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.

(b)            Borrower shall not, without obtaining the prior written consent
of Lender, further pledge, assign or grant any security interest in the Reserve
Funds or permit any lien to attach thereto, or any levy to be made thereon, or
any UCC-1 Financing Statements, except those naming Lender as the secured party,
to be filed with respect thereto. Lender shall have the right to file a
financing statement or statements under the UCC in connection with any of the
Reserve Funds with respect thereto in the form required to properly perfect
Lender’s security interest therein. Borrower agrees that at any time and from
time to time, at the expense of Borrower, Borrower will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that Lender may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce its rights and
remedies hereunder with respect to any Reserve Funds.

(c)             Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon the occurrence and during the continuance of an
Event of Default, without notice from Lender or Servicer (i) Borrower shall have
no rights in respect of the Reserve Funds and (ii) Lender shall have all rights
and remedies with respect to the Accounts and the amounts on deposit therein and
the Reserve Funds as described in this Agreement, the Cash Management Agreement
and in the Security Instrument, in addition to all of the rights and remedies
available to a secured party under the UCC, and, notwithstanding anything to the
contrary contained in this Agreement, the Cash Management Agreement or in the
Security Instrument, may apply the Reserve Funds as Lender determines in its
sole discretion including, but not limited to, payment of the Debt.

(d)            The insufficiency of Reserve Funds on deposit with Lender shall
not absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

90

 

(e)             Borrower shall indemnify Lender and hold Lender harmless from
and against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established, except to the extent arising from the gross
negligence or willful misconduct of Lender, its agents or employees. Borrower
shall assign to Lender all rights and claims Borrower may have against all
Persons supplying labor, materials or other services which are to be paid from
or secured by the Reserve Funds; provided, however, that Lender may not pursue
any such right or claim unless an Event of Default has occurred and remains
uncured.

(f)             Interest accrued, if any, on the Reserve Funds, other than on
the Interest Bearing Reserve Funds, shall not be required to be remitted to any
Account and may instead be retained by Lender. Reserve Funds that are Interest
Bearing Reserve Funds shall be held in an interest-bearing account. In no event
shall Lender or any Servicer be required to select any particular
interest-bearing account or the account that yields the highest rate of
interest, provided that selection of the account shall be consistent with the
general standards at the time being utilized by Lender or such Servicer, as
applicable, in establishing similar accounts for loans of comparable type. All
such interest that so becomes part of the applicable Interest Bearing Reserve
Funds shall be disbursed in accordance with the disbursement procedures
contained herein applicable to such Interest Bearing Reserve Funds; provided,
however, that Lender may, at its election, retain any such interest for its own
account during the occurrence and continuance of an Event of Default.

(g)            Borrower acknowledges and agrees that it solely shall be, and
shall at all times remain, liable to Lender or Servicer for all fees, charges,
costs and expenses in connection with the Reserve Funds, this Agreement and the
enforcement hereof, including, without limitation, any monthly or annual fees or
charges as may be assessed by Lender or Servicer in connection with the
administration of the Accounts and the Reserve Funds and the reasonable fees and
expenses of legal counsel to Lender and Servicer as needed to enforce, protect
or preserve the rights and remedies of Lender and/or Servicer under this
Agreement.

Section 8.7          Intentionally Omitted.

Section 8.8          Intentionally Omitted.

Section 8.9          Intentionally Omitted.

91

 

 

ARTICLE 9.

CASH MANAGEMENT AGREEMENT

Section 9.1          Cash Management Agreement.

Borrower shall enter into the Cash Management Agreement on the date hereof which
shall govern the collection, holding and disbursement of Rents and any other
income from the Property during the term of the Loan.

Section 9.2          Cash Flow Sweep.

In the event of a Cash Trap Event Period, all Excess Cash Flow (as defined in
the Cash Management Agreement) shall be deposited into the Excess Cash Flow
Subaccount (as defined in the Cash Management Agreement), as more particularly
set forth in the Cash Management Agreement.

ARTICLE 10.

EVENTS OF DEFAULT; REMEDIES

Section 10.1      Event of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a)             if Borrower shall fail to (i) pay when due (A) any sums which by
the express terms of this Agreement and the other Loan Documents require
immediate or prompt payment without any grace period, (B) any monthly Debt
Service and any amount required to be paid into the Reserve Funds, or (C) any
sums which are payable on the Maturity Date, or (ii) pay within five (5) days
when due any other sums payable under this Agreement or any of the other Loan
Documents;

(b)            if any of the Taxes or Other Charges are not paid prior to the
date when the same become delinquent, except to the extent that (x) Borrower is
contesting the same in accordance with the terms of this Agreement, or (y)
during a Cash Trap Event Period caused solely by a DSCR Trigger, there are
sufficient funds in the Tax Subaccount to pay such Taxes or Other Charges and
Lender fails to or refuses to pay the same to the extent required under this
Agreement;

(c)             if the Policies are not kept in full force and effect or if
evidence of the same is not delivered to Lender within ten (10) days of request
therefore;

(d)            if any of the representations or covenants contained in Article 5
hereof are breached or violated;

92

 

(e)             a Sale or Pledge occurs that is not a Permitted Transfer (to the
extent that Lender consent to such Sale or Pledge is required);

(f)             if any representation or warranty of, or with respect to,
Borrower, Guarantor or any member, general partner, principal or beneficial
owner of any of the foregoing, made herein, in the Guaranty or in the
Environmental Indemnity or in any other guaranty, or in any certificate, report,
financial statement or other instrument or document furnished to Lender shall
have been false or misleading in any material adverse respect when made;

(g)            if (i) Borrower, any SPE Component Entity, or Guarantor shall
commence any case, proceeding or other action (A) under any Creditors Rights
Laws seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower or any managing member or general partner of Borrower, any SPE
Component Entity, or Guarantor shall make a general assignment for the benefit
of its creditors; (ii) there shall be commenced against Borrower or any managing
member or general partner of Borrower, any SPE Component Entity, or Guarantor
any case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of ninety (90) days; (iii) there shall be commenced against Borrower, any SPE
Component Entity, or Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ninety (90) days from the entry thereof;
(iv) Borrower, any SPE Component Entity, or Guarantor shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Borrower,
any SPE Component Entity, or Guarantor shall generally not, or shall be unable
to, or shall admit in writing in any legal proceeding its inability to, pay its
debts as they become due;

(h)            if Borrower shall be in default beyond applicable notice and
grace periods under any other mortgage, deed of trust, deed to secure debt or
other security agreement covering any part of the Property whether it be
superior or junior in lien to the Security Instrument;

(i)              subject to Borrower’s right to contest pursuant to
Sections 4.5(b) and 4.16(b) hereof, if the Property becomes subject to any
mechanic’s, materialman’s or other lien other than a lien for any Taxes not then
due and payable and the lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of thirty (30) days;

(j)              if any federal tax lien is filed against Borrower, any SPE
Component Entity, Guarantor or the Property and same is not discharged of record
(by payment, bonding or otherwise) within thirty (30) days after same is filed;

93

 

(k)            if Borrower shall fail to comply with the covenants in Article 15
or otherwise fails to deliver to Lender, within ten (10) days after request by
Lender, the estoppel certificates required by Section 4.13(a) or (c) hereof;

(l)              if any default occurs under any guaranty or indemnity executed
in connection herewith (including, without limitation, the Environmental
Indemnity and/or the Guaranty) and such default continues after the expiration
of applicable grace periods, if any;

(m)          if any of the assumptions contained in the Non-Consolidation
Opinion, or in any New Non-Consolidation Opinion are untrue or shall become
untrue in any material respect;

(n)            if Borrower shall fail to deliver to Lender within thirty (30)
days after request by Lender any Required Financial Item;

(o)            if Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder or if the
Management Agreement is canceled, terminated or surrendered or expires pursuant
to its terms, unless in such case Borrower shall enter into a new management
agreement with a Qualified Manager in accordance with the applicable terms and
provisions hereof;

(p)            if any representation and/or covenant herein relating to ERISA
matters is breached;

(q)            if (i) Borrower shall fail (beyond any applicable notice or grace
period) to pay any charges payable under any REA or Material Agreements as and
when payable thereunder, (ii) Borrower defaults under any REA or Material
Agreements beyond the expiration of applicable notice and grace periods, if any,
thereunder, (iii) any REA or Material Agreements are amended, supplemented,
replaced, restated or otherwise modified without Lender’s prior written consent
or if Borrower consents to a transfer of any party’s interest thereunder without
Lender’s prior written consent, or (iv) any REA or Material Agreements and/or
the estate created thereunder is canceled, rejected, terminated, surrendered or
expires pursuant to its terms, unless in such case Borrower enters into a
replacement thereof in accordance with the applicable terms and provisions
hereof;

(r)             if Borrower shall fail to observe, perform or discharge any of
Borrower’s obligations, covenants, conditions or agreements under the Interest
Rate Protection Agreement and otherwise comply with the covenants set forth in
Section 2.8 hereof;

(s)             if (i) Borrower shall fail in any payment mentioned in or made
payable by it pursuant to the TIF Documentation as and when such amounts are
payable (unless waived by the City of Flowood), (ii) there shall occur any
default by Borrower in the observance or performance of any term, covenant or
condition of the TIF Documentation on the part of Borrower, to be observed or
performed (unless waived by the City of Flowood);

94

 

(t)              if Borrower shall continue to be in default under any term,
covenant or condition of this Agreement not specified in subsections (a) through
(s) above or not otherwise specifically specified as an Event of Default herein,
(i) for more than ten (10) days after notice from Lender, in the case of any
default which can be cured by the payment of a sum of money or (ii) for thirty
(30) days after notice from Lender, in the case of any other default, provided
that if such default cannot reasonably be cured within such thirty (30) day
period and Borrower shall have commenced to cure such default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for so long as it shall
require Borrower in the exercise of due diligence to cure such default, it being
agreed that no such extension shall be for a period in excess of one hundred
twenty (120) days (subject to further extension by Lender, in Lender’s sole
discretion); and/or

(u)            if there shall be default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to Borrower or the Property, or if any other such event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.

Section 10.2      Remedies.

(a)             Upon the occurrence and during the continuance of an Event of
Default (other than an Event of Default described in Section 10.1(g) above with
respect to Borrower and SPE Component Entity only) and at any time thereafter
Lender may, in addition to any other rights or remedies available to it pursuant
to this Agreement, the Security Instrument, the Note and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in this Agreement, the Security Instrument, the
Note and the other Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity. Upon
any Event of Default described in Section 10.1(g) above (with respect to
Borrower and SPE Component Entity only), the Debt and all other obligations of
Borrower under this Agreement, the Security Instrument, the Note and the other
Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in the Security Instrument, the Note and
the other Loan Documents to the contrary notwithstanding.

95

 

(b)            Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

(c)             Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right (to the extent permitted by Applicable Law)
from time to time to partially foreclose the Security Instrument in any manner
and for any amounts secured by the Security Instrument then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Security Instrument to recover
such delinquent payments, or (ii) in the event Lender elects to accelerate less
than the entire outstanding principal balance of the Loan, Lender may foreclose
the Security Instrument to recover so much of the principal balance of the Loan
as Lender may accelerate and such other sums secured by the Security Instrument
as Lender may elect. Notwithstanding one or more partial foreclosures, the
Property shall remain subject to the Security Instrument to secure payment of
sums secured by the Security Instrument and not previously recovered.

96

 

(d)            Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, security instruments and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender following the occurrence of an Event of Default as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Borrower
shall not be obligated to pay any costs or expenses incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents
and the Severed Loan Documents shall not contain any representations, warranties
or covenants not contained in the Loan Documents and any such representations
and warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

(e)             Any amounts recovered from the Property or any other collateral
for the Loan after an Event of Default may be applied by Lender toward the
payment of any interest and/or principal of the Loan and/or any other amounts
due under the Loan Documents in such order, priority and proportions as Lender
in its sole discretion shall determine.

(f)             Lender may, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder or being deemed to have cured any Event of Default
hereunder, make, do or perform any obligation of Borrower hereunder in such
manner and to such extent as Lender may deem necessary. Lender is authorized to
enter upon the Property for such purposes, or appear in, defend, or bring any
action or proceeding to protect its interest in the Property for such purposes,
and the cost and expense thereof (including reasonable attorneys’ fees to the
extent permitted by Applicable Law), with interest as provided in this Section,
shall constitute a portion of the Debt and shall be due and payable to Lender
upon demand. All such costs and expenses incurred by Lender in remedying such
Event of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred through and including the
date of payment to Lender. All such costs and expenses incurred by Lender
together with interest thereon calculated at the Default Rate shall be deemed to
constitute a portion of the Debt and be secured by the liens, claims and
security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefore.

97

 

 

ARTICLE 11.

SECONDARY MARKET

Section 11.1      Secondary Market Transactions.

(a)             Lender shall have the right (i) to sell or otherwise transfer
the Loan or any portion thereof as a whole loan and/or (ii) to sell
participation interests in the Loan. The transaction referred to in clauses (i)
and (ii) above shall hereinafter be referred to, collectively, as “Secondary
Market Transactions”. The cost and expense incurred by Lender and Borrower in
connection with any Secondary Market Transaction under this Section 11.1 shall
be borne by the party incurring such cost and/or expenses (for the avoidance of
doubt, to the extent that Lender or Borrower incurs any cost and/or expense from
its engagement of a third party in connection with a Secondary Market
Transaction, then the party so engaging such third party shall bear such
third-party expenses).

(b)            If requested by Lender, Borrower shall assist Lender in
satisfying the market standards to which Lender customarily adheres or which may
be reasonably required in the marketplace in connection with any Secondary
Market Transactions, including, without limitation, to:

(i)              (A) provide updated financial and other information with
respect to the Property, the business operated at the Property, Borrower,
Guarantor and Manager, (B) provide updated budgets relating to the Property and
(C) provide updated appraisals, market studies, environmental reviews (Phase I’s
and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property (the “Updated Information”), together,
if customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;

(ii)            provide opinions of counsel, which may be relied upon by Lender,
the Rating Agencies and their respective counsel, agents and representatives, as
to non-consolidation, fraudulent conveyance, matters of Delaware (or Maryland,
as applicable) and federal bankruptcy law relating to limited liability
companies and true sale or any other opinion customary in Secondary Market
Transactions with respect to the Property and Borrower and Borrower’s
Affiliates, which counsel and opinions shall be satisfactory in form and
substance to Lender;

(iii)          provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Lender may reasonably require;
and

98

 

(iv)          execute such amendments to the Loan Documents and Borrower or any
SPE Component Entity’s organizational documents as may be reasonably requested
by Lender including, without limitation, bifurcation of the Loan into two or
more components and/or separate notes and/or creating a senior/subordinate note
structure (any of the foregoing, a “Loan Bifurcation”); provided, however, that
Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would change the interest rate, the stated maturity or
the amortization of principal set forth in the Note, except in connection with a
Loan Bifurcation which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
coupon of the original Note.

(c)             Lender may disseminate to any Lender Party (and to any
investment banking firms, accounting firms, law firms and other third party
advisory firms and investors involved with the Loan and the Loan Documents or
the applicable Secondary Market Transaction) all documents and financial and
other information then possessed by or known to Lender with respect to: (a) the
Property and its operation; and (b) any party connected with the Loan
(including, without limitation, Borrower, any partner or member of Borrower, any
constituent partner or member of Borrower, any guarantor).

Section 11.2      Servicer. At the option of Lender, the Loan may be serviced by
a servicer/trustee selected by Lender (the “Servicer”) and Lender may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to such servicer/trustee pursuant to a servicing agreement
between Lender and such Servicer; provided, however, Borrower shall not be
obligated to pay any monthly servicing fees to such Servicer.

Section 11.3      Intentionally Omitted.

Section 11.4      Intentionally Omitted.

ARTICLE 12.

INDEMNIFICATIONS

Section 12.1      General Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all actual Losses imposed upon or incurred by
or asserted against any Indemnified Parties and directly or indirectly arising
out of or in any way relating to any one or more of the following: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(b) any use, nonuse or condition in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (d) any failure of the Property to be in compliance with any
Applicable Law; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged

99

 

obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Security Instrument; and/or
(g) the holding or investing of the funds on deposit in the Accounts or the
performance of any work or the disbursement of funds in each case in connection
with the Reserve Funds. Notwithstanding the foregoing, Borrower shall not be
liable to the Indemnified Parties under this Section 12.1 for any Losses to the
extent such Losses arise by reason of, and to the extent attributable to, the
gross negligence, illegal acts, fraud or willful misconduct of the Indemnified
Parties or Losses resulting from acts or omissions arising after a completed
foreclosure of the Property of acceptance by Lender of a deed in lieu of
foreclosure. Any amounts payable to Indemnified Parties by reason of the
application of this Section 12.1 shall become immediately due and payable and
shall bear interest at the Default Rate from the date loss or damage is
sustained by Indemnified Parties until paid.

Section 12.2      Mortgage and Intangible Tax and Transfer Tax Indemnification.
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to (a) any tax
on the making and/or recording of the Security Instrument, the Note or any of
the other Loan Documents (whether due upon the making of same or upon the
exercise of its remedies under the Loan Documents), and (b) any transfer tax
incurred by Indemnified Parties in connection with the exercise of remedies
hereunder or under any other Loan Documents.

Section 12.3      ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Indemnified Parties may incur, directly or indirectly, as a
result of a default under Sections 3.7 or 4.19 of this Agreement.

Section 12.4      Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals reasonably approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding. Upon demand,
Borrower shall pay or, in the sole discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

100

 

 

Section 12.5      Survival. The obligations and liabilities of Borrower under
this Article 12 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Security Instrument.

Section 12.6      Environmental Indemnity. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Security Instrument.

ARTICLE 13.

EXCULPATION

Section 13.1      Exculpation.

(a)             Subject to the qualifications below, Lender shall not enforce
the liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment or any deficiency
judgment or other judgment establishing personal liability shall be sought
against Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent, or Affiliate of Borrower (but
specifically excluding Guarantor) or any legal representatives, successors or
assigns of any of the foregoing (collectively, the “Exculpated Parties”), except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Security
Instrument and the other Loan Documents, or in the Property, the Rents, or any
other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the Security
Instrument and the other Loan Documents, shall not sue for, seek or demand any
deficiency judgment against Borrower or any of the Exculpated Parties in any
such action or proceeding under or by reason of or under or in connection with
the Note, this Agreement, the Security Instrument or the other Loan Documents.
The provisions of this Section shall not, however, (1) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (2) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(3) affect the validity or enforceability of any indemnity, guaranty or similar
instrument (including, without limitation, the indemnities set forth in Article
12 hereof, in the Guaranty and in the Environmental Indemnity) made in
connection with the Loan or any of the rights and remedies of Lender thereunder
(including, without limitation, Lender’s right to enforce said rights and
remedies against

101

 

Borrower and/or Guarantor (as applicable) personally and without the effect of
the exculpatory provisions of this Article 13); (4) impair the right of Lender
to obtain the appointment of a receiver; (5) impair the enforcement of the
assignment of leases and rents contained in the Security Instrument; (6) impair
the right of Lender to enforce Section 4.12(e) of this Agreement; (7) constitute
a prohibition against Lender to seek a deficiency judgment against Borrower (but
not Guarantor) in order to fully realize the security granted by the Security
Instrument or to commence any other appropriate action or proceeding in order
for Lender to exercise its remedies against the Property; or (8) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any Losses incurred
by Lender (including attorneys’ fees and costs reasonably incurred) arising out
of or in connection with any of the following:

(i)              fraud or intentional misrepresentation by Borrower, any SPE
Component Entity, Guarantor, or any Borrower Party in connection with the Loan;

(ii)            the gross negligence or willful misconduct of Borrower, any SPE
Component Entity, Guarantor, or any Borrower Party or the commission of a
criminal act by Borrower, any SPE Component Entity, Guarantor, or any Borrower
Party which results in any seizure or forfeiture of the Property, or any portion
thereof, or Borrower’s interest therein;

(iii)          material physical waste to the Property caused by the intentional
acts or intentional omissions of Borrower, any SPE Component Entity, Guarantor,
or any Borrower Party (including, without limitation, any arson or abandonment
of the Property) and/or the removal or disposal of any portion of the Property
after an Event of Default by Borrower, any SPE Component Entity, Guarantor, or
any Borrower Party;

(iv)          the misapplication, misappropriation or conversion by Borrower of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
the Property which are not applied by Borrower in accordance with the Loan
Documents, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property which are not applied by
Borrower in accordance with the Loan Documents, (C) any Rents following an Event
of Default, or (D) any Tenant security deposits or Rents collected in advance;

102

 

(v)            failure to pay any Taxes or Other Charges, charges for labor or
materials or any other charges that can create liens on any portion of the
Property to the extent that the revenue from the Property is sufficient to pay
such amounts (other than (x) amounts deposited with Lender as Tax Reserve Funds
for Taxes or Other Charges where Lender elects not to apply such funds toward
payment of such Taxes or Other Charges owed or (y) Taxes or Other Charges owed
that are contested strictly in accordance with the terms of the Loan Documents),
provided, that, if (i) such lien is fully bonded to the satisfaction of Lender
(which bond shall create no obligations on the part of Borrower), and (ii) such
lien is discharged of record, Borrower shall not have any liability to Lender
for such lien under this Section 13.1(a)(v);

(vi)          failure to maintain insurance as required by this Agreement to the
extent that the revenue from the Property is sufficient to pay the Insurance
Premiums relating thereto (other than the failure to pay amounts deposited with
Lender as Insurance Reserve Funds for Insurance Premiums to be paid to maintain
such insurance where Lender elects not to apply such funds toward payment of
such Insurance Premiums);

(vii)        the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity, this Agreement or in
the Security Instrument concerning Environmental Laws and Hazardous Substances;

(viii)      any fees or commissions paid by Borrower after the occurrence of any
Event of Default to Guarantor, and/or any Affiliate of Borrower, and/or
Guarantor in violation of the terms of the Note, this Agreement, the Security
Instrument or the other Loan Documents;

(ix)          Borrower’s breach of, or failure to comply with, the
representations, warranties and covenants contained in Article 15 of this
Agreement and/or the provisions of Sections 12.2 and 12.3 hereof;

(x)            any representation, warranty or covenant contained in Article 5
hereof is violated or breached;

(xi)          Borrower fails to appoint a new property manager upon the request
of Lender, each as required by, and in accordance with the terms and provisions
of, this Agreement, the Assignment of Management Agreement and the other Loan
Documents or Borrower appoints a new property manager or replaces the property
manager other than in accordance with the terms of this Agreement, the
Assignment of Management Agreement and the other Loan Documents;

103

 

(xii)        any litigation or other legal proceeding related to the Debt filed
by Borrower, any SPE Component Entity, Guarantor, or any Borrower Party that
delays, opposes, impedes, obstructs, hinders, enjoins or otherwise interferes
with or frustrates the efforts of Lender to exercise any rights and remedies
available to Lender as provided herein and in the other Loan Documents;

 

(xiv)      

(xv)        

(xvi)      

(xvii)     Interest Rate Protection Breakage Costs not being paid; and/or

(xviii)   failure to pay taxes or any other amounts due and payable by Borrower
under the TIF Documentation (if any) to the extent that the revenue from the
Property is sufficient to pay such amounts.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) any representation, warranty
or covenant contained in Article 5 hereof is violated or breached, and (x) such
failure and/or breach was cited as a factor in the substantive consolidation of
the assets of Borrower in a bankruptcy of Guarantor or any other Person and/or
(y) Borrower fails to deliver to Lender a New Non-Consolidation Opinion to the
effect that such failure does not negate/impair the opinion previously delivered
to Lender; (ii) if any Sale or Pledge occurs that is not a Permitted Transfer
(to extent that Lender consent to such Sale or Pledge is required); (iii)
Borrower or any SPE Component Entity files a voluntary petition under the
Bankruptcy Code or any other Creditors Rights Laws; (iv) an Affiliate, officer,
director, or representative which Controls, directly or indirectly, Borrower or
any SPE Component Entity files, or joins in the filing of, an involuntary
petition against Borrower or any SPE Component Entity under the Bankruptcy Code
or

104

 

any other Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower or any SPE
Component Entity from any Person; (v) Borrower or any SPE Component Entity files
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition from any Person; (vi) any
Affiliate, officer, director, or representative which Controls Borrower or any
SPE Component Entity consents to or acquiesces in or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower, any
SPE Component Entity or any portion of the Property; (vii) Borrower or any SPE
Component Entity makes an assignment for the benefit of creditors or admits in
writing in any insolvency or bankruptcy proceeding its insolvency or inability
to pay its debts as they become due; (viii) there is substantive consolidation
of Borrower or any SPE Component Entity (or any Restricted Party) with any other
Person in connection with any federal or state bankruptcy proceeding involving
the Guarantor or any of its Affiliates; (ix) Borrower or any SPE Component
Entity (or any Restricted Party) contests or opposes any motion made by Lender
to obtain relief from the automatic stay or seeks to reinstate the automatic
stay in the event of any federal or state bankruptcy or insolvency proceeding
involving the Guarantor or its Affiliates; (x) Borrower fails to comply with the
Cash Management Agreement relating to the establishment of a Deposit Account (as
defined in the Cash Management Agreement), Cash Management Account, or the
institution of cash management generally; or (xi) Borrower’s failure to deposit
any springing Reserve Funds deposits pursuant to the terms of this Agreement.
Notwithstanding the provision set forth in clause (ii) of this paragraph, a
voluntary Lien other than a Lien securing an extension of credit filed against
the Property shall not constitute a full recourse trigger for purposes of this
paragraph provided such Lien (A) is fully bonded to the satisfaction of Lender
and discharged of record within ninety (90) days of filing, or (B) within such
ninety (90) day period, Lender receives affirmative title insurance from the
title insurance company insuring the lien of the Security Instrument that such
Lien is subject and subordinate to the lien of the Security Instrument and no
enforcement action is commenced by the applicable Lien holder. Upon the
satisfaction of the conditions set forth in the preceding sentence with respect
to the recourse trigger described in clause (ii) above, or the acceptance by
Lender of any other cure by Borrower of a recourse trigger described in clause
(ii) above (which Lender is not obligated to accept and may reject or accept in
its sole and absolute discretion), the Debt shall no longer be fully recourse to
Borrower solely as a result of such trigger, provided, however, Borrower shall
remain liable to the extent of any loss, damage, cost, expense, liability, claim
or other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with such trigger.

Section 13.2      Survival. The obligations and liabilities of Borrower under
this Article 13 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Security Instrument.

105

 

 

ARTICLE 14.

NOTICES

Section 14.1      Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

If to Borrower:

IREIT Flowood Dogwood, L.L.C.

c/o Inland Real Estate Income Trust, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: JoAnn McGuinness
Facsimile No.: (630) 368-2218

 

With a copy to:

The Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: General Counsel
Facsimile No.: (630) 218-4900

 

If to Lender: WELLS FARGO BANK, NATIONAL ASSOCIATION   Wells Fargo Center   1901
Harrison Street, 2nd Floor   MAC A0227-020   Oakland, California 94612  
Attention:  Commercial Mortgage Servicing   Facsimile No.:  866-359-5352 With a
copy to: Katten Muchin Rosenman LLP
550 South Tryon Street, Ste. 2900
Charlotte, North Carolina  28202-4213
Attention:  Daniel S. Huffenus, Esq.
Facsimile No.:  (704) 344-3056    

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

106

 

 

ARTICLE 15.

FURTHER ASSURANCES

Section 15.1      Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.

Section 15.2      Recording of Security Instrument, etc. Borrower forthwith upon
the execution and delivery of the Security Instrument and thereafter, from time
to time, will cause the Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrower will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Security Instrument, this Agreement, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the Security
Instrument, any deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by Applicable Law so to do.

Section 15.3      Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Security
Instrument, or for complying with all Applicable Law. Borrower, on demand, will
execute and deliver, and in the event it shall fail to so execute and deliver,
hereby authorizes Lender to execute in the name of Borrower or without the
signature of Borrower to the extent

107

 

Lender may lawfully do so, one or more financing statements to evidence more
effectively the security interest of Lender in the Property. Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 15.3.

Section 15.4      Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a)             If any law is enacted or adopted or amended after the date of
this Agreement which deducts the Debt from the value of the Property for the
purpose of taxation and which imposes a tax, either directly or indirectly, on
the Debt or Lender’s interest in the Property, Borrower will pay the tax, with
interest and penalties thereon, if any. If Lender is advised by counsel chosen
by it that the payment of tax by Borrower would be unlawful or taxable to Lender
or unenforceable or provide the basis for a defense of usury then Lender shall
have the option by written notice of not less than one hundred eighty (180) days
to declare the Debt immediately due and payable. No Prepayment Premium shall be
due in connection with any prepayment made pursuant to this Section 15.4(a).

(b)            Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of the Security Instrument
or the Debt. If such claim, credit or deduction shall be required by Applicable
Law, Lender shall have the option, by written notice of not less than ninety
(90) days, to declare the Debt immediately due and payable. No Prepayment
Premium shall be due in connection with any prepayment made pursuant to this
Section 15.4(b).

(c)             If at any time the United States of America, any state thereof
or any subdivision of any such state shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.

108

 

 

ARTICLE 16.

WAIVERS

Section 16.1      Remedies Cumulative; Waivers.

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instrument,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

Section 16.2      Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

Section 16.3      Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

109

 

 

Section 16.4      Waiver of Trial by Jury.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER, BY ACCEPTANCE OF
THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR
THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR BORROWER.

Section 16.5      Waiver of Notice.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and
(b) with respect to matters for which Lender is required by Applicable Law to
give notice, and Borrower hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

Section 16.6      Remedies of Borrower.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment. Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.

Section 16.7      Marshalling and Other Matters.

Borrower hereby waives, to the extent permitted by Applicable Law, the benefit
of all appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale under the Security Instrument of the Property or any part thereof or any
interest therein. Further, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of the Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of the
Security Instrument and on behalf of all persons to the extent permitted by
Applicable Law.

110

 

 

Section 16.8      Waiver of Statute of Limitations.

To the extent permitted by Applicable Law, Borrower hereby expressly waives and
releases to the fullest extent permitted by Applicable Law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
obligations hereunder, under the Note, Security Instrument or other Loan
Documents.

Section 16.9      Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 16.10   Sole Discretion of Lender. Wherever pursuant to this Agreement
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision to approve or disapprove
all decisions that arrangements or terms are satisfactory or not satisfactory,
and all other decisions and determinations made by Lender, shall be in the sole
discretion of Lender, except as may be otherwise expressly and specifically
provided herein.

ARTICLE 17.

MISCELLANEOUS

Section 17.1      Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instrument, the
Note or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

Section 17.2      Governing Law. This Agreement shall be governed, construed,
applied and enforced in accordance with the Applicable Laws of the State and
Applicable Laws of the United States of America.

Section 17.3      Headings. The Article and/or Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

111

 

 

Section 17.4      Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 17.5      Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

Section 17.6      Expenses. Borrower shall, within ten (10) Business Days of
demand, pay Lender all reasonable, out-of-pocket costs and expenses incurred by
Lender in connection with: (a) the preparation, negotiation, execution and
delivery of this Agreement and all of the other Loan Documents; (b) the
administration of this Agreement and the other Loan Documents for the term of
the Loan and any modifications and amendments, if any, of this Agreement or any
of the other Loan Documents; (c) the processing of any Borrower requests made
hereunder and under any of the other Loan Documents; (d) the enforcement of any
remedies hereunder or under the other Loan Documents or the satisfaction by
Lender of any of Borrower’s or Guarantor’s obligations under this Agreement and
the other Loan Documents; (e) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Borrower, this
Agreement, the Security Instrument, the Note, the other Loan Documents, the
Property, or any other security given for the Loan; and (f) otherwise protecting
Lender’s interests under this Agreement and any other Loan Document, including,
without limitation, in connection with any “work-out” of the Loan or any
bankruptcy, insolvency, receivership, reorganization, rehabilitation,
liquidation or other similar proceeding in respect of Borrower, SPE Component
Entity or Guarantor or an assignment by Borrower, SPE Component Entity or
Guarantor for the benefit of its creditors. For all purposes of this Agreement
and the other Loan Documents, Lender’s costs and expenses as described above
shall also include, without limitation, all appraisal fees, engineering and
architect costs and inspection fees, reasonable legal fees and expenses,
accounting fees, fees for the disbursement of any Reserve Funds, environmental
and other consultant fees, auditor fees, and the cost to Lender of any title
insurance premiums and title company charges (including for down dates,
abstracts, tax certificates, title insurance endorsements required by Lender,
and UCC financing statements, tax lien and litigation searches), surveys,
recording, reconveyance and notary fees, any transfer and mortgage taxes, any
Rating Agency fees and expenses, and any loan servicing and special servicing
fees and expenses (including, without limitation, any “work-out” and/or
liquidation fees, but excluding any monthly servicing fees). Borrower shall not
be liable

112

 

for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Borrower recognizes and agrees that formal written appraisals of the
Property by a licensed independent appraiser may be required by Lender’s
internal procedures and/or federal regulatory reporting requirements on an
annual and/or specialized basis and that Lender may, at its option, require
inspection of the Property by an independent supervising architect and/or cost
engineering specialist at least semiannually. Notwithstanding the foregoing,
Borrower shall not be required to pay for more than one appraisal in any twelve
(12) month period unless an Event of Default occurs and is continuing or as
otherwise required by law. Additionally, if Borrower is undertaking a
Restoration or is performing work that requires the obtaining of a building
permit, then Borrower shall pay the reasonable out-of-pocket costs of
architects, engineers and other consultants retained by Lender to review the
performance of such Restoration or work. Any amounts payable to Lender pursuant
to this Section 17.6 shall become immediately due and payable upon written
demand and, if the same is not paid within ten (10) Business Days from such
written demand, shall bear interest at the Default Rate from the date which is
ten (10) Business Days from such written demand until the date such amounts have
been paid.

Section 17.7      Cost of Enforcement. In the event (a) that the Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement, the Security Instrument, the Note and the
other Loan Documents, Borrower shall be chargeable with and agrees to pay all
costs of collection and defense, including attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post judgment action involved therein, together with all
required service or use taxes. Any amounts payable to Lender pursuant to this
Section 17.7 shall become immediately due and payable upon written demand and,
if the same is not paid within ten (10) Business Days from such written demand,
shall bear interest at the Default Rate from the date which is ten (10) Business
Days from such written demand until the date such amounts have been paid.

Section 17.8      Exhibits and Schedules Incorporated. The Exhibits and
Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 17.9      Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Security Instrument, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

113

 

 

Section 17.10   No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)             Borrower and Lender intend that the relationships created under
this Agreement, the Security Instrument, the Note and the other Loan Documents
be solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender or to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.

(b)            This Agreement, the Security Instrument, the Note and the other
Loan Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

(c)             The general partners, members, principals and (if Borrower is a
trust) beneficial owners of Borrower are experienced in the ownership and
operation of properties similar to the Property, and Borrower and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Property. Borrower is not relying on Lender’s
expertise, business acumen or advice in connection with the Property.

(d)            Notwithstanding anything to the contrary contained herein, Lender
is not undertaking the performance of (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(e)             By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Agreement, the
Security Instrument, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

114

 

(f)             Borrower recognizes and acknowledges that in accepting this
Agreement, the Note, the Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
representations and warranties set forth in Article 3 of this Agreement without
any obligation to investigate the Property and notwithstanding any investigation
of the Property by Lender; that such reliance existed on the part of Lender
prior to the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept the this Agreement, the Note, the Security Instrument
and the other Loan Documents in the absence of the warranties and
representations as set forth in Article 3 of this Agreement.

Section 17.11   Publicity; Advertising.

(a)             All news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public which refers
to this Agreement, the Note, the Security Instrument or the other Loan Documents
or the financing evidenced by this Agreement, the Note, the Security Instrument
or the other Loan Documents, to Lender or any of its Affiliates shall be subject
to the prior written approval of Lender, not to be unreasonably withheld.

(b)            Borrower hereby agrees that Lender and its affiliated entities,
including, without limitation, Wells Fargo & Company and its subsidiaries, may
publicly identify details of the Loan in their respective advertising and public
communications of all kinds, including, but not limited to, press releases,
direct mail, newspapers, magazines, journals, e-mail or internet advertising or
communications. Such details may include the name of the Property, the address
of the Property, the amount of the Loan, the Closing Date, and a description of
the size and location of the Property. Notwithstanding the foregoing, all news
releases, publicity or advertising by Lender through any media intended to reach
the general public which refers solely to the Borrower or to the Loan made by
the Lender to the Borrower shall be subject to the prior written approval of
Borrower, provided however, the foregoing shall not apply to information
provided connection with a Secondary Market Transaction.

115

 

 

Section 17.12   Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and the Security
Instrument, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control. Wherever the phrase “during the continuance of an Event
of Default” or the like appears herein or in any other Loan Document, such
phrase shall not mean or imply that Lender has any obligation to accept a cure
of such Event of Default. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same. Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and, to the extent permitted by Applicable Law,
Borrower hereby irrevocably waives the right to raise any defense or take any
action on the basis of the foregoing with respect to Lender’s exercise of any
such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse-to or competitive with the business
of Borrower or its Affiliates.

Section 17.13   Entire Agreement. This Agreement, the Note, the Security
Instrument and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents.

Section 17.14   Liability. If Borrower consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

Section 17.15   Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.

[NO FURTHER TEXT ON THIS PAGE]

116

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

  BORROWER:          

IREIT FLOWOOD DOGWOOD, L.L.C.

a Delaware limited liability

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ David Z. Lichterman     Name: David Z. Lichterman     Title:
Vice President, Treasurer & CAO           LENDER:           WELLS FARGO BANK,
NATIONAL ASSOCIATION           By: /s/ Jeffrey L. Cirillo   Name: Jeffrey L.
Circillo   Title: Director

 

117

 

JOINDER AGREEMENT

The undersigned (“Joinder Party”) hereby acknowledges and agrees that it has
read and reviewed the foregoing Loan Agreement to which this Joinder Agreement
has been attached. Capitalized terms used but not defined herein shall have the
meaning set forth in the Loan Agreement.

Joinder Party hereby covenants, represents, warrants, acknowledges and agrees as
follows:

(a) Joinder Party has read and reviewed the Loan Agreement and is familiar with
the terms and provisions thereof.

(b) Joinder Party covenants and agrees to observe and perform all of the
covenants and agreements of Joinder Party contained in Article 11 of the Loan
Agreement.

(c) The obligations of Joinder Party under this Joinder Agreement are
enforceable against Joinder Party and are not subject to any defenses, offsets
or counterclaims.

(d) The provisions of this Joinder Agreement are for the benefit of Lender.

(e) THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

 

[remainder of page intentionally left blank]

 

118

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

  JOINDER PARTY:          

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

          By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer & CAO

 

 

119

 

EXHIBIT A

ADDITIONAL DEFINITIONS

“Actual Extension Debt Service Coverage Ratio” shall mean as of the last day of
the calendar month immediately preceding the applicable date of calculation, the
quotient obtained by dividing (1) the Adjusted Net Cash Flow by (2) the
aggregate principal and interest projected to be due and payable over the twelve
(12) month period subsequent to the date of calculation based upon the then
outstanding principal balance of the Loan and an interest rate equal to the
LIBOR Spread plus the swapped rate or capped rate, as applicable, anticipated to
be in effect during the Extension Term as determined by Lender. Borrower shall
deliver to Lender such information as is reasonably required for Lender to make
all applicable calculations. Lender’s calculation of the Actual Extension Debt
Service Coverage Ratio, and all component calculations, shall be conclusive and
binding on Borrower absent manifest error.

“Assumed Debt Service Coverage Ratio” shall mean as of the last day of the
calendar month immediately preceding the applicable date of calculation, the
quotient obtained by dividing (1) the Adjusted Net Cash Flow by (2) the
aggregate principal and interest projected to be due and payable over the twelve
(12) month period subsequent to the date of calculation based upon a debt
service constant equal to ten percent (10.0%). Borrower shall deliver to Lender
such information as is reasonably required for Lender to make all applicable
calculations. Lender’s calculation of the Assumed Debt Service Coverage Ratio,
and all component calculations, shall be conclusive and binding on Borrower
absent manifest error.

“Adjusted Net Cash Flow” shall mean NOI minus (a) normalized tenant improvement
and leasing commission expenditures equal to $1.50 per square foot per annum,
and (b) normalized capital improvements equal to $0.20 per square foot per
annum.

“Debt Service Coverage Ratio” shall mean as of the last day of the calendar
month immediately preceding the applicable date of calculation, the quotient
obtained by dividing (1) the Adjusted Net Cash Flow by (2) the aggregate
principal and interest projected to be due and payable over the twelve (12)
month period subsequent to the date of calculation. Borrower shall deliver to
Lender such information as is reasonably required for Lender to make all
applicable calculations. Lender’s calculation of the Debt Service Coverage
Ratio, and all component calculations, shall be conclusive and binding on
Borrower absent manifest error.

“NOI” shall mean EGI minus Underwritten Operating Expenses.

INCOME

“Underwritten EGI” shall mean Net Rental Income plus Other Income minus Bad Debt
and Rent Concessions.

“Net Rental Income” shall mean Gross Potential Rent plus Expense Reimbursements
minus Vacancy Deduction plus Percentage Rent.

120

 

 

“Gross Potential Rent” shall mean gross potential rent, computed in accordance
with accounting principles reasonably acceptable to Lender, based on the most
recent rent roll annualized, which should include (a) effective rent for
occupied space (that is, actual rent collected from tenants in actual physical
occupancy pursuant to valid Leases (which may be adjusted downward by Lender to
reflect market rents), provided that to the extent a particular tenant is either
in a scheduled rent concession period at the time of determination or has a rent
concession period scheduled in the future, such tenant’s annualized rent may be
adjusted by Lender in its reasonable discretion to reflect a normalized
annualized amount unless no future rent is scheduled to be received from such
tenant in which case no rent will be included for such tenant) and (b) market
rents for vacant space.

“Expense Reimbursements” shall mean expense reimbursements as determined from
the most recent operating statement, to the extent deemed recurring and
sustainable, determined on a trailing 12-month basis (which should include
actual expense reimbursements for occupied space and market expense
reimbursements for vacant space and newly-leased space); provided, however, that
(a) total Expense Reimbursements cannot exceed one hundred percent (100%) of
Borrower’s actual Operating Expenses, and (b) if the Underwritten Expenses are
used for determination of Operating Expenses, then Lender’s underwritten gross
potential expense reimbursements will be used, which equal $1,200,000.00.

“Vacancy Deduction” shall be determined by multiplying Gross Potential Rent and
Expense Reimbursements by the greatest of (a) the actual vacancy at the Property
at the time of determination, (b) the then-prevailing market vacancy in the
vicinity of the Property, and (c) an imputed vacancy rate of 5.0%.

“Percentage Rent” shall mean percentage rent as determined from the most recent
operating statement, to the extent deemed recurring and sustainable, determined
on a trailing 12-month basis; provided, however, that for any particular tenant,
the aggregate annual rent (including percentage rent) attributed to such tenant
cannot exceed market rent.

“Other Income” shall mean all other applicable income as determined from the
most recent operating statement for the Property at the time of determination,
to the extent such income is deemed recurring and sustainable, determined on a
trailing 12-month basis, computed in accordance with accounting principles
reasonably acceptable to Lender, including, without limitation (and without
duplication), parking income, cellular tower income, vending income and other
similar items. Notwithstanding the foregoing, Other Income will not include
insurance proceeds (other than proceeds of rent loss, business interruption or
other similar insurance allocable to the applicable period); Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period); proceeds of any financing; proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein (including
proceeds of any sales of furniture, fixtures and equipment); capital
contributions or loans to Borrower or an Affiliate of Borrower; any item of
income otherwise includable in Other Income but paid directly by any tenant to a
Person other than Borrower; any other extraordinary, non-recurring revenues;

121

 

payments paid by or on behalf of any tenant under a Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to the Bankruptcy Code or any similar federal or state law
or which has been adjudicated a bankrupt or insolvent unless such Lease has been
affirmed by the trustee in such proceeding or action pursuant to a final,
non-appealable order of a court of competent jurisdiction; payments paid by or
on behalf of any tenant under a Lease the demised premises of which are not
occupied either by such tenant or an affiliate or sublessee thereof; payments
paid by or on behalf of any tenant under a Lease in whole or partial
consideration for the termination of any Lease; sales tax rebates from any
Governmental Authority; sales, use and occupancy taxes on receipts required to
be accounted for by Borrower to any Governmental Authority; refunds and
uncollectible accounts; interest income from any source; unforfeited security
deposits, utility and other similar deposits; income from tenants not paying
rent; or any disbursements to Borrower from the Reserve Funds.

“Bad Debt” shall mean debt that remains uncollectible after reasonable efforts
have been exhausted to collect the debt. Bad Debt will be determined on a
trailing 12-month basis.

“Rent Concessions” shall mean any remaining rent concessions for the Leases used
to determine Gross Potential Rent (other than any concessions already accounted
for in the determination of Gross Potential Rent above) to the extent such rent
concessions relate to the forward 12-month period at the time of determination.

EXPENSE

“Underwritten Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing 12-month period adjusted upwards or downwards in
Lender’s reasonable discretion by anticipated changes in Operating Expenses.

“Operating Expenses” shall mean the greater of (a) all expenses, computed in
accordance with accounting principles reasonably acceptable to Lender, of
whatever kind and from whatever source, relating to the ownership, operation,
repair, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including, without limitation (and
without duplication): Taxes (based on the most current bill annualized, subject
to adjustment by Lender to take into account any change in assessment that has
not yet been reflected in the most current tax bill); Insurance Premiums (based
on the most current premium annualized); management fees (whether or not
actually paid) equal to the greater of the actual management fees or 4.0% of
Underwritten EGI; costs attributable to the ordinary operation, repair and
maintenance of the Improvements; common area maintenance costs; advertising and
marketing expenses; professional fees; license fees; general and administrative
costs and expenses; utilities; payroll, benefits and related taxes and expenses;
janitorial expenses; computer processing charges; operating equipment or other
lease payments as approved by Lender; ground lease payments; bond assessments;
and other similar costs and expenses; in each instance, unless otherwise noted,
only to the extent actually paid for by Borrower (the foregoing expenses being
referred to herein as “Actual Operating Expenses”), or (b) Lender’s underwritten
operating

122

 

expenses at the time of closing (“Underwritten Expenses”), which equal
$1,486,725.00. Notwithstanding the foregoing, Operating Expenses shall not
include debt service (including principal, interest, impounds and other
reserves), capital expenditures, tenant improvement costs, leasing commissions
or other expenses which are paid from escrows required by the Loan Documents;
any payment or expense for which Borrower was or is to be reimbursed from
proceeds of the loan or insurance or by any third party; federal, state or local
income taxes; any non-cash charges such as depreciation and amortization; and
any item of expense otherwise includable in Operating Expenses which is paid
directly by any tenant except real estate taxes paid directly to any taxing
authority by any tenant.

In making the calculations described herein, applicable line items may be
adjusted by Lender in its reasonable discretion (a) to accurately reflect the
amounts of any extraordinary non-recurring items in the relevant period and to
reflect on a pro rata basis those items on an annual or semi-annual basis and
(b) to reflect Leases (and projected changes to the applicable line items above)
which are either (i) anticipated to terminate within the 90 days of the date of
calculation or (ii) executed with creditworthy tenants with rent commencement
dates scheduled to occur within 90 days of the date of calculation.

 

[NO FURTHER TEXT ON THIS PAGE]

123

 

SCHEDULE I

IMMEDIATE REPAIRS




None

 

 

124

 

SCHEDULE II

ORGANIZATIONAL CHART


[image_001.jpg]

 

 

125

 

SCHEDULE III

DESCRIPTION OF REA’S

 

1. Reciprocal Operating and Easement Agreement, dated December 12, 2000, by and
between Dogwood Festival, L.L.C. (Developer) and McRae’s Stores Partnership,
recorded in Book 931, Page 528 in the office of the Chancery Clerk of Rankin
County, Mississippi (the “Recorder’s Office”), as supplemented by that certain
Dogwood Festival Market Supplemental Agreement by and between Dogwood Festival,
L.L.C. and Belk Stores of Mississippi LLC, dated December 12, 2000, as
supplemented by that certain Affidavit filed on February 15, 2001 in Book 937,
Page 313 of the Recorder’s Office, as modified by that certain Amendment to
Dogwood Festival Market Reciprocal Operating and Easement Agreement, dated
February 25, 2013, by and between Dogwood Festival, L.L.C. and Belk Stores of
Mississippi LLC, recorded in Book 2013, Page 4417 in the Recorder’s Office.

2. Declaration of Restrictive Covenants by and between Valley Innovative
Services, Inc., a Mississippi corporation, and Dogwood Festival, L.L.C., an
Alabama limited liability company, dated December 13, 2000 and recorded on
December 13, 2000 in Book 931 at Page 456 of the Recorder’s Office.

 

3. Access Easement Agreement by and between Valley Innovative Services, Inc., a
Mississippi corporation, and Dogwood Festival, L.L.C., an Alabama limited
liability company, dated December 13, 2000 and recorded on December 13, 2000 in
Book 931 at Page 495 of the Recorder’s Office.

 

4. Declaration of Restrictive Covenants by Dogwood Festival, L.L.C, an Alabama
limited liability company, dated December 12, 2000 and recorded on December 13,
2000 in Book 931 at Page 663 of the Recorder’s Office, as supplemented by that
certain Affidavit filed on February 15, 2001 in Book 937 at Page 313 of the
Recorder’s Office, and as amended by that certain First Amendment to Declaration
of Restrictive Covenants, dated November 14, 2001 and recorded on November 19,
2001 in Book 965 at Page 528 of the Recorder’s Office.

 

 

126

 

SCHEDULE IV

INTENTIONALLY OMITTED

 

127

 

SCHEDULE V

AMORTIZATION SCHEDULE

(attached hereto)

128

 

SCHEDULE VI

RIGHTS OF FIRST REFUSAL / PURCHASE OPTIONS

 

 

NONE

129

 

SCHEDULE VII

ALTERATION CONDITIONS

 

Prior to commencement of such Alterations, Borrower shall provide to Lender:

1. Plans and specifications for such Alterations;

2. Evidence that Borrower has obtained all necessary municipal approvals;

3. A budget for such Alterations;

4. A completion guaranty from Guarantor, if requested by Lender;

5.The identity of the contractor(s) engaged in the Alterations, as well as
copies of the contracts under which they have been engaged; and

6.An affidavit certifying that the Alterations comply with all applicable legal
requirements, and do not violate the terms of any Leases.

Upon commencement of such Alterations, Borrower diligently prosecutes same to
completion, or if Borrower elects, to promptly remove such Alterations and
restore the applicable Individual Property.

Upon completion (or removal) of such Alterations, Borrower shall provide to
Lender:

1.A certification from a licensed architect or engineer that the Alterations
were completed (or removed) in accordance with all applicable approvals and
applicable legal requirements;

2.A copy of a final certificate of occupancy with respect to the Alterations
(unless certificates of occupancy are not available in the applicable
jurisdiction);

3.Lien waivers or other evidence that all sums due to others as a result of such
Alterations have been paid in full;

4.A revised survey reflecting such Alterations; and

5.Either (a) a date down endorsement to the title policy issued to Lender in
connection with the closing of the Loan, without new exceptions and confirming
that no subordinate liens exist related to such Alterations, or (b) a so-called
“comfort letter” from an independent attorney or title company confirming the
foregoing.

130

 

SCHEDULE VIII

LEASING CONDITIONS

Such proposed Lease:

1.Complies with restrictions of record, restrictions/exclusives in other Leases
and Applicable Law (including zoning laws, regulations and ordinances);

2.Contains base rent, allowance and other concessions consistent with local
market terms;

3.Contains commercially reasonable terms;

4.Is subordinate to the Security Instruments, and the tenant thereunder agrees
to attorn to Lender or any purchaser at a sale by foreclosure or power of sale;

5.Does not contain any right of first refusal to purchase the applicable
Individual Property (or any part thereof) or purchase option for all or part of
such Individual Property;

6.Does not contain any early termination rights (other than termination rights
vesting upon a violation of a co-tenancy, casualty or condemnation provision)
vesting prior to five (5) years after the commencement date of the proposed
Lease;

7.Does not contain any terms that would materially affect Lender’s rights under
the Loan Documents;

8.Contains a no merger of estates provision; and

9.Provides that subleases and assignments do not affect tenant’s primary
obligations, except that the proposed Lease may provide that the tenant may be
released from its primary obligations thereunder in connection with an
assignment of such Lease so long as the applicable Lease provision requires that
(i) the tenant is not released from its obligations or liabilities under the
Lease first arising or incurred prior to the assignment, (ii) the assignee
assume all of the obligations of the tenant under the Lease, (iii) the assignee
has a net worth reasonably acceptable to Lender, and (iv) the assignee has a
creditworthiness reasonably acceptable to Lender.

131

 

SCHEDULE IX

TIF DOCUMENTATION

 

1.Tax Increment Assessment and Payment Agreement, dated April 11, 2001, by and
between Dogwood Festival, L.L.C., an Alabama limited liability company (the
“Company”) and the City of Flowood, Mississippi (the “City”).

2.Tax Increment Financing Guaranty Agreement, dated April 11, 2001, by and
between Aronov Capital, Inc., an Alabama corporation, and the City.

3.Development and Reimbursement Agreement, dated March 21, 2001, by and between
the City and the Company.

4.Memorandum of Understanding, dated May 1, 2000, by and between the Company and
the City

5.Official Bond Statement dated April 3, 2001

6.Tax Increment Financing Plan of 2000 City of Flowood, Mississippi (Dogwood
Festival Market Project) prepared by the Company and Duncan-Williams, Inc.

 

 

 

132